EXHIBIT 10.1

 

DATED  7 MARCH 2006

 

(1) PERFECT PIZZA LIMITED (to be renamed PAPA JOHN’S (GB) LIMITED)

 

(2) SMARTFIRST LIMITED (to be renamed PERFECT PIZZA LIMITED)

 

 

AGREEMENT

 

for the sale and purchase of the Perfect Pizza franchise business operated by

 

PERFECT PIZZA LIMITED (to be renamed PAPA JOHN’S (GB) LIMITED)

 

 

CONFORMED COPY

 

 

Stevens & Bolton LLP
The Billings
GUILDFORD
GU1 4YD

Ref: KJW.JBB.PA1256.1

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page No

1

DEFINITIONS AND INTERPRETATION

1

2

SALE OF THE BUSINESS

9

3

CONSIDERATION

9

4

DEBTS

10

5

COMPLETION

11

6

COMPLETION OBLIGATIONS

11

7

ACTION AFTER COMPLETION

12

8

VAT

14

9

RISK AND INSURANCE

15

10

LIABILITIES

15

11

APPORTIONMENTS

16

12

CONSENTS FOR TRANSFER OF CERTAIN BUSINESS ASSETS

17

13

FRANCHISE AGREEMENTS

17

14

SUPPLIER CONTRACTS

18

15

EMPLOYEES

19

16

VENDOR’S WARRANTIES

21

17

PURCHASER’S REMEDIES

23

18

PURCHASER’S WARRANTIES

24

19

RESTRICTIONS

24

20

SET-OFF BY PURCHASER

25

21

EXPERT DETERMINATION

26

22

INDEMNIFIED PARTIES

27

23

INFORMATION

28

24

ANNOUNCEMENTS

29

25

COSTS

29

26

ENTIRE AGREEMENT AND THIRD PARTY RIGHTS

29

27

INTEREST ON LATE PAYMENT

29

28

RIGHTS AND REMEDIES

30

29

NO SET-OFF AND GROSSING UP

30

30

FURTHER ASSURANCE AND IMPLIED COVENANTS

30

31

PROVISIONS TO SURVIVE COMPLETION

30

32

COUNTERPARTS

30

33

ASSIGNMENT

30

34

NOTICES

31

35

GOVERNING LAW AND JURISDICTION

32

SCHEDULE 1

33

TRANSFERRING EMPLOYEES

33

SCHEDULE 2

34

PART A THE EXCLUDED ASSETS

34

PART B THE EXCLUDED BUSINESSES

35

SCHEDULE 3

36

WARRANTIES

36

SCHEDULE 4

45

VENDOR’S LIMITATIONS OF LIABILITY

45

SCHEDULE 5

48

PART A THE LEASES

48

 

--------------------------------------------------------------------------------


 

PART B THE FRANCHISE UNDERLEASES

55

SCHEDULE 5

63

PART C

63

PROVISIONS RELATING TO THE PROPERTIES

63

PART D

75

TERMS AND PROVISIONS RELATING TO THE FRANCHISE UNDERLEASES

75

PART E INCUMBRANCES AFFECTING THE PROPERTIES OR ANY ONE OR MORE OF THEM (AND
SUBJECT TO WHICH THE PROPERTIES ARE TRANSFERRED)

77

SCHEDULE 6

128

SUPPLIER CONTRACTS

128

SCHEDULE 7

129

LEASING/HIRE AGREEMENTS

129

SCHEDULE 8

130

PART A PERFECT PIZZA TRADE MARKS

130

PART B GINO’S PIZZA TRADE MARK

130

PART C OTHER BUSINESS INTELLECTUAL PROPERTY

130

SCHEDULE 9

131

SPLIT CONTRACTS

131

 

APPROVED FORM DOCUMENTS

 

1

ADDITIONAL LOAN NOTES

 

2

ADDITIONAL LOAN NOTE INSTRUMENT

 

3

DEBENTURE

 

4

PRO FORMA STATEMENT OF DEBTS

 

5

DISCLOSURE LETTER

 

6

DISTRIBUTION AGREEMENT

 

7

IT/ACCOUNTING SUPPORT LETTER

 

8

LOAN NOTES

 

9

LOAN NOTE INSTRUMENT

 

10

PJ SIDE LETTER

 

11

STOCK STATEMENT

 

12

TRADE MARK ASSIGNMENT

 

13

VENDOR NAME CHANGE WRITTEN RESOLUTION

 

14

STATEMENT TO FRANCHISEES AND SUPPLIERS

 

15

DIRECT COVENANT CONTRACT

 

16

ESCROW AGREEMENT

 

17

GAILEY PARK LEASE ASSIGNMENT

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 7 March 2006

BETWEEN

(1)           PERFECT PIZZA LIMITED (to be renamed PAPA JOHN’S (GB) LIMITED)
(registered number 2569801) whose registered office is at Perfect Pizza House,
The Forum, Hanworth Lane, Chertsey, Surrey KT16 9JX (“Vendor”); and

(2)           SMARTFIRST LIMITED (to be renamed PERFECT PIZZA LIMITED)
(registered number 5088946) whose registered office is at Sovereign House, Queen
Street, Manchester M2 5HR (“Purchaser”).

 

WHEREAS

The Vendor wishes to sell and the Purchaser wishes to purchase the Business (as
hereinafter defined) as a going concern together with certain assets and rights
vested in the Vendor in connection with the Business for the consideration and
upon the terms set out in this Agreement.

 

IT IS AGREED AS FOLLOWS

 


1              DEFINITIONS AND INTERPRETATION

 


1.1           IN THIS AGREEMENT (INCLUDING THE SCHEDULES), UNLESS EXPRESSLY
STATED TO THE CONTRARY, THE FOLLOWING EXPRESSIONS SHALL HAVE THE FOLLOWING
MEANINGS:

 

1990 Act

 

Part IIA Environmental Protection Act 1990;

Accounting Records

 

Accounting records of the Business and printouts of general accounting ledgers
but excluding the VAT Records and all National Insurance and PAYE records;

Additional Loan Notes

 

the additional loan notes in Approved Form to be issued pursuant to clause
3.2.3;

Additional Loan Note Instrument

 

an instrument in Approved Form creating the Additional Loan Notes;

Assets

 

those assets of the Vendor listed in clauses 2.1.1 to 2.1.11 excluding (for the
avoidance of doubt) the Excluded Assets;

Business

 

the franchising and management by the Vendor of pizza home delivery and take
away stores under the Business Name and the related wholesale supply of product
ingredients, packaging and other materials to such stores, as carried on by the
Vendor immediately prior to Completion;

Business Day

 

any day (other than a Saturday, Sunday or any other day which is a statutory
public holiday in England) on which clearing banks are open for business in
England;

Business Information

 

all written confidential information which relates to the Business including
(where relevant) in respect of technical, financial, administrative, staff
management, customer, supplier and marketing matters but excluding the Records
and any catalogues, price lists, advertising and publicity materials bearing the
“Papa John’s” name, logo or livery and any other information that the Vendor

 

1

--------------------------------------------------------------------------------


 

 

 

may be required to retain by any court, statute, regulation or regulatory
authority;

Business Intellectual Property

 

the Business Name, the Gino’s Pizza Trade Marks, the Perfect Pizza Trade Marks
and the Domain Name;

Business Name

 

Perfect Pizza;

Completion

 

completion of the sale and purchase of the Business and Assets in accordance
with clause 6;

Completion Date

 

the date of actual completion of the sale and purchase of the Business in
accordance with this Agreement and “Completion” shall be construed accordingly;

Confidential Information

 

any confidential information (however stored and insofar as not in the public
domain) relating to any know-how, trade secrets, technical processes, customer
and supplier lists, price lists, details of contractual arrangements and any
other matters concerning the business, affairs or finances of the relevant
business;

Consideration

 

the consideration for the sale of the Business and Assets set out in clause 3.1;

Debenture

 

an all monies fixed and floating charge debenture in Approved Form to be entered
into by the Purchaser at Completion in favour of the Vendor;

Debt Pro Forma

 

pro forma statement of Debts in the Approved Form to be produced on or prior to
Completion;

Debts

 

those trade debts owing to the Vendor at the Effective Date in connection with
the Business (including, for the avoidance of doubt, the right to receive
payments for goods dispatched and/or services rendered before the Effective Date
but not yet invoiced), as set out in the Statement of Debts referred to in
clause 4.1 and for the avoidance of doubt the Debts shall not include (a) any
amounts which are or may become due and payable by the Purchaser to the Vendor
pursuant to this Agreement or any other Relevant Document or (b) any amounts due
and payable to the Vendor pursuant to any Franchise Underlease (as defined in
Schedule 5) in respect of rent and service charge due on or about 25 February
2006 or (c) any amount paid by any Franchisee by direct debit after the
Effective Date insofar as it is made in respect of a trade debt owing to the
Vendor at the Effective Date;

Disclosure Bundle

 

the bundle of documents and other written information annexed to the Disclosure
Letter;

Disclosure Letter

 

a letter of even date herewith in the Approved Form from the Vendor to the
Purchaser in relation to the Warranties together with the contents of the
Disclosure Bundle;

Distribution Agreement

 

an agreement in Approved Form to be entered into at Completion by the Purchaser
and the Vendor relating, inter alia, to provision of storage, wholesale and/or

 

2

--------------------------------------------------------------------------------


 

 

 

distribution services by the Purchaser to the Vendor, at or from the Gailey Park
Site;

Domain Name

 

www.perfectpizza.co.uk;

Effective Date

 

opening of business on 6 March 2006;

Encumbrance

 

any mortgage, charge, pledge, lien, assignment, hypothecation, security interest
(including any created by law) or other security agreement or arrangement but
excluding any lease, hire/purchase or retention of title provision or
arrangement;

Environment

 

means all or any of the following media namely, air, water (including
groundwater) or land including without limitation those media within buildings
or other natural or manmade structures above or below ground and any living
organisms (including man) or ecosystems;

Environmental Authority

 

any statutory or other competent authority or court having responsibility for
Environmental Matters;

Environmental Law

 

means all national international or European Union law, including without
limitation any common law, statute, statutory instrument, treaty, regulation,
directive, decision, by-law, circular, code, guidance, plan, notice, demand,
order, decree, injunction, resolution or judgement which relates to the
Environment and which are in force or effect from time to time;

Environmental Liabilities

 

all of any of the following arising from or as a result of Environmental
Matters:

(a)           actions, claims, demands and proceedings, requirements, costs,
damages, expenses, liabilities and losses including, without limitation:

(i)            the carrying out or costs of carrying out investigations,
monitoring, sampling, containing, assessing, analysing, removing, remedying,
cleaning up, making good, restoring, improving, abuting or any other remedial
action in respect of Environmental Matters;

(ii)           reasonable professional fees expert or technical incurred in
investigating or defending any actions, liabilities, claims, demands and
proceedings;

(b)           fines and penalties; and

(c)           any liability for Environmental Matters imposed on the Purchaser
by the Gailey Park Lease;

Environmental Matters

 

all or any of the following:

(a)           pollution or contamination;

(b)           any deposit, storage, presence, keeping, disposal, leak, release,
spillage, emission, migration or other escape of any Hazardous Substances or

 

3

--------------------------------------------------------------------------------


 

 

 

Waste at, from or to the Gailey Park Site;

(c)           the creation of any state of affairs actually or potentially
damaging or harmful to the Environment including any radiation, common law or
statutory nuisance arising from pollution and/or contamination; and

(d)           the contact with or exposure of any human or other living organism
to Hazardous Substances or Waste;

Environmental Notice

 

any statutory notice, requirement enquiry or request of any Environmental
Authority relating to Environmental Matters;

Environmental Permits

 

all or any authorisations, certificates, approvals, permits, licences,
registrations, notifications or consents (and all conditions attaching thereto)
required under any Environmental Laws for the operation of the Business and/or
occupation of the Properties and/or the Gailey Park site;

Excluded Assets

 

those assets listed in Part A of Schedule 2 which are expressly excluded from
the sale to the Purchaser hereunder;

Excluded Businesses

 

those retained businesses of the Vendor listed in Part B of Schedule 2 which are
expressly excluded from the sale to the Purchaser hereunder;

Fixed Assets

 

the Movable Fixed Assets and the Immovable Fixed Assets, excluding the
Properties;

Franchise Agreements

 

the franchise agreements entered into between each of the Franchisees and the
Vendor which are in existence immediately prior to Completion and a list of
which is provided at item 20.1 of the Disclosure Bundle;

Franchise Sites

 

the sites (excluding the Gailey Park Site) listed in the document contained at
item 2.34 of the Disclosure Bundle;

Franchisee

 

those persons named as franchisee in the Franchise Agreements;

Gailey Park Indemnity

 

the indemnity given by the Vendor in respect of the Gailey Park Site contained
in paragraph 13.2 of Part C of Schedule 5;

Gailey Park Site

 

the Vendor’s storage, wholesale and distribution centre site, situated at Gailey
Park, Cannock, Staffordshire;

Generic Stock

 

all food and other stock owned by the Vendor which is not branded with the
Business Name and is capable of use in any part of the Vendor’s business and
identified as generic stock in the Stock Statement;

Gino’s Pizza Trade Mark

 

the registered trade marks details of which are set out in Part B of Schedule 8
and all goodwill attaching thereto;

Glanbia Contract

 

the contract made between the Vendor and Glanbia Cheese Limited constituted by
letters from Glanbia

 

4

--------------------------------------------------------------------------------


 

 

 

Cheese Limited to the Vendor copies of which are contained at item 10.1 of the
Disclosure Bundle;

Goodwill

 

the goodwill of the Vendor relating exclusively to the Business, together with
the exclusive right for the Purchaser to carry on and to represent itself as
carrying on the Business in succession to the Vendor and including the right to
use the Business Name but not including the right in any circumstances to use
the name “Papa John’s” or any registered or unregistered trade marks or logos
associated with that name;

Hazardous Substances

 

any substance whether in solid, liquid or gaseous form and whether alone or in
combination with other substances which is capable of causing harm to human
health or to the Environment and/or any other substances that are regulated
under Environmental Laws including without limitation any Waste;

Immovable Fixed Assets

 

all the fixtures and fittings (excluding landlord’s fixtures and fittings) and
fixed plant and machinery (if any) owned by the Vendor, situated at the Gailey
Park Site immediately prior to Completion;

Intellectual Property

 

includes patents, inventions, know how, trade secrets and other confidential
information, registered designs, copyrights, data, database rights, design
rights, rights affording equivalent protection to copyright, database rights and
design rights, semi conductor topography rights, trade marks, service marks,
business names, trade names, logos, domain names, moral rights and all
registrations or applications to register any of the aforesaid items, rights in
the nature of any of the aforesaid items in any country or jurisdiction rights
in the nature of unfair competition rights and rights to sue for passing off;

IT/Accounting Support Letter

 

a letter agreement between the Vendor and the Purchaser in the Approved Form;

IT Hardware Systems

 

the computer hardware (but not software) owned by the Vendor and situated at the
Gailey Park Site used by the Vendor immediately prior to Completion;

Leasing/Hire Agreements

 

(excluding leases under which the Properties are held) all agreements as at
Completion in relation to the leasing, lease purchase or hire of goods or
equipment for use at the Gailey Park Site which at Completion remain to be
performed in whole or in part which are listed in Schedule 7;

Liabilities

 

all liabilities or obligations of the Vendor relating to the Business and/or
Assets outstanding at Completion and/or accrued and payable in respect of the
period prior to Completion including (without limit) all trade and other
creditors;

 

5

--------------------------------------------------------------------------------


 

Loan Notes

 

the loan notes in the Approved Form to be issued pursuant to clause 3.2.2;

Loan Note Instrument

 

an instrument in Approved Form creating the Loan Notes;

Measures Letter

 

a letter dated 16 January 2006 from the Purchaser to the Vendor provided in
accordance with regulation 10 (3) of the Regulations, a copy of which is
provided at item 7.10 of the Disclosure Bundle;

Movable Fixed Assets

 

all the plant, machinery, office equipment (excluding computer equipment) and
tools owned by the Vendor and situated at the Gailey Park Site (other than the
Immovable Fixed Assets and any landlord’s fixtures and fittings) used by the
Vendor immediately prior to Completion including the IT Hardware Systems;

Non-Transferring Employees

 

all those employees of the Vendor other than the Transferring Employees;

PJ Side Letter

 

a letter in the Approved Form from Papa John’s International Inc to the
Purchaser;

PJ Stock

 

all stock branded with the “Papa John’s” name or in any way used or capable of
use by any member of the Vendor’s Group in any business other than the Business;

Perfect Pizza Trade Marks

 

the registered trade marks details of which are set out in Part A of Schedule 8;

Properties

 

the leasehold premises listed in Part A of Schedule 5;

Purchaser’s Group

 

the Purchaser and any parent undertaking or subsidiary undertaking of the
Purchaser and any other subsidiary undertaking of any such parent undertaking;

Purchaser’s Solicitors

 

Halliwells LLP of St James’ Court, Brown Street, Manchester M2 2JF;

Records

 

the Accounting Records and any other files, books, correspondence and records
relating exclusively to the Business which for the avoidance of doubt includes
in relation to each of the Debts copies of the relevant invoices and (in
relation to goods despatched) the signed delivery notes but excluding the VAT
records, all national insurance and PAYE records, any catalogues, price lists,
advertising and publicity materials bearing the “Papa John’s” name, logo or
livery and any other records or information that the Vendor may be required to
retain by any court, statute, regulation or regulatory authority;

Regulations

 

the Transfer of Undertakings (Protection of Employment) Regulations 1981;

Relevant Documents

 

this Agreement, the Distribution Agreement, the IT/Accounting Support Letter,
the Escrow Agreement (as defined in Schedule 5), the Loan Note Instrument, the
Additional Loan Note Instrument, the Loan Notes and the Additional Loan Notes;

 

6

--------------------------------------------------------------------------------


 

Sales Statement

 

the statement of system sales, food sales, distribution costs and marketing
income contained at item 2.35 of the Disclosure Bundle;

Sales Statement Supporting Documents

 

the documents contained at items 2.6.1, 2.6.2, 2.10, 2.14 and 2.17 of the
Disclosure Bundle;

Split Contracts

 

those contracts listed in Schedule 9;

Statutory Guidance

 

the circular dated 20 March 2000 issued by the Department of Environment
Transport and the Regions;

Stock

 

the stock of food and Perfect Pizza branded materials owned by the Vendor,
situated at the Gailey Park Site on the Effective Date and used exclusively in
the Business which is identified as such in the Stock Statement, excluding (for
the avoidance of doubt) the Generic Stock and the PJ Stock;

Stock Statement

 

the statement of the Stock as at the Effective Date in Approved Form, prepared
in accordance with clause 6.1;

Supplier Contracts

 

(excluding leases under which the Properties are held) all agreements or orders
as at Completion for the supply or sale of goods or services to the Vendor in
connection with the Business which at Completion remain to be performed in whole
or in part, comprising the Leasing/Hire Agreements and those other contracts
which are listed in Schedule 6 but excluding (for the avoidance of doubt) those
(in whole or in part and to the extent) referred to in Part A of Schedule 2 as
Excluded Assets;

Taxation

 

all forms of taxation, dues, duties, imposts, levies and rates of the United
Kingdom or any other jurisdiction whenever and wheresoever charged, imposed or
deducted together with all costs, charges, interests, penalties, fines and
expenses incidental or relating to or arising in connection with any and all
such taxes, dues, duties, imposts and levies including income tax, PAYE,
national insurance contributions, corporation tax, tax on chargeable gains,
value added tax, customs and other import duties, stamp duty, stamp duty reserve
tax, withholding tax and inheritance tax and any liability arising under section
601 of the Taxes Act;

Third Party Rights

 

the benefit of all rights and claims of the Vendor (or any other member of the
Vendor’s Group, as appropriate) against third parties (whether arising before or
after Completion) arising out of or in connection with the Business or any of
the Assets, whether in contract, tort or otherwise (including rights under or in
respect of warranties, representations, covenants, guarantees and indemnities
relating to the Business or any of the Assets) but excluding any claim by or
rights of the Vendor’s Group or any other person in respect of the Excluded

 

7

--------------------------------------------------------------------------------


 

 

 

Businesses or in respect of any Taxation or insurance matters;

Transferring Employees

 

the employees whose names are set out in Schedule 1 and each shall be a
“Transferring Employee”;

VAT Records

 

the records of the Vendor relating to the business required to be preserved
under paragraph 6 of Schedule 11 to VATA 1994;

VATA 1994

 

the Value Added Tax Act 1994;

Vendor’s Group

 

the Vendor and any parent undertaking or subsidiary undertaking of the Vendor
and any other subsidiary undertaking of such parent undertaking;

Vendor’s Solicitors

 

Stevens & Bolton LLP of The Billings, Guildford, Surrey GU1 4YD;

Warranties

 

the warranties which are set out in Schedule 3 and “Warranty” means any of them;
and

Waste

 

any discarded, unwanted or surplus substance present in, on or under the
Properties and/or the Gailey Park Site on or before the Completion Date
irrespective of whether it is capable of being recycled or recovered or has any
value.

 


1.2           REFERENCES TO STATUTES OR STATUTORY PROVISIONS SHALL BE CONSTRUED
TO INCLUDE REFERENCES TO THOSE STATUTES OR PROVISIONS AS AMENDED OR RE-ENACTED
(WHETHER WITH OR WITHOUT MODIFICATION) PRIOR TO COMPLETION AND SHALL INCLUDE ANY
STATUTE OR PROVISION OF WHICH THEY ARE RE-ENACTMENTS (WHETHER WITH OR WITHOUT
MODIFICATION).


1.3           ANY DOCUMENT EXPRESSED TO BE “IN THE APPROVED FORM” MEANS IN A
FORM APPROVED AND FOR THE PURPOSE OF IDENTIFICATION SIGNED BY OR ON BEHALF OF
THE PARTIES TO THIS AGREEMENT AND INCLUDES ANY AMENDMENTS TO SUCH DOCUMENT WHICH
ARE SO AGREED AND SIGNED.


1.4           THE HEADINGS IN THIS AGREEMENT ARE FOR EASE OF REFERENCE ONLY AND
SHALL NOT IN ANY WAY AFFECT ITS CONSTRUCTION OR INTERPRETATION.


1.5           THE EXPRESSIONS “VENDOR” AND “PURCHASER” SHALL INCLUDE THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


1.6           THE SCHEDULES FORM PART OF THIS AGREEMENT AND SHALL BE CONSTRUED
AND HAVE THE SAME FULL FORCE AND EFFECT AS IF EXPRESSLY SET OUT IN THE MAIN BODY
OF THIS AGREEMENT.


1.7           REFERENCES TO “INDEMNIFY” AND “INDEMNIFYING” ANY PERSON AGAINST
ANY LIABILITY OR CIRCUMSTANCE INCLUDE INDEMNIFYING HIM AND KEEPING HIM HARMLESS
FROM ALL ACTIONS, CLAIMS, DEMANDS AND PROCEEDINGS FROM TIME TO TIME MADE AGAINST
THAT PERSON AND ALL LOSSES, DAMAGES, PAYMENTS, COSTS AND EXPENSES (INCLUDING
LEGAL COSTS AND EXPENSES ON A FULL INDEMNITY BASIS) MADE, SUFFERED OR INCURRED
BY THAT PERSON AS A CONSEQUENCE OF OR WHICH WOULD NOT HAVE ARISEN BUT FOR THAT
LIABILITY OR CIRCUMSTANCE AND WHERE ANY PAYMENT MADE UNDER ANY INDEMNITY IS
SUBJECT TO ANY TAXATION OR COST OR EXPENSE WHICH WOULD NOT HAVE BEEN INCURRED BY
THE PAYEE BUT FOR THE PAYMENT, IT SHALL BE INCREASED BY SUCH AMOUNT AS IS
NECESSARY TO ENSURE THAT THE PAYEE RECEIVES THE SAME NET AMOUNT AS IT WOULD HAVE
RECEIVED HAD THE PAYMENT NOT BEEN SO SUBJECT.


1.8           UNLESS EXPRESSLY STATED TO THE CONTRARY, IN THIS AGREEMENT:


1.8.1        WORDS DENOTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA,
WORDS DENOTING ANY ONE GENDER INCLUDE ALL GENDERS AND VICE VERSA, AND REFERENCES
TO PERSONS INCLUDE INDIVIDUALS, PARTNERSHIPS, BODIES CORPORATE AND
UNINCORPORATED ASSOCIATIONS;

 

8

--------------------------------------------------------------------------------


 


1.8.2        A REFERENCE TO A RECITAL, CLAUSE OR SCHEDULE IS A REFERENCE TO A
RECITAL OR CLAUSE OF OR SCHEDULE TO THIS AGREEMENT AND A REFERENCE TO A
SUB-CLAUSE IS A REFERENCE TO A SUB-CLAUSE OF THE CLAUSE IN WHICH THE REFERENCE
APPEARS;


1.8.3        EXPRESSIONS DEFINED IN THE COMPANIES ACTS 1985 AND 1989 SHALL HAVE
THE SAME MEANINGS IN THIS AGREEMENT; AND


1.8.4        THE WORDS AND PHRASES “OTHER”, “INCLUDING” AND “IN PARTICULAR”
SHALL NOT LIMIT THE GENERALITY OF ANY PRECEDING WORDS OR BE CONSTRUED AS BEING
LIMITED TO THE SAME CLASS AS THE PRECEDING WORDS WHERE A WIDER CONSTRUCTION IS
POSSIBLE.


 


2              SALE OF THE BUSINESS

 


2.1           SUBJECT TO THE TERMS OF THIS AGREEMENT, THE VENDOR SHALL SELL WITH
FULL TITLE GUARANTEE, FREE FROM ALL ENCUMBRANCES, AND THE PURCHASER SHALL
PURCHASE AS A GOING CONCERN AS AT AND WITH EFFECT FROM THE EFFECTIVE DATE, THE
BUSINESS AND THE ASSETS COMPRISING:


2.1.1        THE GOODWILL;


2.1.2        THE BUSINESS INTELLECTUAL PROPERTY;


2.1.3        THE PROPERTIES;


2.1.4        THE FIXED ASSETS;


2.1.5        THE DEBTS;


2.1.6        THE STOCK;


2.1.7        THE BENEFIT (SUBJECT TO THE BURDEN TO THE EXTENT EXPRESSLY ASSUMED
IN THIS AGREEMENT) OF THE FRANCHISE AGREEMENTS AND THE SUPPLIER CONTRACTS;


2.1.8        THE BUSINESS INFORMATION;


2.1.9        THE RECORDS;


2.1.10      THE THIRD PARTY RIGHTS; AND


2.1.11      ALL OTHER PROPERTY OR RIGHTS OWNED BY THE VENDOR AND USED
EXCLUSIVELY IN THE BUSINESS OR IN CONNECTION WITH THE ASSETS.


2.2           THE EXCLUDED ASSETS AND THE EXCLUDED BUSINESSES ARE BOTH EXCLUDED
FROM THE SALE AND PURCHASE OF THE BUSINESS AND ASSETS UNDER THIS AGREEMENT.


2.3           THE PROVISIONS OF SCHEDULE 5 SHALL APPLY IN RELATION TO THE SALE
OF THE PROPERTIES AND IN THE EVENT OF ANY INCONSISTENCY BETWEEN SCHEDULE 5 AND
THE REMAINDER OF THIS AGREEMENT THE PROVISIONS OF SCHEDULE 5 SHALL PREVAIL.


 


3              CONSIDERATION

 


3.1           THE CONSIDERATION FOR THE SALE BY THE VENDOR OF THE BUSINESS AND
THE ASSETS SHALL BE THE AGGREGATE OF:


3.1.1        £7,000,000 (SEVEN MILLION POUNDS); AND


3.1.2        SUCH SUM AS IS PAYABLE PURSUANT TO THE PROVISIONS OF CLAUSE 4
BELOW  IN RESPECT OF THE DEBTS;


3.2           THE CONSIDERATION SHALL BE PAYABLE AS FOLLOWS:


3.2.1        £4,600,000 (FOUR MILLION SIX HUNDRED THOUSAND POUNDS) AT COMPLETION
IN CASH;


3.2.2        £2,000,000 BY THE ISSUE OF THE LOAN NOTES TO THE VENDOR AT
COMPLETION;


3.2.3        £400,000 BY THE ISSUE OF THE ADDITIONAL LOAN NOTES TO THE VENDOR AT
COMPLETION; AND


3.2.4        THE ELEMENT OF CONSIDERATION PAYABLE IN RESPECT OF THE DEBTS SHALL
BE PAYABLE  IN CASH AT SUCH TIMES AND IN SUCH AMOUNTS AS ARE DESIGNATED IN
CLAUSE 4.


3.3           THE CONSIDERATION REFERRED TO IN CLAUSE 3.2.1, 3.2.2 AND 3.2.3
SHALL BE ALLOCATED AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 


3.3.1


 


AS TO THE FIXED ASSETS


 


£95,000


 


(NINETY FIVE THOUSAND POUNDS);


3.3.2


 


AS TO THE STOCK


 


£375,000


 


(THREE HUNDRED AND SEVENTY FIVE THOUSAND POUNDS);


3.3.3


 


AS TO THE GINO’S PIZZA TRADE MARK


 


£1


 


(ONE POUND);


3.3.4


 


AS TO THE PERFECT PIZZA TRADE MARKS


 


£1


 


(ONE POUND);


3.3.5


 


AS TO THE GOODWILL


 


£6,529,996


 


(SIX MILLION, FIVE HUNDRED AND TWENTY NINE THOUSAND NINE HUNDRED AND NINETY SIX
POUNDS)


3.3.6


 


AS TO THE PROPERTIES


 


£1


 


(ONE POUND);


3.3.7


 


AS TO THE REMAINING ASSETS


 


 


 


 

 

 

(including the Business Intellectual Property other than the Gino’s Pizza Trade
Mark and the Perfect Pizza Trade Marks)

 

£1

 

(one pound).

 


4              DEBTS

 


4.1           THE VENDOR SHALL, AS SOON AS PRACTICABLE AFTER COMPLETION BUT IN
ANY CASE NOT LATER THAN FIVE BUSINESS DAYS AFTER COMPLETION, DELIVER TO THE
PURCHASER A STATEMENT OF DEBTS AS AT THE EFFECTIVE DATE IN THE FORM OF THE DEBT
PRO FORMA (“STATEMENT OF DEBTS”).


4.2           THE VENDOR COVENANTS AND UNDERTAKES WITH THE PURCHASER THAT SO FAR
AS LIES WITHIN ITS POWER IN THE PERIOD BETWEEN THE EFFECTIVE DATE AND THE
PRODUCTION OF THE STATEMENT OF DEBTS THERE WILL BE NO MOVEMENTS IN THE DEBTORS
LEDGER OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AS CARRIED ON BY THE VENDOR
UP TO THE DATE HEREOF AND THAT INVOICES WILL ONLY BE RAISED ON THE RESPECTIVE
DUE DATES IN THE ORDINARY COURSE OF BUSINESS.


4.3           THE DEBTS AS SHOWN IN THE STATEMENT OF DEBTS SHALL BE PAID BY THE
PURCHASER IN ACCORDANCE WITH THE PROVISIONS OF CLAUSES 4.4 TO 4.7 BELOW.


4.4           THE AMOUNT TO BE PAID FOR THE DEBTS SHALL BE CALCULATED AS
FOLLOWS:

 

Age of Debt at the Effective Date

 

Percentage of Debts payable

 

Debts aged between 0-90 days

 

90

%

Debts aged between 91 and 180 days

 

25

%

Debts aged between 181 and 545 days

 

5

%

Debts aged over 545 days

 

Nil

 

 


4.5           PAYMENT FOR THE DEBTS SHALL BE MADE FREE FROM ANY WITHHOLDING,
DEDUCTION, COUNTERCLAIM OR SET-OFF AT THE FOLLOWING TIMES AND IN THE FOLLOWING
PROPORTIONS:

 

10

--------------------------------------------------------------------------------


 

Period following the Effective Date

 

Percentage of Debts payable

 

Within 6 months from the Effective Date (i.e. on or before 5 September 2006)

 

50

%

Within 9 months from the Effective Date (i.e. on or before 5 December 2006)

 

37.5

%

Within 12 months from the Effective Date (i.e. on or before 5 March 2007)

 

12.5

%

 


4.6           IF ANY SUM DUE TO BE PAID BY THE PURCHASER TO THE VENDOR UNDER
THIS CLAUSE 4 IS NOT PAID ON THE DUE DATE FOR PAYMENT NOTED IN CLAUSE 4.5 ABOVE,
SUCH UNPAID SUM SHALL CARRY INTEREST CALCULATED ON A DAILY BASIS (AS WELL AFTER
AS BEFORE JUDGMENT) AT THE RATE OF 2 PER CENT ABOVE THE ANNUAL BASE LENDING RATE
OF THE ROYAL BANK OF SCOTLAND PLC FROM THE DUE DATE TO THE DATE OF ACTUAL
PAYMENT (BOTH DATES INCLUSIVE). ANY SUCH INTEREST SHALL BE PAYABLE UPON DEMAND
BEING MADE BY THE VENDOR TO THE PURCHASER.


4.7           FOR THE AVOIDANCE OF DOUBT, THE PURCHASER SHALL ASSUME THE RISK OF
NON-PAYMENT OF ANY OF THE DEBTS IN WHOLE OR IN PART AND THE PURCHASER
ACKNOWLEDGES THAT IT SHALL HAVE NO RIGHTS OR CLAIMS AGAINST THE VENDOR IN
RELATION TO ANY SUCH NON-PAYMENT.


4.8           IF AT ANY TIME AFTER THE EFFECTIVE DATE THE VENDOR RECEIVES ANY
SUMS BY WAY OF REPAYMENT OF ANY DEBT IT SHALL HOLD THE SAME AS TRUSTEE FOR THE
PURCHASER AND ACCOUNT TO THE PURCHASER FOR THE SAME AS SOON AS PRACTICABLE AFTER
SUCH RECEIPT.


 


5              COMPLETION


 

Completion shall take place at the offices of the Vendor’s Solicitors (or such
other place as may be agreed by the Vendor and the Purchaser) immediately upon
execution of this Agreement when the Vendor and the Purchaser shall comply in
full with their respective obligations set out in clause 6.

 


6              COMPLETION OBLIGATIONS

 


6.1           THE FOLLOWING PROVISIONS WILL APPLY TO STOCK:


6.1.1        PRIOR TO COMPLETION THE VENDOR AND THE PURCHASER SHALL PROCURE THAT
A STOCK TAKE SHALL BE CARRIED OUT AT THE GAILEY PARK SITE FOR THE PURPOSE OF
IDENTIFYING THE STOCK, THE GENERIC STOCK AND THE PJ STOCK SITUATED AT THE GAILEY
PARK SITE AND SHALL JOINTLY PREPARE AND AGREE A STOCK STATEMENT SHOWING THE
AMOUNT AND BOOK VALUE OF EACH CATEGORY REFERRED TO ABOVE;


6.1.2        FOR THE AVOIDANCE OF DOUBT, NO ADJUSTMENT SHALL BE MADE TO THE
CONSIDERATION BY REFERENCE TO THE BOOK VALUE OF THE STOCK AS SHOWN IN THE STOCK
STATEMENT; AND


6.1.3        THE PURCHASER SHALL HAVE THE RIGHT UPON GIVING WRITTEN NOTICE TO
THE VENDOR WITHIN TWO BUSINESS DAYS OF COMPLETION TO PURCHASE FROM THE VENDOR
SUCH AMOUNT OF GENERIC STOCK AS THE PURCHASER MAY REQUIRE AT THE BOOK VALUE OF
SUCH STOCK AS IDENTIFIED IN THE STOCK STATEMENT AND PAYMENT FOR ANY GENERIC
STOCK PURCHASED SHALL BE MADE WITHIN 30 DAYS OF THE COMPLETION DATE.


6.2           ON COMPLETION:

 

11

--------------------------------------------------------------------------------


 


6.2.1        THE VENDOR SHALL PERMIT THE PURCHASER TO TAKE POSSESSION OF THE
BUSINESS AND SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE PURCHASER OR THE
PURCHASER’S SOLICITORS:

(A)           AT THE GAILEY PARK SITE SUCH OF THE ASSETS AS ARE CAPABLE OF BEING
TRANSFERRED BY DELIVERY;

(B)           THE RECORDS (IN SO FAR AS THEY ARE CAPABLE OF BEING SEPARATED FROM
ANY CONSOLIDATED RECORDS HELD BY THE VENDOR);

(C)           THE DISTRIBUTION AGREEMENT, DULY EXECUTED BY THE VENDOR;

(D)           THE IT/ACCOUNTING SUPPORT LETTER, DULY EXECUTED BY THE VENDOR;

(E)           DULY EXECUTED ASSIGNMENT IN THE APPROVED FORM OF THE PERFECT PIZZA
TRADE MARKS AND THE GINO’S PIZZA TRADE MARKS;

(F)            THE PJ SIDE LETTER, DULY EXECUTED BY PAPA JOHN’S INTERNATIONAL
INC;

(G)           A CERTIFIED COPY WRITTEN RESOLUTION OF THE VENDOR CHANGING ITS
NAME, IN THE APPROVED FORM;

(H)           (TO THE EXTENT NOT ALREADY DELIVERED PURSUANT TO CLAUSE 6.2.1(A))
ALL THE DESIGNS AND DRAWINGS, PLANS, TECHNICAL AND SALES PUBLICATIONS,
ADVERTISING MATERIAL AND OTHER TECHNICAL AND SALES MATTER OF THE VENDOR RELATING
SPECIFICALLY TO THE BUSINESS INSOFAR AS THE SAME EXIST AND ARE IN THE OWNERSHIP
AND CONTROL OF THE VENDOR IMMEDIATELY PRIOR TO COMPLETION; AND

(I)            A DULY EXECUTED ASSIGNMENT OF THE GAILEY PARK LEASE IN ACCORDANCE
WITH PARAGRAPH 2 OF PART C OF SCHEDULE 5.


6.2.2        THE PURCHASER SHALL DELIVER TO THE VENDOR DULY EXECUTED
COUNTERPARTS OF  THE DISTRIBUTION AGREEMENT, THE IT/ACCOUNTING SUPPORT LETTER,
THE LOAN NOTE INSTRUMENT,  THE DEBENTURE AND THE ADDITIONAL LOAN NOTE
INSTRUMENT, EACH DULY EXECUTED BY THE PURCHASER;


6.2.3        THE VENDOR AND THE PURCHASER SHALL, IN RESPECT OF THE PROPERTIES,
COMPLY WITH ANY OBLIGATIONS TO BE PERFORMED BY THEM RESPECTIVELY AT COMPLETION
IN ACCORDANCE WITH THE PROVISIONS OF PART C OF SCHEDULE 5; AND


6.2.4        THE PURCHASER SHALL:-

(A)           PAY TO THE VENDOR’S SOLICITORS (WHOSE RECEIPT SHALL BE AN ABSOLUTE
DISCHARGE OF THE PURCHASER AND BINDING UPON AND CONCLUSIVE AGAINST THE VENDOR)
BY WAY OF TELEGRAPHIC TRANSFER THE AGGREGATE SUM OF £4,600,000 (FOUR MILLION SIX
HUNDRED THOUSAND POUNDS) REFERRED TO IN CLAUSE 3.2.1; AND

(B)           ISSUE TO THE VENDOR THE LOAN NOTES REFERRED TO IN SUB-CLAUSE
3.2.2, AND THE ADDITIONAL LOAN NOTES REFERRED TO IN SUB-CLAUSE 3.2.3, AND
DELIVER DULY EXECUTED CERTIFICATES IN RESPECT OF SUCH LOAN NOTES AND ADDITIONAL
LOAN NOTES TO THE VENDOR’S SOLICITORS (WHOSE RECEIPT SHALL BE AN ABSOLUTE
DISCHARGE OF THE PURCHASER AND BINDING UPON AND CONCLUSIVE AGAINST THE VENDOR).

 


7              ACTION AFTER COMPLETION

 


7.1           WITHOUT PREJUDICE TO ITS RIGHT TO CARRY ON THE EXCLUDED
BUSINESSES, IMMEDIATELY FOLLOWING COMPLETION THE VENDOR SHALL DISCONTINUE
CARRYING ON THE BUSINESS.


7.2           NOTICES, CORRESPONDENCE, INFORMATION, ORDERS OR ENQUIRIES
(“COMMUNICATIONS”) OF A MATERIAL NATURE TO THE EXTENT THAT THEY RELATE TO THE
BUSINESS OR THE ASSETS (EXCLUDING THOSE

 

12

--------------------------------------------------------------------------------


 


IN RELATION TO SETTLEMENT OF THE LIABILITIES) WHICH ARE RECEIVED BY THE VENDOR
AFTER COMPLETION SHALL AS SOON AS REASONABLY PRACTICABLE BE PASSED TO THE
PURCHASER AND ANY COMMUNICATIONS RECEIVED BY THE PURCHASER AFTER COMPLETION  TO
THE EXTENT THAT THEY RELATE TO THE EXCLUDED BUSINESSES OR THE EXCLUDED ASSETS OR
THE LIABILITIES SHALL AS SOON AS REASONABLY PRACTICABLE BE PASSED TO THE VENDOR.


7.3           SUBJECT TO THE PROVISIONS OF CLAUSE 7.4 BELOW, THE VENDOR
UNDERTAKES TO PROCURE THAT AFTER COMPLETION NEITHER THE VENDOR NOR ANY OTHER
MEMBER OF THE VENDOR’S GROUP SHALL USE IN ANY WAY WHATSOEVER ANY NAME INCLUDING
THE WORDS “PERFECT PIZZA”,  “GINO’S PIZZA” OR “GINO’S DIAL-A-PIZZA” OR ANY OTHER
NAME INTENDED OR LIKELY TO BE CONFUSED WITH ANY SUCH NAMES OR SUGGEST ANY
CONNECTION WITH ANY MEMBER OF THE PURCHASER’S GROUP OR USE THE “PERFECT PIZZA”, 
“GINO’S PIZZA”  OR “GINO’S DIAL-A-PIZZA” LOGO OR LIVERY (INCLUDING WHERE THE
“PERFECT PIZZA”,  “GINO’S PIZZA” OR “GINO’S DIAL-A-PIZZA” NAME, LOGO OR LIVERY
APPEARS ON OR IS EMBEDDED IN ANY ITEM (INCLUDING STATIONERY)) AND SHALL
IMMEDIATELY CHANGE OR REMOVE OR PROCURE CHANGE OR REMOVAL OF ANY SIGN BOARDS,
FASCIAS, LOGOS, PROMOTIONAL MATERIALS OR SIMILAR ITEMS AT ANY PROPERTY OWNED BY
THE VENDOR IN THE STYLE OF OR CONTAINING THE “PERFECT PIZZA”, “GINO’S PIZZA” OR
“GINO’S DIAL-A-PIZZA” NAME OR ANY RELATED LOGO OR LIVERY SAVE THAT THE VENDOR
MAY CONTINUE TO DISPLAY OR PERMIT THE DISPLAY OF THE “PERFECT PIZZA”,  “GINO’S
PIZZA” OR “GINO’S DIAL-A-PIZZA” LOGOS ON DELIVERY TRUCKS OWNED OR OPERATED BY OR
FOR THE VENDOR IF SUCH TRUCKS DELIVER TO THE BUSINESS AND THE PURCHASER
ACKNOWLEDGES AND AGREES THAT THE VENDOR MAY REQUIRE UP TO 30 DAYS FROM
COMPLETION IN ORDER TO ALTER THE NAME “PERFECT PIZZA HOUSE” AT ITS PREMISES AT
THE FORUM, HANWORTH LANE, CHERTSEY, SURREY KT16 9JX.


7.4           THE PROVISIONS OF CLAUSE 7.3 SHALL BE WITHOUT PREJUDICE TO THE
RIGHT OF THE VENDOR’S GROUP TO CONTINUE AT ANY TIME AFTER COMPLETION TO USE THE
PHRASE “…DELIVERING THE PERFECT PIZZA” IN THE MANNER AND IN THE TERRITORY
CURRENTLY USED, WHICH FOR THE AVOIDANCE OF DOUBT SHALL BE OUTSIDE THE UNITED
KINGDOM, IN THE ORDINARY COURSE OF THE EXCLUDED BUSINESS AS PART OF ANY TRADE
MARK OR LOGO OF THE VENDOR’S GROUP OR OTHERWISE HOWSOEVER AND THE PURCHASER
HEREBY EXPRESSLY AUTHORISES SUCH USE ON A PERPETUAL, ROYALTY FREE BASIS.


7.5           THE PURCHASER UNDERTAKES TO PROCURE THAT AFTER COMPLETION NEITHER
THE PURCHASER NOR ANY OTHER MEMBER OF THE PURCHASER’S GROUP SHALL USE IN ANY WAY
WHATSOEVER ANY NAME INCLUDING THE WORD OR WORDS “PAPA”, “JOHN” OR “PAPA JOHN’S”
OR ANY OTHER NAME INTENDED OR LIKELY TO BE CONFUSED WITH ANY SUCH NAMES OR
SUGGEST ANY CONNECTION WITH ANY MEMBER OF THE VENDOR’S GROUP OR USE THE “PAPA
JOHN’S” LOGO OR LIVERY (INCLUDING WHERE THE “PAPA JOHN’S” NAME, LOGO OR LIVERY
APPEARS ON OR IS EMBEDDED IN ANY ITEM (INCLUDING STATIONERY)) AND SHALL
IMMEDIATELY CHANGE OR REMOVE OR PROCURE CHANGE OR REMOVAL OF ANY SIGN BOARDS,
FASCIAS, LOGOS, PROMOTIONAL MATERIALS OR SIMILAR ITEMS AT THE PROPERTIES IN THE
STYLE OF OR CONTAINING THE “PAPA JOHN’S” NAME OR ANY RELATED LOGO OR LIVERY.


7.6           THE PURCHASER SHALL NOT, AFTER COMPLETION, BE ALLOWED ACCESS TO
THE VENDOR’S “IN-TOUCH” OR “AIRWAVES” SYSTEMS AND THE PURCHASER UNDERTAKES TO
PROCURE THAT NONE OF ITS FRANCHISEES USE OR CONTINUE TO USE EITHER OF THESE
SYSTEMS. THE PURCHASER ACKNOWLEDGES AND AGREES THAT, TO THE EXTENT THAT IT IS
ABLE TO DO SO, IMMEDIATELY UPON COMPLETION THE VENDOR WILL TERMINATE ALL RIGHTS
OF ACCESS OF THE PURCHASER AND ITS FRANCHISEES TO THOSE SYSTEMS.


7.7           AS SOON AS IS REASONABLY PRACTICABLE AFTER COMPLETION THE VENDOR
AND THE PURCHASER SHALL ISSUE A STATEMENT IN THE APPROVED FORM TO THE
FRANCHISEES AND THE SUPPLIERS OF THE BUSINESS INFORMING THEM OF THE TRANSFER OF
THE BUSINESS TO THE PURCHASER.


7.8           EACH PARTY UNDERTAKES TO AND COVENANTS WITH THE OTHER THAT IT
SHALL NOT, AND IT SHALL PROCURE THAT EACH MEMBER OF (RESPECTIVELY) THE VENDOR’S
GROUP OR THE PURCHASER’S GROUP SHALL NOT

 

13

--------------------------------------------------------------------------------


 


FOR THE PERIOD OF 5 YEARS AFTER COMPLETION (EXCEPT AS REQUIRED BY LAW OR ANY
REGULATORY AUTHORITY) DISCLOSE OR DIVULGE TO ANY PERSON (OTHER THAN TO OFFICERS
OR EMPLOYEES OF ANY MEMBER OF THE OTHER PARTY’S GROUP WHOSE PROVINCE IT IS TO
KNOW THE SAME OR USE (OTHER THAN FOR THE BENEFIT OF THE OTHER PARTY) ANY
CONFIDENTIAL INFORMATION WHICH MAY BE WITHIN OR HAVE COME TO ITS KNOWLEDGE,
POSSESSION, CUSTODY OR CONTROL AND IT SHALL USE ITS REASONABLE ENDEAVOURS TO
PREVENT THE PUBLICATION, DISCLOSURE OR MISUSE OF ANY SUCH CONFIDENTIAL
INFORMATION.


 


8              VAT

 


8.1           ALL AMOUNTS EXPRESSED IN THIS AGREEMENT AS PAYABLE BY THE
PURCHASER ARE EXPRESSED EXCLUSIVE OF ANY VAT WHICH MAY BE CHARGEABLE THEREON.


8.2           THE PARTIES INTEND THAT THE BUSINESS SHALL BE TRANSFERRED AS A
GOING CONCERN WITH EFFECT FROM THE EFFECTIVE DATE AND THAT THE PROVISIONS OF
ARTICLE 5 OF THE VALUE ADDED TAX (SPECIAL PROVISIONS) ORDER 1995 WILL APPLY TO
THE TRANSFER AND THE SALE AND PURCHASE OF THE BUSINESS AND THE ASSETS.


8.3           THE PURCHASER WILL WITHIN 30 DAYS OF THE COMPLETION DATE GIVE
NOTICE OF SUCH TRANSFER TO THE APPROPRIATE OFFICE OF HM REVENUE AND CUSTOMS IN
ACCORDANCE WITH APPLICABLE REGULATIONS AND REQUIREMENTS.


8.4           THE PURCHASER WARRANTS TO (AND HEREBY NOTIFIES) THE VENDOR THAT:


8.4.1        AFTER THE COMPLETION DATE IT IS THE PURCHASER’S INTENTION THAT THE
BUSINESS WILL BE CARRIED ON BY IT AS A GOING CONCERN AND THAT THE ASSETS WILL BE
USED BY IT IN CARRYING ON THE BUSINESS OR THE SAME KIND OF BUSINESS WHETHER OR
NOT AS PART OF ANY EXISTING BUSINESS OF THE PURCHASER;


8.4.2        IT IS PROPERLY REGISTERED FOR THE PURPOSES OF VAT (AND THE
PURCHASER SHALL ON OR BEFORE COMPLETION PRODUCE EVIDENCE REASONABLY SATISFACTORY
TO THE VENDOR THAT IT IS SO REGISTERED OR HAS APPLIED FOR SUCH REGISTRATION);


8.4.3        IT HAS VALIDLY MADE AN ELECTION TO WAIVE EXEMPTION PURSUANT TO
SCHEDULE 10 PARAGRAPH 2 VATA 1994 IN RESPECT OF THE PROPERTIES AND SUCH ELECTION
HAS BEEN NOTIFIED IN WRITING TO H M REVENUE AND CUSTOMS, REMAINS EFFECTIVE AND
WILL NOT AFTER COMPLETION BE WITHDRAWN OR DISAPPLIED;


8.4.4        THE ELECTION REFERRED TO IN CLAUSE 8.4.3 WILL NOT BE REVOKED WITHIN
3 MONTHS OF ITS MAKING;


8.4.5        ARTICLE 5 PARAGRAPH (2B) OF THE VALUE ADDED TAX (SPECIAL
PROVISIONS) ORDER 1995/1268 DOES NOT APPLY TO THE PURCHASER; AND


8.4.6        THE PURCHASER WILL ACQUIRE AND HOLD THE ASSETS AS BENEFICIAL OWNER
AND NOT AS A NOMINEE OR TRUSTEE FOR OR IN A REPRESENTATIVE CAPACITY FOR ANY
OTHER PERSON.


8.5           THE PARTIES FURTHER INTEND THAT SECTION 49 VATA 1994 WILL APPLY TO
THE TRANSFER OF THE BUSINESS UNDER THIS AGREEMENT AND ACCORDINGLY:


8.5.1        ON COMPLETION, THE VENDOR SHALL RETAIN THE VAT RECORDS; AND


8.5.2        THE VENDOR SHALL MAKE A REQUEST TO HM REVENUE AND CUSTOMS FOR THE
VAT RECORDS TO BE PRESERVED BY THE VENDOR RATHER THAN THE PURCHASER.


8.6           IF, NOTWITHSTANDING CLAUSE 8.2, HM REVENUE AND CUSTOMS SHALL
DETERMINE THAT VAT IS CHARGEABLE IN RESPECT OF THE SUPPLY OF ALL OR ANY PART OF
THE BUSINESS OR THE ASSETS UNDER THIS AGREEMENT, THE VENDOR SHALL NOTIFY THE
PURCHASER OF THAT DETERMINATION WITHIN 10 BUSINESS DAYS OF ITS BEING SO ADVISED
BY HM REVENUE AND CUSTOMS AND THE PURCHASER SHALL PAY TO THE VENDOR BY WAY OF
ADDITIONAL CONSIDERATION A SUM EQUAL TO THE AMOUNT OF VAT DETERMINED BY HM
REVENUE AND CUSTOMS TO BE SO CHARGEABLE WITHIN 10 BUSINESS

 

14

--------------------------------------------------------------------------------


 


DAYS OF THE VENDOR NOTIFYING THE PURCHASER OF THAT DETERMINATION (AND AGAINST
DELIVERY BY THE VENDOR OF AN APPROPRIATE TAX INVOICE FOR VAT PURPOSES). IF SUCH
DETERMINATION IS CAUSED  AS A DIRECT RESULT OF ANY ACT OR OMISSION BY THE
PURCHASER, INCLUDING NON-COMPLIANCE BY THE PURCHASER WITH ANY OF THE MATTERS
WARRANTED BY IT IN CLAUSE 8.4, THE PURCHASER SHALL INDEMNIFY THE VENDOR IN
RESPECT OF ANY PENALTIES, INTEREST OR OTHER PAYMENTS IMPOSED ON THE VENDOR BY HM
REVENUE AND CUSTOMS AS A RESULT OF VAT NOT HAVING BEEN CHARGED BY THE VENDOR IN
RESPECT OF THE SALE OF THE BUSINESS AND THE ASSETS UNDER THIS AGREEMENT.


8.7           THE VENDOR SHALL BE ENTITLED TO RECEIVE AND TO RETAIN FOR ITS OWN
BENEFIT ALL REIMBURSEMENT OR CREDIT FROM HM REVENUE AND CUSTOMS FOR VAT BORNE BY
THE VENDOR ON GOODS AND SERVICES SUPPLIED TO THE VENDOR OR ANY OTHER MEMBER OF
THE VENDOR’S GROUP PRIOR TO COMPLETION AND ANY PAYMENTS RECEIVED IN RESPECT OF
VAT OVERPAID TO HM REVENUE AND CUSTOMS PRIOR THERETO.


 


9              RISK AND INSURANCE

 


9.1           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TITLE IN, AND RISK OF
LOSS OR DAMAGE TO, THE BUSINESS AND THE ASSETS SHALL PASS TO THE PURCHASER ON
COMPLETION.


9.2           NOTHING IN THIS AGREEMENT SHALL MAKE THE VENDOR OR ANY OTHER
MEMBER OF THE VENDOR’S GROUP LIABLE IN RESPECT OF ANYTHING DONE OR OMITTED TO BE
DONE AFTER COMPLETION BY ANY MEMBER OF THE PURCHASER’S GROUP IN RELATION TO THE
BUSINESS OR ASSETS OTHER THAN AS MAY BE SPECIFICALLY AGREED IN WRITING TO THE
CONTRARY BY THE VENDOR AND THE PURCHASER SHALL INDEMNIFY THE VENDOR AND ALL
MEMBERS OF THE VENDOR’S GROUP AND THEIR RESPECTIVE OFFICERS, EMPLOYEES,
REPRESENTATIVES, AGENTS AND PROFESSIONAL ADVISERS IN RESPECT OF ANYTHING SO DONE
OR OMITTED TO BE DONE AFTER COMPLETION.


9.3           FOR THE AVOIDANCE OF DOUBT, ALL INSURANCES RELATING TO THE
BUSINESS PREVIOUSLY PROVIDED BY ANY MEMBER OF THE VENDOR’S GROUP SHALL CEASE ON
COMPLETION, AND THE PURCHASER SHALL NOT BE ENTITLED TO THE BENEFIT OF ANY SUCH
INSURANCES AND SHALL MAKE ITS OWN INSURANCE ARRANGEMENTS IN RESPECT OF THE
BUSINESS AND ASSETS FROM COMPLETION.


 


10            LIABILITIES

 


10.1         THE VENDOR SHALL REMAIN RESPONSIBLE FOR AND SHALL PROMPTLY PAY,
DISCHARGE OR SATISFY ALL DEBTS PAYABLE BY THE VENDOR AND OTHER OBLIGATIONS AND
LIABILITIES ARISING FROM OR ATTRIBUTABLE TO THE CARRYING ON OF THE BUSINESS
BEFORE THE COMPLETION DATE WHICH ARE NOT EXPRESSLY ASSUMED BY THE PURCHASER
UNDER THIS AGREEMENT INCLUDING:


10.1.1      ALL LIABILITIES TO TRADE AND OTHER CREDITORS INCLUDING BANKS AND ALL
TAXATION LIABILITIES OF THE VENDOR;


10.1.2      ALL LIABILITIES AND OBLIGATIONS ACCRUED OR FALLING TO BE PERFORMED
UNDER THE SUPPLIER CONTRACTS UP TO THE COMPLETION DATE; AND


10.1.3      ALL CLAIMS MADE BY THIRD PARTIES ON OR AFTER THE COMPLETION DATE
ARISING FROM DEFECTIVE PRODUCTS OR PARTS OF PRODUCTS MANUFACTURED BY THE VENDOR
PRIOR TO THE COMPLETION DATE EVEN IF THE DEFECTIVE PRODUCTS OR PARTS WERE SOLD
BY THE PURCHASER PROVIDED THAT, ON BECOMING AWARE OF ANY SUCH CLAIM AS IS
REFERRED TO IN THIS CLAUSE 10.1.3, THE VENDOR SHALL PROMPTLY GIVE NOTICE OF IT
TO THE PURCHASER AND SHALL NOT TAKE ANY STEPS WHICH MIGHT REASONABLY BE EXPECTED
TO DAMAGE MATERIALLY AND ADVERSELY THE COMMERCIAL INTERESTS OF THE PURCHASER
WITHOUT PRIOR CONSULTATION WITH THE PURCHASER.

 

15

--------------------------------------------------------------------------------


 


10.2         THE VENDOR SHALL INDEMNIFY THE PURCHASER IN RESPECT OF THOSE DEBTS,
OBLIGATIONS AND LIABILITIES FOR WHICH IT REMAINS RESPONSIBLE UNDER CLAUSE 10.1.


10.3         WITH EFFECT FROM THE COMPLETION DATE, THE PURCHASER SHALL:


10.3.1      OBSERVE AND PERFORM, OR PROCURE TO BE OBSERVED AND PERFORMED, ALL
THE OBLIGATIONS OF THE VENDOR UNDER THE FRANCHISE AGREEMENTS AND (SUBJECT TO
CLAUSE 14) THE SUPPLIER CONTRACTS;


10.3.2      ASSUME RESPONSIBILITY FOR PAYMENT FOR ALL GOODS DELIVERED OR
SERVICES RECEIVED UNDER THE FRANCHISE AGREEMENTS AND THE SUPPLIER CONTRACTS
AFTER THE COMPLETION DATE WHETHER THE INVOICES FOR SUCH GOODS OR SERVICES ARE
RECEIVED BEFORE OR AFTER THE COMPLETION DATE; AND


10.3.3      KEEP THE VENDOR INDEMNIFIED AGAINST ANY LIABILITY HOWSOEVER ARISING
FROM THE FRANCHISE AGREEMENTS AND THE SUPPLIER CONTRACTS AS A RESULT OF ANY ACT
OR OMISSION OF THE PURCHASER AFTER COMPLETION.


10.4         WITH EFFECT FROM THE COMPLETION DATE, ALL COMPLAINTS RECEIVED BY
THE VENDOR OR THE PURCHASER FROM FRANCHISEES IN RELATION TO GOODS SUPPLIED
BEFORE THE COMPLETION DATE (INCLUDING WARRANTY CLAIMS ARISING IN THE NORMAL
COURSE OF THE BUSINESS) SHALL BE DEALT WITH AS FOLLOWS:


10.4.1      ALL SUCH COMPLAINTS SHALL BE PROMPTLY REFERRED IN THE FIRST INSTANCE
TO THE PURCHASER WHO MAY ELECT IN RESPECT OF ANY SUCH COMPLAINT EITHER;

(A)           TO ENDEAVOUR TO RESOLVE IT AND TO SUPPLY ANY REPLACEMENT GOODS
ACCORDINGLY; OR

(B)           TO REFER IT TO THE VENDOR WHO SHALL BE RESPONSIBLE AT ITS OWN
EXPENSE FOR RESOLVING THE SAME;


10.4.2      EACH PARTY SHALL PROVIDE ANY INFORMATION OR ASSISTANCE REASONABLY
REQUESTED BY THE OTHER IN DEALING WITH COMPLAINTS UNDER THIS CLAUSE 10; AND


10.4.3      THE VENDOR SHALL REIMBURSE TO THE PURCHASER ON DEMAND ALL EXPENSES
AND COSTS INCURRED IN DEALING WITH ANY SUCH COMPLAINT AS IS REFERRED TO IN THIS
CLAUSE 10.


10.5         THE FOREGOING PROVISIONS OF THIS CLAUSE 10 SHALL BE WITHOUT
PREJUDICE TO THE VENDOR’S RIGHTS UNDER CLAUSE 13 IN RELATION TO THE FRANCHISE
AGREEMENTS.


 


11            APPORTIONMENTS

 


11.1         AS SOON AS REASONABLY PRACTICABLE AFTER AND IN ANY EVENT WITHIN ONE
MONTH OF COMPLETION THE VENDOR SHALL PROVIDE TO THE PURCHASER IN WRITING AN
APPORTIONMENT (“APPORTIONMENT STATEMENT”) IN RESPECT OF THE BUSINESS AND ASSETS
BETWEEN PERIODS UP TO AND AFTER THE EFFECTIVE DATE (SUBJECT TO ANY EXPRESS
STATEMENT TO THE CONTRARY IN THIS AGREEMENT, THE FORMER TO BE FOR THE BENEFIT OF
OR THE RESPONSIBILITY OF THE VENDOR AND THE LATTER FOR THE BENEFIT OF OR THE
RESPONSIBILITY OF THE PURCHASER) OF:


11.1.1      ALL RECURRING OUTGOINGS, ACCRUALS AND EXPENSES OF THE BUSINESS; AND


11.1.2      THE AMOUNT OF ALL OUTSTANDING DEPOSITS AND PREPAYMENTS (IF ANY)
RECEIVED BY THE VENDOR  UP TO THE EFFECTIVE DATE IN RESPECT OF THE BUSINESS AND
THE AMOUNT OF ALL OUTSTANDING PAYMENTS IN ADVANCE (IF ANY) PAID BY THE VENDOR 
UP TO THE EFFECTIVE DATE IN RESPECT OF THE BUSINESS

following which the Vendor and the Purchaser shall consult together with a view
to agreeing the content of the Apportionment Statement.

 

16

--------------------------------------------------------------------------------


 


11.2         ALL SUMS PAYABLE IN RESPECT OF THE TRANSFERRING EMPLOYEES
(INCLUDING SALARIES, PENSION CONTRIBUTIONS, ACCRUED HOLIDAY PAY, NATIONAL
INSURANCE AND PAYE) ARE TO BE APPORTIONED AS PART OF THE APPORTIONMENT STATEMENT
WITH EFFECT FROM THE EFFECTIVE DATE SO THAT ALL SUMS RELATING TO THE PERIOD UP
TO AND INCLUDING THAT DATE ARE THE RESPONSIBILITY OF THE VENDOR AND ALL SUMS
RELATING TO THE PERIOD FROM THE EFFECTIVE DATE ARE THE RESPONSIBILITY OF THE
PURCHASER.


11.3         UPON AGREEMENT OF ALL THE MATTERS REFERRED TO IN CLAUSES 11.1 AND
11.2:


11.3.1      THE APPORTIONMENTS SHALL BE NETTED OFF AS APPROPRIATE; AND


11.3.2      ANY SUMS DUE BY ONE PARTY TO THE OTHER PARTY AS A CONSEQUENCE OF THE
ABOVE SHALL BE PAID IN FULL WITHIN 5 BUSINESS DAYS OF SUCH AGREEMENT.


11.4         IF THE VENDOR AND THE PURCHASER SHALL HAVE FAILED TO AGREE THE
APPORTIONMENT STATEMENT WITHIN 20 BUSINESS DAYS AFTER THE COMPLETION DATE:


11.4.1      THE VENDOR OR THE PURCHASER (AS THE CASE REQUIRES) SHALL WITHIN 5
BUSINESS DAYS THEREAFTER MAKE A PAYMENT OF THE MINIMUM AMOUNT WHICH WOULD BE DUE
FROM THE ONE TO THE OTHER, ACCORDING TO THAT PART OF THE APPORTIONMENT STATEMENT
WHICH IS UNDISPUTED (IF ANY), BUT IF THE DISPUTED ITEMS COULD RESULT IN A
PAYMENT EITHER WAY, NO PAYMENT SHALL BE MADE AND ANY BALANCE (OR THE WHOLE
PAYMENT IF NO MINIMUM PAYMENT HAS BEEN MADE) SHALL BE PAID WITHIN 5 BUSINESS
DAYS OF THE RESOLUTION OR DETERMINATION OF THE DISPUTE; AND


11.4.2      THE MATTER(S) IN DISPUTE MAY BE REFERRED AT THE INSTANCE OF THE
VENDOR OR THE PURCHASER TO AN EXPERT FOR DETERMINATION IN ACCORDANCE WITH CLAUSE
21.


 


12            CONSENTS FOR TRANSFER OF CERTAIN BUSINESS ASSETS

 


12.1         SUBJECT TO CLAUSE 12.2 THE PURCHASER SHALL USE ALL REASONABLE
ENDEAVOURS AFTER COMPLETION TO OBTAIN AT ITS OWN COST AND EXPENSE ALL SUCH
CONSENTS (IF ANY) AS MAY BE NECESSARY FOR THE TRANSFER OF THE ASSETS TO THE
PURCHASER WITH EFFECT FROM THE EFFECTIVE DATE AND THE VENDOR DECLARES ITSELF,
WITH EFFECT FROM THE EFFECTIVE DATE, TRUSTEE FOR THE PURCHASER IN RESPECT OF ALL
SUCH ASSETS UNTIL THE SAME SHALL, WITH ANY NECESSARY CONSENTS FROM THIRD
PARTIES, HAVE BEEN FINALLY ASSIGNED TO THE PURCHASER. THE VENDOR UNDERTAKES THAT
UNTIL COMPLETION OF SUCH ASSIGNMENTS IT WILL WITH EFFECT FROM THE COMPLETION
DATE, AT THE WRITTEN REQUEST AND EXPENSE OF THE PURCHASER, ACT IN ACCORDANCE
WITH THE REASONABLE DIRECTIONS OF THE PURCHASER IN ALL MATTERS RELATING TO SUCH
ASSETS PROVIDED THAT THE PURCHASER SHALL FULLY AND EFFECTIVELY INDEMNIFY THE
VENDOR AND ALL OTHER MEMBERS OF THE VENDOR’S GROUP IN RESPECT OF THE
CONSEQUENCES OF ANY SUCH ACT AND WHILST SO ACTING.


12.2         CLAUSE 12.1 SHALL NOT APPLY TO THE FRANCHISE AGREEMENTS, THE
SUPPLIER CONTRACTS OR THE PROPERTIES.


 


13            FRANCHISE AGREEMENTS

 


13.1         THE VENDOR HEREBY ASSIGNS TO THE PURCHASER, AS AT AND WITH EFFECT
FROM THE EFFECTIVE DATE, THE BENEFIT (SUBJECT TO THE BURDEN) OF EACH FRANCHISE
AGREEMENT. FORTHWITH AFTER COMPLETION THE PURCHASER SHALL SUBMIT TO EACH
FRANCHISEE A CONTRACT IN THE APPROVED FORM, DULY EXECUTED AS A DEED BY THE
PURCHASER, CONTAINING A DIRECT COVENANT BY THE PURCHASER WITH EACH FRANCHISEE TO
OBSERVE AND PERFORM ALL THE FRANCHISOR’S OBLIGATIONS CONTAINED IN THE RELEVANT
FRANCHISE AGREEMENT AND THE PURCHASER SHALL DELIVER TO THE VENDOR SUCH EVIDENCE
AS THE VENDOR SHALL REASONABLY REQUIRE THAT THE PURCHASER HAS COMPLIED WITH ITS
OBLIGATIONS UNDER THIS CLAUSE.

 

17

--------------------------------------------------------------------------------


 


13.2         AFTER COMPLETION THE PURCHASER SHALL:


13.2.1      PERFORM ALL THE VENDOR’S OBLIGATIONS UNDER EACH FRANCHISE AGREEMENT;
AND


13.2.2      INDEMNIFY THE VENDOR IN RESPECT OF THE FRANCHISE AGREEMENTS
INCLUDING ANY ACTS OR OMISSIONS (OR ALLEGED ACTS OR OMISSIONS) BEFORE AS WELL AS
AFTER COMPLETION.


13.3         THE VENDOR UNDERTAKES THAT, IF AND TO THE EXTENT IT HAS THE RIGHT
AT ANY TIME AFTER COMPLETION UNDER THE PROVISIONS OF ANY FRANCHISE AGREEMENT
(INCLUDING ANY RENEWAL OR EXTENSION THEREOF) BETWEEN IT AND ANY FRANCHISEE WHICH
DOES NOT RELATE TO THE BUSINESS TO PREVENT THAT FRANCHISEE BEING PARTY TO THE
RELEVANT FRANCHISE AGREEMENT OR TO ANY NEW FRANCHISE AGREEMENT RELATING TO THE
BUSINESS, THE VENDOR SHALL NOT INVOKE SUCH RIGHT.


13.4         THE PURCHASER UNDERTAKES THAT, IF AND TO THE EXTENT AT ANY TIME
AFTER COMPLETION IT HAS THE RIGHT UNDER ANY FRANCHISE AGREEMENT (INCLUDING ANY
RENEWAL OR EXTENSION THEREOF) TO PREVENT ANY FRANCHISEE FROM BEING A FRANCHISEE
UNDER ANY OTHER FRANCHISE AGREEMENT (INCLUDING ANY NEW FRANCHISE AGREEMENT
ENTERED INTO AFTER COMPLETION) BETWEEN THAT FRANCHISEE AND ANY MEMBER OF THE
VENDOR’S GROUP, THE PURCHASER SHALL NOT INVOKE SUCH RIGHT.


 


14            SUPPLIER CONTRACTS

 


14.1         SUBJECT TO CLAUSES 14.3 TO 14.6 (INCLUSIVE) AND TO THE PROVISIONS
OF CLAUSE 10 ABOVE THE VENDOR HEREBY ASSIGNS TO THE PURCHASER, AS AT AND WITH
EFFECT FROM THE EFFECTIVE DATE, THE BENEFIT OF EACH SUPPLIER CONTRACT.


14.2         THE VENDOR SHALL INDEMNIFY THE PURCHASER AGAINST ALL LOSSES, COSTS,
CLAIMS, EXPENSES OR LIABILITIES SUFFERED OR INCURRED IN RELATION TO THE SUPPLIER
CONTRACTS FOR ANY CLAIM OCCURRING PRIOR TO THE EFFECTIVE DATE OR ANY BREACH OF
ANY SUPPLIER CONTRACTS OCCURRING PRIOR TO THE EFFECTIVE DATE.


14.3         IF A SUPPLIER CONTRACT CANNOT BE ASSIGNED TO THE PURCHASER EXCEPT
BY AN AGREEMENT OF NOVATION WITH, OR CONSENT TO ASSIGNMENT FROM, ONE OR MORE
THIRD PARTIES, THIS AGREEMENT SHALL NOT CONSTITUTE AN ASSIGNMENT OR ATTEMPTED
ASSIGNMENT OF THE SUPPLIER CONTRACT, AND


14.3.1      THE VENDOR SHALL, AT THE PURCHASER’S WRITTEN REQUEST AND AT THE
PURCHASER’S COST, USE ITS REASONABLE ENDEAVOURS WITH THE CO-OPERATION OF THE
PURCHASER TO PROCURE SUCH NOVATION OR CONSENT;


14.3.2      SUBJECT TO CLAUSE 14.4, UNLESS AND UNTIL THE SUPPLIER CONTRACT IS
NOVATED OR ASSIGNED:

(A)           THE VENDOR WILL HOLD THE BENEFIT OF THE SUPPLIER CONTRACT ON TRUST
FOR THE PURCHASER AND (SO FAR AS IT LAWFULLY MAY) AT THE PURCHASER’S COST GIVE
ITS REASONABLE ASSISTANCE TO THE PURCHASER TO ENABLE TO PURCHASER TO ENJOY THE
BENEFITS OF THE SUPPLIER CONTRACT AND TO ENFORCE ITS RIGHTS UNDER IT; AND

(B)           THE PURCHASER WILL (TO THE EXTENT THAT THE RELEVANT CONTRACT
PERMITS WITHOUT IT CAUSING A BREACH OF ITS TERMS) PERFORM THE SUPPLIER CONTRACT
IN ACCORDANCE WITH ITS TERMS AND CONDITIONS AS SUB-CONTRACTOR TO THE VENDOR.


14.4         IF IT IS UNLAWFUL OR PROHIBITED UNDER THE RELEVANT CONTRACT FOR THE
VENDOR TO HOLD THE BENEFIT OF THE SUPPLIER CONTRACT ON TRUST FOR THE PURCHASER
AND/OR FOR THE PURCHASER TO PERFORM THE SUPPLIER CONTRACT AS SUB-CONTRACTOR TO
THE VENDOR:


14.4.1      THIS AGREEMENT SHALL NOT CONSTITUTE A DECLARATION OF TRUST OVER THE
SUPPLIER CONTRACT AND/OR THE APPOINTMENT OR ATTEMPTED APPOINTMENT OF A
SUB-CONTRACTOR UNDER THE SUPPLIER CONTRACT (AS THE CASE MAY BE); AND

 

18

--------------------------------------------------------------------------------


 


14.4.2      UNTIL SUCH SUPPLIER CONTRACT IS NOVATED OR ASSIGNED, THE VENDOR AND
THE PURCHASER SHALL EACH (AT THE COST AND EXPENSE OF THE PURCHASER) USE THEIR
REASONABLE ENDEAVOURS TO DO OR PROCURE TO BE DONE ALL SUCH FURTHER ACTS AND
THINGS AND EXECUTE OR PROCURE THE EXECUTION OF ALL SUCH OTHER DOCUMENTS AS MAY
BE NECESSARY IN ORDER (AS NEARLY AS MAY BE POSSIBLE) TO PUT THE VENDOR AND THE
PURCHASER IN THE POSITION IN WHICH THEY WOULD HAVE BEEN HAD THE BENEFIT AND
BURDEN OF THE SUPPLIER CONTRACT PASSED TO THE PURCHASER ON COMPLETION IN THE
MANNER CONTEMPLATED BY CLAUSE 14.1.


14.5         IF THE NECESSARY CONSENT OF A THIRD PARTY TO THE NOVATION OR
ASSIGNMENT OF ANY SUPPLIER CONTRACT IS REFUSED OR IS NOT GIVEN ON TERMS
ACCEPTABLE TO THE VENDOR AND THE PURCHASER WITHIN 60 BUSINESS DAYS AFTER
COMPLETION AND NO ALTERNATIVE ARRANGEMENTS HAVE BEEN MADE ON TERMS REASONABLY
ACCEPTABLE TO THE VENDOR AND THE PURCHASER WITHIN SUCH PERIOD TO ENABLE THE
PURCHASER TO RECEIVE THE BENEFITS OF THAT SUPPLIER CONTRACT, THEN THE PURCHASER
(SAVE IN RESPECT OF THE SPLIT CONTRACTS) MAY REQUIRE THE VENDOR TO SERVE NOTICE
TO TERMINATE THAT SUPPLIER CONTRACT IN ACCORDANCE WITH ITS TERMS OR THE VENDOR
(IN RESPECT OF ANY SUPPLIER CONTRACT) MAY ELECT TO SERVE SUCH A NOTICE AND THE
PURCHASER SHALL INDEMNIFY THE VENDOR IN RESPECT OF THE TERMINATION OF SUCH
SUPPLIER CONTRACT.


14.6         THE PARTIES RECOGNISE THAT THE SPLIT CONTRACTS RELATE BOTH TO
SERVICES PROVIDED IN RESPECT OF THE BUSINESS AND CERTAIN OTHER GOODS AND
SERVICES PROVIDED BY OR TO THE VENDOR AND/OR OTHER MEMBERS OF THE VENDOR’S GROUP
TO, OR BY, THE RELEVANT CUSTOMERS OR SUPPLIERS IN RESPECT OF THE EXCLUDED
BUSINESSES. ACCORDINGLY, THE PROVISIONS OF THIS CLAUSE 14 SHALL NOT APPLY TO THE
SPLIT CONTRACTS WHICH SHALL BE EXCLUDED FROM THE SALE AND REMAIN WITH THE
VENDOR. THE VENDOR AGREES AND ACKNOWLEDGES THAT FOR A TRANSITIONAL PERIOD OF UP
TO 6 WEEKS AFTER COMPLETION THE VENDOR WILL PLACE ORDERS (IF THE PURCHASER SO
REQUESTS) FOR THE PURCHASER WITH SUPPLIERS WITH WHOM THERE ARE SPLIT CONTRACTS
IN PLACE AND THE PURCHASER SHALL PAY SUCH SUPPLIERS DIRECTLY OR REIMBURSE THE
VENDOR, AS APPROPRIATE, IN RESPECT OF SUCH ORDERS PLACED WITH THE SUPPLIERS. THE
PURCHASER SHALL INDEMNIFY THE VENDOR IN RESPECT OF ANY SUCH ORDERS PLACED
INCLUDING IN RESPECT OF ANY NON-PAYMENT OR OTHER DEFAULT BY THE PURCHASER IN
RELATION THERETO.


14.7         THE VENDOR SHALL PAY AND DISCHARGE ANY AMOUNT WHICH IS OR MAY
BECOME DUE AND PAYABLE TO GLANBIA CHEESE LIMITED (INCLUDING BY WAY OF PRICE
ADJUSTMENT) UNDER THE PROVISIONS OF THE GLANBIA CONTRACT IN RESPECT OF THE
PERIOD PRIOR TO COMPLETION AND THE VENDOR SHALL INDEMNIFY THE PURCHASER IN
RESPECT THEREOF.


14.8         TO THE EXTENT THAT ANY PAYMENT IS MADE TO THE VENDOR IN RESPECT OF
THE PURCHASER’S PERFORMANCE OF THE SUPPLIER CONTRACTS AFTER COMPLETION THE
VENDOR SHALL RECEIVE THE SAME AS TRUSTEE AND SHALL ACCOUNT TO THE PURCHASER FOR
THE SAME WITHIN 10 BUSINESS DAYS OF RECEIPT.


 


15            EMPLOYEES

 


15.1         THE PARTIES ACKNOWLEDGE AND AGREE THAT IT IS THEIR INTENTION THAT
PURSUANT TO THE REGULATIONS THE CONTRACTS OF EMPLOYMENT BETWEEN THE VENDOR AND
EACH OF THE TRANSFERRING EMPLOYEES WILL HAVE EFFECT AS FROM THE EFFECTIVE DATE
AS IF ORIGINALLY MADE BETWEEN THE PURCHASER AND EACH OF THE TRANSFERRING
EMPLOYEES AND THE PURCHASER AGREES, ON OR BEFORE COMPLETION, TO OFFER EMPLOYMENT
TO ALL OF THE TRANSFERRING EMPLOYEES ON THE SAME TERMS AS THEY ENJOYED WITH THE
VENDOR.


15.2         THE PURCHASER WARRANTS THAT IT INTENDS TO TAKE NO MEASURES IN
CONNECTION WITH THE TRANSFERRING EMPLOYEES IN ACCORDANCE WITH REGULATION 10(3)
OF THE REGULATIONS.

 

19

--------------------------------------------------------------------------------


 


15.3         THE VENDOR SHALL TRANSFER ALL RELEVANT EMPLOYEE RECORDS OF THE
TRANSFERRING EMPLOYEES TO THE PURCHASER ON OR AS SOON AS REASONABLY PRACTICABLE
AFTER COMPLETION.


15.4         THE VENDOR SHALL INDEMNIFY THE PURCHASER IN RESPECT OF ANY MATTER
CONNECTED WITH THE EMPLOYMENT, OR, SUBJECT TO CLAUSE 15.5.2, THE TERMINATION OF
THE EMPLOYMENT, OF A TRANSFERRING EMPLOYEE UP TO COMPLETION, INCLUDING IN
RESPECT OF CLAIMS RELATING TO REDUNDANCY, BREACH OF CONTRACT, UNFAIR DISMISSAL,
DISCRIMINATION BY REASON OF SEX, RACE, DISABILITY, SEXUAL ORIENTATION, RELIGION
OR BELIEF, EQUAL PAY, OUTSTANDING WAGES OR OTHER REMUNERATION, PAYE, NATIONAL
INSURANCE CONTRIBUTIONS OR PENSION CONTRIBUTIONS AND, SUBJECT TO THE PURCHASER
HAVING COMPLIED WITH CLAUSE 15.2, ANY PROTECTIVE AWARD UNDER THE REGULATIONS BUT
EXCEPTING ANY CLAIMS FOR PERSONAL INJURY TO THE EXTENT THAT SUCH IS COVERED BY A
POLICY OF INSURANCE OF WHICH THE PURCHASER HAS OR ACQUIRES THE BENEFIT.


15.5         THE PURCHASER SHALL INDEMNIFY THE VENDOR IN RESPECT OF ANY MATTER
CONNECTED WITH:-


15.5.1      THE EMPLOYMENT, OR TERMINATION OF THE EMPLOYMENT, OF ANY OF THE
TRANSFERRING EMPLOYEES ON OR AFTER COMPLETION, INCLUDING CLAIMS RELATING TO
REDUNDANCY, BREACH OF CONTRACT, UNFAIR DISMISSAL, DISCRIMINATION BY REASON OF
SEX, RACE, DISABILITY, SEXUAL ORIENTATION, RELIGION OR BELIEF, EQUAL PAY,
OUTSTANDING WAGES OR OTHER REMUNERATION, PAYE, NATIONAL INSURANCE CONTRIBUTIONS,
PENSION CONTRIBUTIONS AND ANY CLAIM FOR PERSONAL INJURY TO THE EXTENT THAT ANY
SUCH CLAIM AND THE SUBJECT MATTER OF ANY SUCH CLAIM ARE AS A RESULT OF ANY ACT
OR OMISSION OF THE PURCHASER AFTER COMPLETION; OR


15.5.2      A TRANSFERRING EMPLOYEE RESIGNING OR OBJECTING TO THE TRANSFER TO
THE PURCHASER ON THE GROUNDS OF ANY CHANGE IN A TRANSFERRING EMPLOYEE’S WORKING
CONDITIONS OR TERMS AND CONDITIONS OF EMPLOYMENT OR ANY, OR ANY INTENDED, ACT OR
OMISSION OF THE PURCHASER; OR


15.5.3      ANY BREACH BY THE PURCHASER OF THE WARRANTY SET OUT IN CLAUSE 15.2
AND, IN THE EVENT OF SUCH A BREACH, ANY PROTECTIVE AWARD UNDER THE REGULATIONS
IN RELATION TO ANY TRANSFERRING EMPLOYEE; OR


15.5.4      ANY FINDING OR ALLEGATION THAT THE REGULATIONS DO NOT APPLY TO ANY
TRANSFERRING EMPLOYEE.


15.6         IF AS A RESULT OF THE REGULATIONS, A CONTRACT OF EMPLOYMENT BETWEEN
A NON- TRANSFERRING EMPLOYEE AND THE VENDOR HAS EFFECT AS IF ORIGINALLY MADE
BETWEEN SUCH NON-TRANSFERRING EMPLOYEE AND THE PURCHASER OR IF ANY CLAIM IS MADE
TO THAT EFFECT, THEN:


15.6.1      THE PURCHASER SHALL NOTIFY THE VENDOR IN WRITING (SUCH NOTICE BEING
AN “NTE NOTICE”) AND CONSULT WITH THE VENDOR AS TO HOW SUCH NON-TRANSFERRING
EMPLOYEE IS TO BE DEALT WITH;


15.6.2      WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 15.6.1 THE VENDOR MAY
OFFER TO RE-EMPLOY SUCH NON-TRANSFERRING EMPLOYEE OR GIVE DIRECTIONS TO THE
PURCHASER TO TERMINATE SUCH EMPLOYMENT;


15.6.3      SUBJECT TO CLAUSE 15.6.1, IF THE VENDOR HAS NEITHER RE-EMPLOYED SUCH
NON-TRANSFERRING EMPLOYEE NOR GIVEN DIRECTIONS FOR THE TERMINATION OF SUCH
EMPLOYMENT WITHIN THREE MONTHS OF THE VENDOR RECEIVING THE RELEVANT NTE NOTICE,
THE PURCHASER MAY TERMINATE SUCH EMPLOYMENT WITH EFFECT FROM THE DATE THREE
MONTHS AFTER THE DATE OF DELIVERY TO THE VENDOR OF THE RELEVANT NTE NOTICE; AND


15.6.4      PROVIDED THAT THE PURCHASER HAS COMPLIED WITH CLAUSES 15.6.1 TO
15.6.3 (INCLUSIVE) INCLUDING ANY DIRECTIONS FOR THE TERMINATION OF ANY SUCH
EMPLOYMENT, THE VENDOR SHALL INDEMNIFY THE PURCHASER AT ALL TIMES IN RESPECT OF
ANY CONTRACT OF EMPLOYMENT BETWEEN A NON-TRANSFERRING EMPLOYEE AND THE VENDOR
BEING

 

20

--------------------------------------------------------------------------------


 


DEEMED TO HAVE EFFECT AS IF ORIGINALLY MADE BETWEEN SUCH NON-TRANSFERRING
EMPLOYEE AND THE PURCHASER, INCLUDING:

(A)           THE EMPLOYMENT OF ANY NON-TRANSFERRING EMPLOYEE BY THE PURCHASER
UP TO THE END OF THE THREE MONTH PERIOD REFERRED TO IN CLAUSE 15.6.3 OR SUCH A
TERMINATION, IF EARLIER;

(B)           ANY CLAIMS AND LIABILITIES ARISING OUT OF OR IN CONNECTION WITH
THE EMPLOYMENT OF ANY NON-TRANSFERRING EMPLOYEE PRIOR TO HIS EMPLOYMENT BY THE
PURCHASER;

(C)           ANY CLAIMS AND LIABILITIES ARISING FROM THE TERMINATION OF THE
EMPLOYMENT OF ANY NON-TRANSFERRING EMPLOYEE, INCLUDING WITHOUT LIMITATION ANY
CLAIMS ARISING OUT OF THE PURCHASER COMPLYING WITH ANY DIRECTIONS GIVEN TO IT BY
THE VENDOR; AND

(D)           IN RESPECT OF ANY CLAIM ARISING OUT OF THE ACTUAL OR ALLEGED
APPLICATION OF THE REGULATIONS TO ANY NON-TRANSFERRING EMPLOYEE IN CONNECTION
WITH THIS AGREEMENT

and including, in each relevant case, claims relating to redundancy, breach of
contract, unfair dismissal, discrimination by reason of sex, race, disability,
sexual orientation, religion or belief, equal pay, personal injury, outstanding
wages or other remuneration, PAYE, national insurance contributions, pension
contributions or otherwise, or arising out of or in connection with any alleged
failure to inform and consult with appropriate representatives pursuant to the
Regulations.

 


16            VENDOR’S WARRANTIES

 


16.1         GENERAL

The Vendor hereby warrants to the Purchaser in the terms set out in Schedule 3
but subject to the exclusions and limitations set out in Schedule 4. The Vendor
acknowledges that the Purchaser has been induced to enter into this Agreement on
the basis of and in full reliance upon the Warranties.


16.2         DISCLOSURES

The Warranties are given subject to all those matters fairly disclosed in the
Disclosure Letter and the Purchaser shall accordingly have no claim in respect
of any of the Warranties in relation to any matter  fairly disclosed in the
Disclosure Letter.


16.3         SEPARATE WARRANTIES

Each of the Warranties shall be construed as a separate and independent warranty
and (save where expressly provided to the contrary) shall not be limited or
restricted by reference to or inference from the terms of any other term of this
Agreement or any other Warranty.


16.4         SCOPE OF WARRANTIES

The Purchaser acknowledges and agrees that the Vendor does not give any
Warranty:


16.4.1      IN RESPECT OF THE PROPERTIES SAVE FOR THE WARRANTIES IN PARAGRAPH 34
OF SCHEDULE 3 AND EACH OF THE OTHER WARRANTIES SHALL BE DEEMED NOT TO BE GIVEN
IN RESPECT OF THE PROPERTIES;


16.4.2      IN RESPECT OF ENVIRONMENTAL MATTERS SAVE FOR THE WARRANTIES IN
PARAGRAPH 35 OF SCHEDULE 3 AND EACH OF THE OTHER WARRANTIES SHALL BE DEEMED NOT
TO BE GIVEN IN RESPECT OF MATTERS RELATING TO ENVIRONMENTAL MATTERS,
ENVIRONMENTAL LIABILITIES OR ENVIRONMENTAL LAW;

 

21

--------------------------------------------------------------------------------


 


16.4.3      IN RESPECT OF PENSIONS SAVE FOR THE WARRANTIES IN PARAGRAPHS 31 TO
33 (INCLUSIVE) OF SCHEDULE 3 AND EACH OF THE OTHER WARRANTIES SHALL BE DEEMED
NOT TO BE GIVEN IN RESPECT OF PENSIONS; AND


16.4.4      IN RESPECT OF TAXATION SAVE FOR THE WARRANTIES IN PARAGRAPHS 19 TO
22 (INCLUSIVE) OF SCHEDULE 3 AND EACH OF THE OTHER WARRANTIES SHALL BE DEEMED
NOT TO BE GIVEN IN RESPECT OF TAXATION.


16.5         WARRANTIES GIVEN ON THE DATE OF THIS AGREEMENT

The Warranties are given on the date of this Agreement and the Vendor is under
no  obligation to disclose to the Purchaser anything which is or may constitute
a breach of or be inconsistent with any of the Warranties of which it may become
aware after the date of this Agreement.


16.6         NO RESCISSION

The Purchaser acknowledges that in the event that it becomes aware following the
entering into of this Agreement that there has been a breach of the Warranties
or any other term of this Agreement, the Purchaser shall not be entitled to
rescind or otherwise treat this Agreement as terminated and its sole remedy
(subject to clause 19.5) shall be in damages.

 

22

--------------------------------------------------------------------------------


 


16.7         TREATMENT OF CLAIMS

Any payment made by the Vendor in respect of breach of the Warranties shall
constitute a reduction in the Consideration.


16.8         VENDOR’S KNOWLEDGE

Where any statement set out in Schedule 3 is expressed to be given or made “to
the best of the Vendor’s knowledge and belief” or “so far as the Vendor is
aware” or is qualified in some other manner having substantially the same
effect, such statement shall mean that the Vendor is deemed to be aware of all
those facts and matters within the actual knowledge of Daniel Cousineau and
Stuart Greener, each having made reasonable enquiries into the subject matter of
that statement or Warranty, including where they, acting reasonably, considered
it appropriate due enquiry of the Vendor’s professional advisers but for the
avoidance of doubt the Purchaser acknowledges that no enquiries have been made
of any of the Franchisees.


16.9         RELIANCE ON WARRANTIES ONLY

The Purchaser acknowledges that it has not relied on any warranty,
representation, covenant, undertaking, indemnity or other statement by or of the
Vendor or any member of the Vendor’s Group or any of its or their officers,
employees, agents or other representatives, other than the Warranties and
further agrees that any breach by the Vendor of any Warranty shall not give rise
to any claim other than a claim against the Vendor (not any other member of the
Vendor’s Group or any of their or the Vendor’s officers, employees or
representatives) in respect of such Warranty.


16.10       PURCHASER’S KNOWLEDGE

The Purchaser shall not be entitled to bring any claim for breach of any of the
Warranties to the extent that the subject matter of the claim was within the
actual knowledge of Anthony Sherriff and/or Paul McGee on or before Completion.


16.11       LIMITATIONS OF LIABILITY

Schedule 4 shall have the effect of limiting further the liability of the Vendor
in respect of the Warranties.

 


17            PURCHASER’S REMEDIES

 


17.1         SCOPE OF THE PURCHASER’S REMEDIES

The rights conferred on the Purchaser by this Agreement shall be the Purchaser’s
sole rights and remedies.


17.2         UNDERTAKING BY PURCHASER

The Purchaser agrees and undertakes that it has no rights against and shall not
make any claim against any present or former employee, officer, agent or other
representative of the Vendor or any member of the Vendor’s Group in connection
with this Agreement or its subject matter.


17.3         EXCLUSION OF LIABILITY

Notwithstanding any other provision in this Agreement and the Disclosure Letter,
nothing herein or therein shall operate to limit or exclude the liability of the
Vendor or the remedies of the Purchaser for fraud, fraudulent misrepresentation
or wilful concealment on the part of the Vendor.

 

23

--------------------------------------------------------------------------------


 


18            PURCHASER’S WARRANTIES

 


18.1         THE PURCHASER WARRANTS TO THE VENDOR THAT THE PURCHASER HAS THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THE RELEVANT DOCUMENTS AND THE EXECUTION AND DELIVERY OF, AND THE PERFORMANCE BY
IT OF ITS OBLIGATIONS UNDER THE RELEVANT DOCUMENTS, WILL NOT:


18.1.1      RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY INSTRUMENT
TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;  OR


18.1.2      RESULT IN A BREACH OF ANY ORDER, JUDGEMENT OR DECREE OF ANY COURT OR
GOVERNMENTAL AGENCY TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND.


18.2         THE PURCHASER WARRANTS TO THE VENDOR THAT ALL OF THE RELEVANT
DOCUMENTS CONSTITUTE BINDING OBLIGATIONS OF THE PURCHASER.


18.3         THE PURCHASER WARRANTS TO THE VENDOR THAT:


18.3.1      NO ORDER HAS BEEN MADE AND NO RESOLUTION HAS BEEN PASSED FOR THE
WINDING UP OF THE PURCHASER OR FOR A PROVISIONAL LIQUIDATOR TO BE APPOINTED IN
RESPECT OF IT AND NO PETITION HAS BEEN SERVED AND NO MEETING HAS BEEN CONVENED
FOR THE PURPOSES OF WINDING UP THE PURCHASER;


18.3.2      NO ADMINISTRATION ORDER HAS BEEN MADE AND NO PETITION FOR SUCH AN
ORDER HAS BEEN PRESENTED IN RESPECT OF THE PURCHASER;


18.3.3      NO RECEIVER (WHICH EXPRESSION SHALL INCLUDE AN ADMINISTRATIVE
RECEIVER) HAS BEEN APPOINTED IN RESPECT OF THE PURCHASER;


18.3.4      THE PURCHASER IS NOT INSOLVENT OR UNABLE TO PAY ITS DEBTS WITHIN THE
MEANING OF S.123 INSOLVENCY ACT 1986 AND HAS NOT STOPPED PAYING ITS DEBTS AS
THEY FALL DUE;


18.3.5      NO VOLUNTARY ARRANGEMENT HAS BEEN PROPOSED UNDER S.1 INSOLVENCY ACT
1986 IN RESPECT OF THE PURCHASER;


18.3.6      NO EVENT ANALOGOUS TO ANY OF THE FOREGOING HAS OCCURRED IN OR
OUTSIDE THE UNITED KINGDOM WITH RESPECT TO THE PURCHASER;


18.3.7      THE PURCHASER HAS OBTAINED ALL NECESSARY SHAREHOLDER AND BOARD
APPROVALS IN RESPECT OF THE ENTRY INTO OF THIS AGREEMENT AND THE RELEVANT
DOCUMENTS; AND


18.3.8      IN RELATION TO THE ACQUISITION OF THE BUSINESS AND ASSETS UNDER THIS
AGREEMENT THE PURCHASER IS ACTING AS PRINCIPAL AND NOT DIRECTLY OR INDIRECTLY AS
AN AGENT OR OTHER REPRESENTATIVE OF ANY OTHER PERSON.


18.4         THE PURCHASER WARRANTS TO THE VENDOR THAT TRUE, ACCURATE AND
COMPLETE COPIES OF EACH OF THE DOCUMENTS NUMBERED 2.3.3, 2.3.5, 2.4.1, 2.4.3,
2.4.4 AND 2.4.6 IN THE CLOSING AGENDA CONTAINED AT DOCUMENT 19.29 IN THE
DISCLOSURE BUNDLE AND THE MEMORANDUM AND ARTICLES OF ASSOCIATION OF THE
PURCHASER AS THE SAME WILL BE IN FORCE IMMEDIATELY AFTER COMPLETION HAVE BEEN
SUPPLIED TO THE VENDOR ON OR BEFORE EXECUTION OF THIS AGREEMENT.


 


19            RESTRICTIONS

 


19.1         IT IS AGREED BY THE VENDOR AND THE PURCHASER THAT EACH OF THEM HAS
A LEGITIMATE BUSINESS INTEREST IN RETAINING THEIR GOODWILL AND THEREFORE THAT
CLAUSES 19.2 AND 19.3 BELOW ARE NO MORE THAN IS REASONABLY NECESSARY FOR THE
PROTECTION OF THAT LEGITIMATE BUSINESS INTEREST.


19.2         THE VENDOR UNDERTAKES THAT IT WILL NOT WITHIN THE RELEVANT PERIOD,
WHETHER ALONE OR JOINTLY WITH OR FOR OR ON BEHALF OF ANOTHER, DIRECTLY AND
INTENTIONALLY SOLICIT FROM THE PURCHASER ANY TRANSFERRING EMPLOYEE.


19.3         THE PURCHASER UNDERTAKES THAT IT WILL NOT WITHIN THE RELEVANT
PERIOD, WHETHER ALONE OR JOINTLY WITH OR FOR OR ON BEHALF OF ANOTHER, DIRECTLY
AND INTENTIONALLY SOLICIT FROM THE VENDOR ANY RESTRICTED VENDOR EMPLOYEE.

 

24

--------------------------------------------------------------------------------


 


19.4         NOTHING IN CLAUSES 19.2 OR 19.3 SHALL PREVENT EITHER THE VENDOR OR
THE PURCHASER FROM ADVERTISING FOR STAFF IN THE ORDINARY COURSE OF ITS BUSINESS
OR FROM EMPLOYING ANY PERSON WHO RESPONDS TO SUCH AN ADVERTISEMENT.


19.5         WITHOUT PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES THEY MAY HAVE,
THE VENDOR AND THE PURCHASER EACH ACKNOWLEDGES AND AGREES THAT DAMAGES ALONE MAY
NOT BE AN ADEQUATE REMEDY FOR ANY BREACH BY THE OTHER OF THE PROVISIONS OF THIS
CLAUSE 19 AND THAT ACCORDINGLY THE PARTY NOT IN BREACH OF ANY SUCH PROVISION
SHALL BE ENTITLED, WITHOUT PROOF OF SPECIAL DAMAGES, TO THE REMEDIES OF
INJUNCTION, SPECIFIC PERFORMANCE OR OTHER EQUITABLE RELIEF FOR ANY THREATENED OR
ACTUAL BREACH OF SUCH PROVISION.


19.6         THE PARTIES AGREE THAT EACH OF CLAUSES 19.2 AND 19.3 SHALL
CONSTITUTE AN ENTIRELY SEPARATE AND INDEPENDENT RESTRICTION BUT THAT, IF ANY
SUCH RESTRICTION SHALL BE ADJUDGED BY ANY COURT OR AUTHORITY OF COMPETENT
JURISDICTION TO BE VOID OR UNENFORCEABLE BUT WOULD BE VALID IF PART OF THE
WORDING THEREOF WERE TO BE DELETED AND/OR THE PERIOD THEREOF WERE TO BE REDUCED,
THE SAID RESTRICTION SHALL APPLY WITHIN THE JURISDICTION OF THAT COURT OR
AUTHORITY WITH SUCH MODIFICATIONS AS ARE NECESSARY TO MAKE IT VALID AND
EFFECTIVE.


19.7         FOR THE PURPOSE OF THIS CLAUSE 19, THE FOLLOWING DEFINITIONS SHALL
APPLY:


19.7.1      “RELEVANT PERIOD” MEANS THE PERIOD COMMENCING ON THE COMPLETION DATE
AND ENDING ON THE FIRST ANNIVERSARY THEREOF; AND


19.7.2      “RESTRICTED VENDOR EMPLOYEE” MEANS ANY EMPLOYEE OF THE VENDOR AT
COMPLETION OTHER THAN THE TRANSFERRING EMPLOYEES.


 


20            SET-OFF BY PURCHASER

 


20.1         FOR THE PURPOSE OF CLAUSE 20.2 A CLAIM (AS DEFINED IN CLAUSE 20.2)
SHALL BE REGARDED AS HAVING BEEN “SETTLED” IF EITHER:

 

(a)           it has been admitted or agreed in writing by the Vendor; or

 

(b)           an amount has been awarded or adjudicated as being payable or due
by the Vendor by a court of competent jurisdiction from which it has been
determined that there is no further right to appeal and from which no appeal is
made within the relevant time permitted

 

and shall include any interest and costs if and to the extent the amount thereof
has been so admitted, agreed or awarded in favour of the Purchaser.


20.2         IF, PRIOR TO THE DATE WHEN ANY PART OF THE LOAN NOTES OR THE
ADDITIONAL LOAN NOTES REMAIN TO BE PAID OR SATISFIED BY THE PURCHASER, THE
PURCHASER SHALL HAVE NOTIFIED THE VENDOR IN WRITING OF A CLAIM UNDER THE
WARRANTIES OR OTHERWISE UNDER THIS AGREEMENT (A “CLAIM”) AND SUCH CLAIM HAS BEEN
SETTLED (AND HAS NOT BEEN WITHDRAWN OR SET OFF BY ANY PREVIOUS APPLICATION OF
THIS CLAUSE) THE PURCHASER SHALL BE ENTITLED TO DEDUCT THE AMOUNT OF THE CLAIM
FIRSTLY, FROM THE AMOUNT OF ANY INTEREST DUE AND PAYABLE ON THE LOAN NOTES AND
FOR THE TIME BEING STANDING TO THE CREDIT OF THE ESCROW ACCOUNT (AS DEFINED IN
THE ESCROW AGREEMENT REFERRED TO IN PARAGRAPH 1.1 OF PART C OF SCHEDULE 5) AND
SECONDLY, TO THE EXTENT THAT THE AMOUNT OF SUCH CLAIM HAS NOT BEEN SO SATISFIED,
FROM THE LOAN NOTES AND ACCORDINGLY FROM ANY AMOUNT DUE FROM THE PURCHASER IN
RESPECT OF

 

25

--------------------------------------------------------------------------------


 


OUTSTANDING PAYMENTS DUE TO THE VENDOR UNDER THE LOAN NOTES  WHICH ARE IN ISSUE
AND THE PRINCIPAL AMOUNT OF THE LOAN NOTES SHALL BE PERMANENTLY REDUCED BY ANY
AMOUNT SO DEDUCTED AND THIRDLY, TO THE EXTENT THAT THE AMOUNT OF SUCH CLAIM HAS
NOT BEEN SO SATISFIED, FROM THE ADDITIONAL LOAN NOTES AND ACCORDINGLY FROM ANY
AMOUNT DUE FROM THE PURCHASER IN RESPECT OF OUTSTANDING PAYMENTS DUE TO THE
VENDOR UNDER THE ADDITIONAL LOAN NOTES WHICH ARE IN ISSUE AND THE PRINCIPAL
AMOUNT OF THE ADDITIONAL LOAN NOTES SHALL BE PERMANENTLY REDUCED BY ANY AMOUNT
SO DEDUCTED. THE AMOUNT DUE TO THE PURCHASER IN RESPECT OF THE SETTLED CLAIM
THAT FORMS THE BASIS OF ANY SUCH DEDUCTION FROM THE LOAN NOTES OR THE ADDITIONAL
LOAN NOTES (AS THE CASE MAY BE) SHALL BE REDUCED BY THE AMOUNT OF SUCH
DEDUCTION. IN THE EVENT OF ANY SUCH REDUCTION IN THE LOAN NOTES OR THE
ADDITIONAL LOAN NOTES THE VENDOR SHALL, WITHIN 10 BUSINESS DAYS OF DEMAND BY THE
PURCHASER, DELIVER ANY CERTIFICATES IN RESPECT OF THE LOAN NOTES AND THE
ADDITIONAL LOAN NOTES ISSUED TO IT BY THE PURCHASER FOR CANCELLATION AND THE
PURCHASER SHALL ISSUE NEW CERTIFICATES TO THE VENDOR FOR THE REDUCED AMOUNT.


20.3         TO THE EXTENT THAT IN RESPECT OF A CLAIM AN AMOUNT HAS BEEN AWARDED
OR ADJUDICATED AS BEING PAYABLE OR DUE BY THE VENDOR BY A COURT OF COMPETENT
JURISDICTION FROM WHICH THERE IS A RIGHT OF APPEAL AND THE VENDOR HAS COMMENCED
APPEAL PROCEEDINGS WITHIN THE RELEVANT TIME PERMITTED THEN THE AMOUNT WHICH HAS
BEEN AWARDED OR ADJUDICATED (“RETENTION AMOUNT”) SHALL BE SUBJECT TO THE
PROVISIONS OF CLAUSE 20.4.


20.4         IF CLAUSE 20.3 APPLIES AT ANY TIME WHEN ANY SUM PAYABLE UNDER THE
LOAN NOTES OR ADDITIONAL LOAN NOTES REMAINS OUTSTANDING THEN THE PURCHASER SHALL
BE ENTITLED TO WITHHOLD AN AMOUNT EQUAL TO THE RETENTION AMOUNT FROM ANY SUMS
PAYABLE UNDER FIRSTLY, THE LOAN NOTES AND SECONDLY, TO THE EXTENT THAT THE
AMOUNT OF THE LOAN NOTES THEN OUTSTANDING IS INSUFFICIENT, THE ADDITIONAL LOAN
NOTES PROVIDED THAT PRIOR TO THE DATE UPON WHICH SUCH SUM OR SUMS WAS OR IS DUE
TO BE PAID OR SATISFIED IT PLACES AN AMOUNT EQUAL TO THE RETENTION AMOUNT, NOT
EXCEEDING THE MAXIMUM AMOUNT OF LOAN NOTES AND THE ADDITIONAL LOAN NOTES WHICH
REMAINS UNPAID, IN AN INTEREST BEARING DEPOSIT ACCOUNT (“RETENTION ACCOUNT”) TO
BE HELD BY THE PURCHASER’S SOLICITORS AND THE VENDOR’S SOLICITORS (JOINTLY)
SUBJECT TO CLAUSE 20.5 AND OTHERWISE UPON SUCH TERMS AND CONDITIONS AS THE
VENDOR AND THE PURCHASER, ACTING REASONABLY AND IN GOOD FAITH, SHALL AGREE.


20.5         THE VENDOR AND THE PURCHASER HEREBY IRREVOCABLY INSTRUCT THE
PURCHASER’S SOLICITORS AND THE VENDOR’S SOLICITORS TO HOLD ANY SUMS PAID INTO
THE RETENTION ACCOUNT UNTIL THE CLAIM OR CLAIMS TO WHICH THE SUMS RELATE HAVE
BEEN FINALLY SETTLED (OR HAVE BEEN WITHDRAWN) AND TO RELEASE THE APPROPRIATE
AMOUNT (TOGETHER WITH ALL INTEREST ACCRUED THEREON LESS ANY TAX ON BANK CHARGES)
TO THE VENDOR OR THE PURCHASER (AS THE CASE MAY BE) WITHIN 10 BUSINESS DAYS
THEREAFTER AS APPROPRIATE. FOR THE AVOIDANCE OF DOUBT ANY INTEREST ACCRUED ON
THE RETENTION ACCOUNT SHALL BELONG TO THE VENDOR AND/OR THE PURCHASER IN
PROPORTION TO THE RESPECTIVE AMOUNTS RELEASED TO THE VENDOR AND/OR THE PURCHASER
FROM THE RETENTION ACCOUNT FROM TIME TO TIME.


20.6         FOR THE AVOIDANCE OF DOUBT, THE PURCHASER SHALL NOT BE ENTITLED TO
ANY RIGHT OF SET OFF, COUNTERCLAIM, WITHHOLDING OR DEDUCTION OR SIMILAR RIGHT IN
RELATION TO ITS OBLIGATION TO PAY FOR THE DEBTS IN ACCORDANCE WITH CLAUSE 4.


 


21            EXPERT DETERMINATION

 


21.1         WHERE UNDER ANY PROVISION OF THIS AGREEMENT ANY DISPUTED MATTER IS
TO BE REFERRED TO EXPERT DETERMINATION IN ACCORDANCE WITH THIS CLAUSE 21, THE
MATTER SHALL BE REFERRED TO A SINGLE INDEPENDENT EXPERT (“EXPERT”) TO BE
APPOINTED, IN DEFAULT OF AGREEMENT BETWEEN THE PARTIES WITHIN 10 BUSINESS DAYS,
BY THE PRESIDENT FOR THE TIME BEING OF THE INSTITUTE OF CHARTERED ACCOUNTANTS IN
ENGLAND AND WALES ON THE APPLICATION OF EITHER PARTY.


21.2         IN THE EVENT THAT A DISPUTED MATTER IS REFERRED TO AN EXPERT:

 

26

--------------------------------------------------------------------------------


 


21.2.1      EACH PARTY SHALL PREPARE A WRITTEN STATEMENT ON THE DISPUTED MATTERS
WHICH, TOGETHER WITH ANY RELEVANT DOCUMENTATION, THEY SHALL SUBMIT TO EACH OTHER
AND TO THE EXPERT;


21.2.2      EACH PARTY SHALL, FOLLOWING RECEIPT OF THE OTHER’S WRITTEN
STATEMENT, BE ENTITLED TO PREPARE AND SUBMIT TO EACH OTHER AND TO THE EXPERT ONE
SET OF WRITTEN COMMENTS ON THE OTHER’S WRITTEN STATEMENT.


21.3         THE EXPERT SHALL, IN HIS ABSOLUTE DISCRETION, BE ENTITLED:


21.3.1      TO STIPULATE THE TIME PERIODS WITHIN WHICH THE PARTIES SHALL PREPARE
AND SUBMIT THE WRITTEN STATEMENTS AND WRITTEN COMMENTS REFERRED TO IN CLAUSES
21.2.1 AND 21.2.2 RESPECTIVELY, AND TO DISREGARD ANY WRITTEN STATEMENT OR
COMMENTS NOT DELIVERED WITHIN ANY SUCH STIPULATED TIME PERIODS;


21.3.2      TO REQUIRE THE PARTIES TO ATTEND ONE OR MORE MEETINGS AND/OR TO
RAISE ENQUIRIES OF THEM ABOUT ANY MATTERS WHICH THE EXPERT CONSIDERS RELEVANT;


21.3.3      IN THE ABSENCE OF AGREEMENT BETWEEN THE PARTIES WITHIN SUCH TIME
PERIOD AS THE EXPERT MAY SPECIFY, TO DETERMINE SUCH OTHER PROCEDURES (INCLUDING
TIME PERIODS FOR THEIR COMPLETION) TO ASSIST WITH THE CONDUCT OF THE EXPERT
DETERMINATION; AND


21.3.4      TO DETERMINE ANY ISSUES OF LAW OR INVOLVING THE INTERPRETATION OF
ANY PROVISIONS OF THIS AGREEMENT RELEVANT TO THE MATTERS WHICH THE EXPERT IS
REQUIRED TO DETERMINE.


21.4         THE EXPERT SHALL BE ENTITLED, IN HIS REASONABLE DISCRETION, TO
APPOINT ADVISERS (INCLUDING LEGAL ADVISERS) TO ASSIST HIM IN REACHING HIS
DETERMINATION.


21.5         EACH PARTY SHALL CO-OPERATE WITH THE EXPERT AND PROVIDE HIM WITH
SUCH INFORMATION AS THE EXPERT MAY REASONABLY REQUIRE FOR THE PURPOSES OF HIS
DETERMINATION; IF EITHER PARTY CLAIMS SUCH INFORMATION TO BE CONFIDENTIAL TO IT
THEN, PROVIDED THAT IN THE OPINION OF THE EXPERT THAT PARTY HAS PROPERLY CLAIMED
THE SAME TO BE CONFIDENTIAL, THE EXPERT SHALL NOT DISCLOSE THE SAME TO THE OTHER
PARTY OR TO ANY THIRD PARTY.


21.6         IN MAKING HIS DECISION, THE EXPERT SHALL ACT AS AN EXPERT AND NOT
AS ARBITRATOR AND HIS DECISION SHALL (IN THE ABSENCE OF MANIFEST ERROR) BE FINAL
AND BINDING ON THE PARTIES.


21.7         IN DELIVERING HIS DECISION TO THE PARTIES, THE EXPERT SHALL SHOW
HIS REASONING AND ANY RELEVANT CALCULATIONS.


21.8         THE COSTS OF THE EXPERT (INCLUDING ANY FEES AND COSTS OF ANY
ADVISERS APPOINTED BY HIM) SHALL BE BORNE BY THE PARTIES IN EQUAL PROPORTIONS
UNLESS THE EXPERT OTHERWISE DIRECTS HAVING REGARD, WITHOUT LIMITATION, TO THE
CONDUCT OF THE PARTIES, BUT EACH PARTY SHALL BE RESPONSIBLE FOR ITS OWN COSTS OF
MAKING ITS WRITTEN STATEMENT AND WRITTEN COMMENTS AND OTHERWISE PRESENTING ITS
CASE TO THE EXPERT. EACH PARTY UNDERTAKES PROMPTLY TO ENTER INTO ANY ENGAGEMENT
LETTER(S) REASONABLY REQUESTED BY THE EXPERT REFLECTING THE PROVISIONS OF THIS
CLAUSE 21.


 


22            INDEMNIFIED PARTIES


 


22.1         WHERE EITHER PARTY IS INDEMNIFIED BY THE OTHER UNDER THE PROVISIONS
OF THIS AGREEMENT THAT PARTY SHALL USE ALL REASONABLE ENDEAVOURS TO MITIGATE ANY
COSTS (INCLUDING ANY REDUNDANCY COSTS), DAMAGES, CLAIMS, LIABILITIES AND
EXPENSES WHICH THE OTHER MAY BE OR BECOME RESPONSIBLE FOR UNDER ANY SUCH
INDEMNITY.


22.2         WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 22.1, A PARTY
(“CLAIMANT”) SHALL IN RELATION TO ANY ACTUAL OR THREATENED CLAIM, DEMAND OR
PROCEEDING AGAINST IT OR ANY OF ITS GROUP UNDERTAKINGS (A “CLAIM”) WHICH MIGHT
GIVE RISE TO A CLAIM AGAINST THE OTHER PARTY (“INDEMNIFIER”) UNDER ANY INDEMNITY
IN THIS AGREEMENT:

 

27

--------------------------------------------------------------------------------


 


22.2.1      AS SOON AS IS REASONABLY PRACTICABLE GIVEN WRITTEN NOTICE THEREOF TO
THE INDEMNIFIER;


22.2.2      GIVE THE INDEMNIFIER AND ITS PROFESSIONAL ADVISERS REASONABLE ACCESS
TO THE CLAIMANT’S PREMISES AND PERSONNEL AND TO ANY RELEVANT CHATTELS, DOCUMENTS
AND RECORDS WITHIN THE CLAIMANT’S POWER, PERMISSION OR CONTROL TO ENABLE THE
INDEMNIFIER AND ITS PROFESSIONAL ADVISERS TO EXAMINE SUCH CHATTELS, ACCOUNTS,
DOCUMENTS AND RECORDS AND TAKE COPIES OR PHOTOCOPIES THEREOF AT THE
INDEMNIFIER’S OWN EXPENSE;


22.2.3      TAKE SUCH ACTION AS THE INDEMNIFIER MAY REASONABLY REQUIRE TO AVOID,
CONTEST, DISPUTE, RESIST, APPEAL, COMPROMISE OR DEFEND THE CLAIM (INCLUDING
MAKING COUNTER CLAIMS AND EXERCISING ALL RIGHTS OF SET OFF) SUBJECT TO BEING
INDEMNIFIED BY THE INDEMNIFIER AGAINST ALL REASONABLE COSTS AND EXPENSES IN
CONNECTION THEREWITH;


22.2.4      UPON THE WRITTEN REQUEST OF THE INDEMNIFIER, PERMIT THE INDEMNIFIER
IN THE NAME OF AND ON BEHALF OF THE CLAIMANT TO HAVE THE CONDUCT OF ALL
PROCEEDINGS RELATING TO THE CLAIM INCLUDING THE APPOINTMENT OF SOLICITORS AND
OTHER PROFESSIONAL ADVISERS AND THE MAKING OF ANY SETTLEMENT OR COMPROMISE OF
THE CLAIM;


22.2.5      RENDER TO THE INDEMNIFIER ALL SUCH ASSISTANCE AS THE INDEMNIFIER MAY
REASONABLY REQUIRE (INCLUDING PROVIDING ACCESS TO INFORMATION AND TO EMPLOYEES
OF THE CLAIMANT) FOR THE PURPOSES OF AVOIDING, CONTESTING, DISPUTING, RESISTING,
APPEALING, COMPROMISING OR DEFENDING THE CLAIM; AND


22.2.6      THE CLAIMANT SHALL IN ANY EVENT KEEP THE INDEMNIFIER INFORMED AS TO
THE STEPS WHICH ARE BEING TAKEN IN CONNECTION WITH THE CLAIM AND NO
CORRESPONDENCE OF A MATERIAL NATURE WITH RESPECT TO THE CLAIM SHALL BE SENT AND,
IN PARTICULAR BUT WITHOUT LIMITATION, NO ADMISSION OF LIABILITY, AGREEMENT,
COMPROMISE OR SETTLEMENT SHALL BE MADE BY THE CLAIMANT WITH ANY PERSON, BODY OR
AUTHORITY IN RESPECT OF THE CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


 


23            INFORMATION


 

Subject to clause 8 (VAT), the Purchaser shall preserve all information, records
and other documents relating to the Business, the Assets and the Transferring
Employees delivered to the Purchaser pursuant to this Agreement for a period of
not less than 7 years after the Completion Date and upon reasonable notice by
the Vendor shall make such information, records and other documents available at
all reasonable times during usual business hours for inspection by the Vendor
(other than to the extent that such information, records and other documents
contain confidential information relating to the Business) or its authorised
agents who may (at the Vendor’s cost) take such copies therefrom as the Vendor
may reasonably require. The Vendor shall preserve all information, records and
other documents retained pursuant to this Agreement for a period of not less
than 7 years after the Completion Date and upon reasonable notice by the
Purchaser shall make such information, records and other documents available at
all reasonable times during usual business hours for inspection by the Purchaser
(other than to the extent that such information, records and other documents
contain confidential information relating to the business of any member of the
Vendor’s Group) or its authorised agents who may (at the Purchaser’s cost) take
such copies therefrom as the Purchaser may reasonably require.

 

28

--------------------------------------------------------------------------------


 


24            ANNOUNCEMENTS


 

The Purchaser and the Vendor each undertakes that, save as may be required by
law or any regulatory authority or as expressly provided for in this Agreement,
it will not directly or indirectly make, or cause to be made, before on or after
Completion, (whether to the public, press, employees, customers or suppliers or
otherwise), any media statement, announcement, communication or other disclosure
whatsoever (including notifying Franchisees or suppliers of the Business of the
change of ownership in general business correspondence) in relation to this
Agreement and the other documents entered into contemporaneously with it,
whether written or oral, without the prior written approval of the other.

 


25            COSTS


 

Save as expressly otherwise provided in this Agreement, each of the parties
shall pay its own legal, accountancy and other professional costs, charges and
expenses connected with the negotiation, preparation and implementation of this
Agreement and of all other documents referred to in it and the Purchaser shall
pay all stamp duty arising in relation thereto.

 


26            ENTIRE AGREEMENT AND THIRD PARTY RIGHTS


 


26.1         SAVE AS MAY BE OTHERWISE AGREED BY THE VENDOR AND THE PURCHASER IN
WRITING FOR THE PURPOSES OF THIS CLAUSE 26, THIS AGREEMENT TOGETHER WITH THE
OTHER DOCUMENTS ENTERED INTO CONTEMPORANEOUSLY WITH OR PURSUANT TO THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES
WITH RESPECT TO ALL MATTERS REFERRED TO IN THEM.


26.2         NO VARIATION OF THIS AGREEMENT OR ANY OF THE DOCUMENTS ENTERED INTO
PURSUANT TO THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS MADE IN WRITING AND
SIGNED BY OR ON BEHALF OF EACH OF THE PARTIES HERETO OR THERETO. FOR THE PURPOSE
OF THIS CLAUSE 26.2, THE EXPRESSION “VARIATION” INCLUDES ANY VARIATION,
SUPPLEMENT, DELETION OR REPLACEMENT HOWEVER EFFECTED.


26.3         EACH MEMBER OF THE VENDOR’S GROUP AND (IN RESPECT OF CLAUSES 16.9
AND 17.2 ONLY) EACH OF THOSE PERSONS REFERRED TO IN CLAUSES 16.8 AND 17.2 SHALL
BE ENTITLED, PURSUANT TO THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 (“TP
ACT”), IN ITS/HIS OWN RIGHT TO THE BENEFIT OF AND TO ENFORCE THE PROVISIONS OF
THIS AGREEMENT, SUBJECT TO AND IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE TP ACT, SAVE THAT THE PARTIES TO THIS AGREEMENT SHALL NOT BE
REQUIRED TO OBTAIN THE CONSENT OF ANY OTHER PERSON IN ORDER TO RESCIND, VARY OR
TERMINATE THIS AGREEMENT OR ANY PROVISION THEREOF.


26.4         SAVE AS SET OUT IN CLAUSE 26.3 AND 33.2, NO PROVISION OF THIS
AGREEMENT SHALL BE ENFORCEABLE PURSUANT TO THE TP ACT BY ANY PERSON WHO IS NOT A
PARTY TO IT.


 


27            INTEREST ON LATE PAYMENT


 

If any sum due to be paid by one party to the other under this Agreement, except
a payment due from the Purchaser to the Vendor under clause 4 (which shall be
subject to the default rate set out in clause 4.6), is not paid on the due date
for payment, such unpaid sum shall carry interest calculated on a daily basis
(as well after as before judgement) at the rate of 4% per annum above the annual
base lending rate (or equivalent published rate) of The Royal Bank of Scotland
plc from time to time from the due date to the date of

 

29

--------------------------------------------------------------------------------


 

actual payment (both dates inclusive). Any such interest shall be payable upon
demand being made to the defaulting party by the party entitled to receive the
overdue payment concerned.

 


28            RIGHTS AND REMEDIES


 

No failure to exercise and no delay in exercising on the part of the Purchaser
or the Vendor any right or remedy available to it under this Agreement shall
operate as a waiver of such right or remedy.

 


29            NO SET-OFF AND GROSSING UP


 

Except as otherwise expressly agreed in this Agreement, the Loan Notes or the
Additional Loan Notes all amounts due from the Purchaser to the Vendor under
this Agreement, the Loan Notes, the Additional Loan Notes and/or the Debenture
shall be paid in full:


29.1         WITHOUT AND CLEAR OF ANY SET-OFF, ABATEMENT OR CROSS CLAIM; AND


29.2         WITHOUT AND CLEAR OF ALL DEDUCTIONS OR WITHHOLDINGS WHATSOEVER SAVE
ONLY AS MAY BE REQUIRED BY LAW, IN WHICH EVENT THE PURCHASER SHALL BE OBLIGED TO
PAY SUCH SUM AS WILL AFTER SUCH DEDUCTION OR WITHHOLDING HAS BEEN MADE LEAVE THE
VENDOR WITH THE SAME AMOUNT AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE IN THE
ABSENCE OF ANY SUCH REQUIREMENT TO MAKE A DEDUCTION OR WITHHOLDING.


 


30            FURTHER ASSURANCE AND IMPLIED COVENANTS


 

The Vendor hereby agrees, at the written request and expense of the Purchaser,
to execute and deliver or do (as appropriate) such other documents and acts as
may be reasonably necessary after Completion to vest in the Purchaser the legal
and beneficial ownership of the Assets in accordance with the provisions of this
Agreement.

 


31            PROVISIONS TO SURVIVE COMPLETION


 

All provisions of this Agreement so far as they are capable of being performed
or observed and all warranties and undertakings herein contained shall continue
in full force and effect notwithstanding Completion except in respect of those
matters already then performed.

 


32            COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which, when dated with the same date, shall constitute one and the same
agreement.

 


33            ASSIGNMENT


 


33.1         SUBJECT TO CLAUSE 33.2 THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL ENURE FOR THE BENEFIT OF THE SUCCESSORS OF THE PARTIES BUT SHALL NOT BE
ASSIGNABLE IN WHOLE OR IN PART BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT
OF THE OTHER PARTY.

 

30

--------------------------------------------------------------------------------


 


33.2         NOTWITHSTANDING CLAUSE 33.1, THE PURCHASER MAY ASSIGN OR OTHERWISE
ENCUMBER BY WAY OF SECURITY ITS RIGHTS UNDER THIS AGREEMENT BUT NOT ITS
OBLIGATIONS FOR THE BENEFIT OF NATIONAL WESTMINSTER BANK PLC AND ITS TRANSFEREES
OR ASSIGNS AND ANY SUCH SECURITY OR ENCUMBRANCE MAY BE ENFORCED OR RELEASED. FOR
THE AVOIDANCE OF DOUBT NOTWITHSTANDING ANY SUCH ASSIGNMENT THE PURCHASER SHALL
REMAIN LIABLE TO THE VENDOR FOR ALL ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


34            NOTICES


 


34.1         ANY NOTICE OR OTHER COMMUNICATION UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SIGNED BY OR ON BEHALF OF THE PARTY GIVING IT.


34.2         ANY SUCH NOTICE MAY BE SERVED BY DELIVERING IT PERSONALLY OR BY
SENDING IT BY PRE-PAID RECORDED DELIVERY POST (IN THE UNITED KINGDOM) OR BY
COURIER WITH GUARANTEED NEXT DAY DELIVERY (TO THE UNITED STATES OF AMERICA) OR
BY FACSIMILE TRANSMISSION:


34.2.1      IN THE CASE OF THE VENDOR, AT OR TO THE FOLLOWING ADDRESSES AND FAX
NUMBERS OR ANY OTHER ADDRESS OR FAX NUMBER IN THE UNITED KINGDOM OR THE UNITED
STATES OF AMERICA WHICH IT MAY FROM TIME TO TIME NOTIFY IN WRITING TO THE
PURCHASER:


ADDRESS:


 


ATTN: DANIEL COUSINEAU


 


 


PAPA JOHN’S (GB) LIMITED (FORMERLY PERFECT PIZZA LIMITED)


 


 


THE FORUM


 


 


HANWORTH LANE


 


 


CHERTSEY


 


 


SURREY


 


 


KT16 9JX


FAX:


 


+44 1932 565904


AND TO:


 


 


ADDRESS:


 


ATTN: GENERAL COUNSEL


 


 


PAPA JOHN’S INTERNATIONAL INC


 


 


2002 PAPA JOHN’S BOULEVARD


 


 


LOUISVILLE


 


 


KY 40299


 


 


USA


FAX:


 


+1 502 261 4324


34.2.2      IN THE CASE OF THE PURCHASER, AT OR TO THE FOLLOWING ADDRESS OR FAX
NUMBER OR ANY OTHER ADDRESS OR FAX NUMBER IN THE UNITED KINGDOM WHICH IT MAY
FROM TIME TO TIME NOTIFY IN WRITING TO THE VENDOR:


ADDRESS:


 


ATTN: TONY SHERRIFF


 


 


SMARTFIRST LIMITED


 


 


SOVEREIGN HOUSE


 


 


QUEEN STREET


 


 


MANCHESTER


 


 


M2 5HR


FAX:


 


+44 161 832 6307


34.3         ANY NOTICE DELIVERED PERSONALLY SHALL BE DEEMED TO BE RECEIVED WHEN
DELIVERED (OR IF DELIVERED OTHERWISE THAN BETWEEN 9.00 AM AND 5.00 PM ON A
BUSINESS DAY, AT 9.00 AM ON THE NEXT BUSINESS DAY), ANY NOTICE SENT BY PRE-PAID
RECORDED DELIVERY POST SHALL BE DEEMED TO BE RECEIVED TWO BUSINESS DAYS AFTER
POSTING AND IN PROVING THE TIME OF DESPATCH IT SHALL BE SUFFICIENT TO SHOW THAT
THE ENVELOPE CONTAINING SUCH NOTICE WAS

 

31

--------------------------------------------------------------------------------


 


PROPERLY ADDRESSED STAMPED AND POSTED; AND ANY NOTICE SENT BY FACSIMILE
TRANSMISSION SHALL BE DEEMED TO HAVE BEEN RECEIVED AT THE TIME OF TRANSMISSION
(OR IF TRANSMITTED OTHERWISE THAN ENTIRELY BETWEEN 9.00 AM AND 5.00 PM ON A
BUSINESS DAY, AT 9.00 AM ON THE NEXT BUSINESS DAY) AND IN PROVING THE SERVICE OF
THE SAME IT SHALL BE SUFFICIENT TO SHOW THAT SUCH FACSIMILE TRANSMISSION WAS
DULY TRANSMITTED TO A CURRENT FACSIMILE NUMBER OF THE ADDRESSEE PROVIDED THAT
ANY SERVICE BY FACSIMILE TRANSMISSION SHALL NOT BE EFFECTIVE UNLESS THE SENDER
SHALL HAVE RECEIVED PRINTED CONFIRMATION OF THE TRANSMISSION AND A COPY OF SUCH
TRANSMITTED NOTICE IS SENT BY PRE-PAID RECORDED DELIVERY POST NO LATER THAN TWO
BUSINESS DAYS AFTER THE DAY OF SUCH FACSIMILE TRANSMISSION BEING EFFECTED.


 


35            GOVERNING LAW AND JURISDICTION


 

This Agreement (together with all documents referred to herein) shall be
governed by and construed in accordance with the laws of England and the parties
hereto irrevocably submit to the non-exclusive jurisdiction of the English
Courts for the settlement of all disputes or claims which may arise out of or in
connection with this Agreement (and any documents referred to herein).

 

AS WITNESS the hands of the parties hereto or their duly authorised
representatives the day and year first above written

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TRANSFERRING EMPLOYEES

 

Simon Jarvis

Paul Rayment

Matthew Clewes

Jane Gilbert

Babinder Kaur

Roger Kendall

Alexis Baugh

Kerry Davies

Claire Dobbing

Philippa Dutton

Sharna Parkes

Alistair Waite

Simon Davies

Ronald Parker

Richard Perkins

Alan Sivorn

Anthony Whitehouse

Christopher Bartram

Kevin Harrison

R. M. Hollingmode

Austin Kingsley

Daniel Lee

Mark Parker

Garry Roberts

Simon Wellings

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART A
THE EXCLUDED ASSETS

 

1              All cash in hand or at the bank.

 

2              Any amounts recoverable by the Vendor in respect of Taxation
relating to the Business attributable to periods ended on or before the
Completion Date.

 

3              All intellectual property rights in and all rights to use the
business name Papa John’s or any logo or mark incorporating such name and all
other intellectual property rights of the Vendor’s Group save for those
expressly assigned under this Agreement.

 

4              All rights in respect of the computer systems referred to in the
IT Agreement.

 

5              All assets of the Vendor used by it in any business other than
the Business.

 

6              The Split Contracts

 

7              The Generic Stock.

 

8              Any debts or other amounts owing to the Vendor, other than the
Debts.

 

9              Any assets owned by the Franchisees or the Principals (as defined
in the Franchise Agreements) or any company owned or controlled by any of them.

 

10            Any debts owed to the Vendor from former franchisees including in
respect of Sidcup and Penn.

 

11            Any equipment belonging to the Vendor’s Group situated in the
possession or control of suppliers of the Business.

 

12            Any BlackBerry (or similar) handheld devices used in connection
with the Business.

 

13            The Cisco Router and Dell Proliant Server situated at the Gailey
Park Site.

 

14            The PJ Equipment as defined in clause 2.3.6 of the Distribution
Agreement.

 

15            The computer equipment stored on racking in the stock area at the
Gailey Park Site.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART B
THE EXCLUDED BUSINESSES

 

1              Any business other than the Business owned or operated by any
member of the Vendor’s Group at or after the Completion Date including any
business operated by Papa John’s Pizza Limited (Company Number 3872801).

 

2              Any business owned or operated by the Franchisees or the
Principals (as defined in the Franchise Agreement) or any company owned or
controlled by any of them.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

WARRANTIES

 

PRELIMINARY

 

1              Schedules and Information

 

The details contained in Schedules 1, 5 (Parts A and B), 6, 7, 8 and 9 are true
and accurate in all material respects.

 

2              Capacity, Title and Solvency of Vendor

 

2.1           The Vendor is entitled to transfer the legal and beneficial
ownership of the Business and Assets to the Purchaser on the terms of this
Agreement without the consent of any third party.

2.2           The execution and delivery of, and the performance by the Vendor
of its obligations under, this Agreement will not:

2.2.1        result in a breach of, or constitute a default under, any
instrument to which the Vendor is a party or by which the Vendor is bound; or

2.2.2        result in a breach of any order, judgement or decree of any court
or governmental agency to which the Vendor is a party or by which the Vendor is
bound.

2.3           This Agreement constitutes, and the Relevant Documents to which
the Vendor is a party will constitute, binding obligations on the Vendor.

2.4           No order has been made and no resolution has been passed for the
winding up of the Vendor or for a provisional liquidator to be appointed in
respect of it and no petition has been served and no meeting has been convened
for the purposes of winding up the Vendor.

2.5           No administration order has been made and no petition for such an
order has been presented in respect of the Vendor.

2.6           No receiver (which expression shall include an administrative
receiver) has been appointed in respect of the Vendor.

2.7           The Vendor is not insolvent or unable to pay its debts within the
meaning of s.123 Insolvency Act 1986 and has not stopped paying its debts as
they fall due.

2.8           No voluntary arrangement has been proposed under s.1 Insolvency
Act 1986 in respect of the Vendor.

2.9           No event analogous to any of the foregoing has occurred in or
outside the United Kingdom with respect to the Vendor.

2.10         The Vendor has obtained all necessary shareholder and board
approvals in respect of the entry into of this Agreement and the Relevant
Documents to which it is a party.

 

3              Position Since 31 December 2004

Since 31 December 2004 the Business has been carried on in the ordinary and
usual course as regards its nature and extent and manner of carrying it on.

 

36

--------------------------------------------------------------------------------


 

SUPPLIERS

 

4              Suppliers

Since 1 January 2006 the Business has not lost any important supplier (being a
supplier accounting for more than 5% of the purchases of the Business on an
annualised basis).

 

SUPPLIER CONTRACTS

 

5              Material terms disclosed

All material terms of each of the Supplier Contracts with any important supplier
(within the meaning of paragraph 4 above) have been disclosed to the Purchaser
in the Disclosure Letter.

 

6              Default

So far as the Vendor is aware no party or parties (including the Vendor) to a
Supplier Contract with an important supplier (within the meaning of paragraph 4
above) is in default of any material obligation under such Supplier Contract
where such default gives rise to a right to terminate such Supplier Contract.

 

FRANCHISE AGREEMENTS

 

7              The Disclosure Bundle contains true and complete copies of all
the Franchise Agreements as the same are in force at the date hereof, including
any amendments thereto.

 

8              So far as the Vendor is aware each of the Franchise Agreements is
in full force and effect and neither the Vendor nor the relevant Franchisee has
served any written notice of termination thereunder which notice is still
outstanding.

 

9              So far as the Vendor is aware no party or parties (including the
Vendor) to a Franchise Agreement is in default at the date hereof of any
material obligation thereunder where such default gives rise to a right of any
such party to terminate such Franchise Agreement.

 

INSURANCE

 

10            Details Provided

Details of all insurance policies maintained by the Vendor relating to the
Business or the Assets are provided in the Disclosure Bundle and such details
are true and accurate in all material respects.

 

37

--------------------------------------------------------------------------------


 

ASSETS

 

11            Ownership of assets

 

11.1         The Vendor is the legal and beneficial owner of all of the tangible
Assets free from any Encumbrances.

11.2         No Encumbrance over the whole or any part of the Assets is
outstanding and the Vendor is not a party to any agreement or commitment to give
or create any Encumbrance over the whole or any part of the Assets.

11.3         So far as the Vendor is aware there are no material assets other
than the Assets required by the Vendor to carry on the Business as carried on
immediately prior to the Completion Date and those Assets which are tangible are
in the possession or under the control of the Vendor.

11.4         None of the Assets including the Debts, are the subject of any
assignment, royalty, overriding royalty, factoring arrangement, leasing or
hiring agreement, hire purchase agreement, agreement for payment on deferred
terms or any similar agreement or arrangement.

11.5         The Vendor has not created any option, right to acquire, mortgage,
pledge, charge, lien or other form of security or encumbrance of any nature on,
over or affecting any part of the Assets, and there is no agreement or
commitment to give or create any of the foregoing and no claim has been made by
any person to be entitled to any of the foregoing.

 

DEBTS, STOCK ETC

 

12            Debts, Stock etc

 

12.1         The Debts have each been invoiced and have been incurred in the
ordinary course of the Business and so far as the Vendor is aware are valid
debts owing to the Vendor.

12.2         Since the date on which the Stock Statement was prepared since
there have been no abnormal movements in levels of the Stock, other than in the
ordinary course of business.

 

FINANCIAL INFORMATION

 

13            Sales Statement

 

13.1         The figure attributed to “Periods 1 to 12, 2005, System Sales” in
column (2) of the Sales Statement does not overstate the system sales of the
Perfect Pizza business operated by the Vendor in the period from 27 December
2004 to 25 December 2005.

13.2         The figure attributed to “Periods 1 to 12, 2005, Food Sales” in
column (2) of the Sales Statement does not misstate in any material respect the
food sales of the Vendor to Perfect Pizza franchisees in the period from 27
December 2004 to 25 December 2005.

13.3         The figure attributed to “Periods 1 to 12, 2005, Marketing Income”
in column (2) of the Sales Statement does not overstate the invoiced marketing
income of the Perfect Pizza franchising business as operated by the Vendor in
the period from 27 December 2004 to 25 December 2005.

13.4         The figure attributed to “Periods 1 to 12, 2005, Distribution
Costs” in column (2) of the Sales Statement does not misstate in any material
respect the aggregate distribution costs of the Vendor in respect of
distribution from the Gailey Park Site to Perfect Pizza franchisees and Papa
John’s franchisees and other restaurants in the period from 27 December 2004 to
25 December 2005.

 

38

--------------------------------------------------------------------------------


 

13.5         The figure attributed to “Periods 1 to 12, 2005, Adjusted System
Sales” in column (2) of the Sales Statement does not overstate the system sales
of the Franchise Sites in the period from 27 December 2004 to 25 December 2005.

13.6         The figure attributed to “2006, Adjusted Systems Sales” in column
(2) of the Sales Statement does not overstate the systems sales of the Franchise
Sites in the period from 27 December 2005 to 22 January 2006.

13.7         The figure attributed to “Periods 1 to 12, 2005, Admin Royalty
Income” in column (2) of the Sales Statement does not overstate the invoiced
admin royalties of the Perfect Pizza franchising business as operated by the
Vendor in the period from 27 December 2004 to 25 December 2005.

 

14            Business since 22 January 2006

 

Since 22 January 2006 the Business has been carried on in its ordinary course
without material interruption.

 

COMPLIANCE AND LITIGATION

 

15            Compliance with statute

 

15.1         No investigations or enquiries by or on behalf of any governmental
or other body in respect of the Business or any of the Assets (other than
routine taxation investigation or enquiries) have been notified to the Vendor.

15.2         So far as the Vendor is aware, neither the Vendor nor any of its
officers, agents or employees which for the avoidance of doubt shall exclude any
past or present franchisee of the Business (during the course of their duties in
relation to the Business) has committed or omitted to do any act or thing the
commission or omission of which is or could be in contravention of any statutory
obligation or any other law of the United Kingdom giving rise to any fine,
penalty, default proceedings or other liability in relation to the Business or
any of the Assets which would in any such case materially and adversely affect
the financial or trading position of the Business.

15.3         So far as the Vendor is aware the Business has been operated in all
material respects in accordance with the laws of the United Kingdom.

 

16            Licences and consents

 

So far as the Vendor is aware insofar as any licence or consent is essential for
the proper carrying on of the Business as presently carried on these have been
duly obtained by the Vendor and are in full force and effect. So far as the
Vendor is aware, no party to them (or any of them) is in material breach of any
of the terms and conditions attached to them and there are no circumstances
which indicate that any of them may be suspended, terminated, varied, revoked or
not renewed in whole or in part.

 

17            Data Protection

 

The Vendor has not received any written notice or allegation from any person or
third party in relation to the Business for failure or non-compliance with the
Data Protection Act 1994 or 1998.

 

39

--------------------------------------------------------------------------------


 

18            Litigation and Disputes

 

Save in respect of collection of debts in the ordinary course of business (none
of which exceed £5,000), the Vendor is not engaged (whether as defendant,
claimant or otherwise) in any litigation or arbitration proceedings or in any
claim or dispute in respect of the Business or the Assets, and, so far as the
Vendor is aware, there are no such proceedings or claims or disputes pending or
threatened either by or against the Vendor.

 

TAXATION

 

19            VAT

 

So far as the Vendor is aware the Vendor has complied, in all material respects,
with all statutory requirements, orders, provisions, directions or conditions
relating to value added tax to the extent that they are relevant to the
Business.

19.1         No security has been given by the Vendor over any of the Assets in
favour of the Commissioners for Customs and Excuse under the provisions of
paragraph 4 of schedule 11 to the Value Added Tax Act 1994.

19.2         An election has been made by the Vendor under paragraph 2 of
schedule 10 to the Value Added Tax Act 1994 in relation to the Properties and a
true copy of such election is contained in the Disclosure Bundle at document
19.6.

19.3         The Vendor has not received notice of an election under paragraph 2
of schedule 10 to the Value Added Tax Act 1994 from the holder of any interest
immediately superior to that held by the Vendor in respect of any of the
Properties.

19.4         So far as the Vendor is aware none of the Assets is a capital item
the input tax on which may be subject to adjustment under part XV of the Value
Added Tax Regulations 1995.

 

20            Disputes

 

The Vendor has not received written notice of any dispute with the HM Revenue &
Customs or other relevant fiscal authority concerning any matter which, so far
as the Vendor is aware, will affect the Business or any of the Assets in any
material respect.

 

21            PAYE/NIC

 

21.1         The Vendor has properly operated the Pay As You Earn system, by
making deductions, as required by the applicable Taxation statute, from all
payments made, or treated as made, to the Transferring Employees, and has
accounted HM Revenue & Customs for all Taxation so deducted and for all Taxation
chargeable on the Vendor on benefits provided to the Transferring Employees.

21.2         All National Insurance contributions (both employer’s and
employee’s) due in respect of the Transferring Employees have been duly paid.

 

22            STAMP DUTY

 

22.1         So far as the Vendor is aware all material documents in the
possession or under the control of the Vendor or to the production of which the
Vendor is entitled which are necessary to establish the title of the Vendor to
any asset relating to the Business and which attract stamp duty on the United
Kingdom or elsewhere have been properly stamped.

 

40

--------------------------------------------------------------------------------


 

TRANSFERRING EMPLOYEES

 

23            Terms of employment

 

23.1         Particulars of the identity, date of commencement of employment,
date of birth, job title and current salary of each Transferring Employee are
set out in the Disclosure Letter.

23.2         Full particulars of all material terms and conditions of employment
of all the Transferring Employees are set out in the Disclosure Letter.

23.3         Particulars of any profit sharing, commission, discretionary bonus
arrangements, share option or phantom share option schemes, profit related pay
schemes, employee share ownership plans or trusts or employee benefit trusts in
which the Transferring Employees participate in are set out in the Disclosure
Letter.

 

24            Employment Offers

 

Particulars have been given in the Disclosure Letter of any outstanding offer of
employment made to any person to be engaged in the Business and there is no
person who has accepted an offer of employment in the Business whose employment
has not yet started.

 

25            Industrial Agreements

 

The Vendor has not entered into any recognition or other agreement or
arrangement (whether legally binding or not) with any trade union or other body
representing any of the Transferring Employees.

 

26            Leave of Absence

 

So far as the Vendor is aware there are no Transferring Employees on maternity
leave, absent on grounds of disability or other leave of absence with a
statutory or contractual right to return to work for the Business.

 

27            Compliance, Disputes and Disability

 

27.1         The Vendor has complied in all material respects with all its
obligations under the Employment Rights Act 1996 in relation to the Transferring
Employees.

27.2         No dispute between the Vendor and any Transferring Employee has
occurred in the 12 months before Completion and has led to proceedings being
issued against the Vendor.

27.3         So far as the Vendor is aware none of the Transferring Employees is
disabled within the meaning of the Disability Discrimination Act 1995.

 

28            Termination of Employment

 

No Transferring Employee has given written notice to the Vendor terminating his
contract of employment or is under notice of dismissal.

 

29            Variation of Transferring Employee Terms

 

The Vendor has not offered, promised or agreed (in each case on a binding basis)
for the future any material variation in the current contract of employment of
any Transferring Employee where such offer, promise or agreement remains
outstanding.

 

30            Industrial Action

 

No industrial action or dispute is existing or, so far as the Vendor is aware,
has been threatened against the Vendor in respect of or concerning any of the
Transferring Employees.

 

41

--------------------------------------------------------------------------------


 

31            Pension Arrangements Disclosed

 

31.1         In this paragraph:

 

“Approved” means approved by the Board of Inland Revenue for the purposes of
Chapter I or Chapter IV of part XIV of ICTA 1988 and references to “Approval”
shall be construed accordingly;

 

“Disclosed Schemes” means the Perfect Pizza Limited Group Personal Pension Plan
(“the GPPP”) with Prudential and the Perfect Pizza Limited Pension Scheme (“the
Final Salary Scheme”);

 

“ICTA 1988” means the Income and Corporation Taxes Act 1988;

 

“Members” means the employees engaged in the Business who are entitled to
benefits under the Disclosed Schemes; and

 

31.2         The Vendor is not a party to any agreement or arrangement other
than the Disclosed Schemes for the provision of any Relevant Benefits (as
defined in section 612 of ICTA 1988) for any of the Transferring Employees
engaged in the Business, including any retirement benefits pension or personal
pension scheme or stakeholder arrangement.

 

31.3         In respect of the Final Salary Scheme the Purchaser has been
supplied with:

 

31.3.1      true and complete copies of all the deeds and rules currently
governing or relating to the Final Salary Scheme;

31.3.2      a copy of the report of the most recent actuarial valuation of the
Final Salary Scheme; and

31.3.3      a copy of the Perfect Pizza Limited Pension Scheme report and
accounts for the year ended 5 April 2005.

 

31.4         All material details of the GPPP which are sufficient to enable the
Purchaser to determine the type of benefits payable and the contributions
payable to the GPPP in respect of the Members of the GPPP have been disclosed to
the Purchaser, and all benefits provided under the GPP are on a money purchase
basis.

31.5         No undertaking or assurance has been given to any person as to the
continuance introduction increase or improvement of any Relevant Benefits
(whether or not there is any legal obligation to do so).

31.6         As far as the Vendor is aware there are in respect of the Disclosed
Schemes no civil, criminal, arbitration, administrative or other proceedings,
claims or disputes (including, without limitation, complaints under the internal
disputes resolution procedure, to the Pensions Ombudsman or any investigation or
enquiry, routine or otherwise by the Pensions Regulator) by any Group Company
against any Member or by any Member previous member or prospective member
against any Group Company in progress, pending or threatened in writing and, so
far as the Vendor is aware, no circumstances exist which might give rise to any
such proceedings, claims or disputes.

31.7         Each Disclosed Scheme is Approved and the Vendor is not aware of
any circumstances which might give the Board of Inland Revenue reason to
withdraw Approval.

31.8         All death in service benefits which may be payable under the Group
Life Assurance Scheme, G91635, are fully insured, all insurance premiums have
been duly paid and so far as the Vendor is aware there is no ground on which the
relevant insurance company could avoid liability under any policy of insurance
applicable to such benefit.

 

42

--------------------------------------------------------------------------------


 

31.9         So far as the Vendor is aware the Disclosed Schemes have been
administered so as to comply with all applicable legislation including all
requirements relating to the payment of contributions.

 

32            Ex gratia Payments

 

The Vendor has not, in the last 12 months, made any material voluntary or ex
gratia payments of any Relevant Benefits to or in respect of any Transferring
Employee.

 

33            Undertakings

 

No undertaking has been given by the Vendor to any Transferring Employee as to
the introduction, continuance, increase or improvement of any Relevant Benefits.

 

PROPERTY AND ENVIRONMENTAL

 

34            The Properties

 

34.1         All written replies to enquiries and requisitions relating to the
Properties made or given by Thomas Eggar on behalf of the Vendor to the
Purchaser (or to the Purchaser’s Solicitors) are true and accurate in all
material respects.

34.2         The information relating to the Properties set out in Part A and
Part B of Schedule 5 is true and accurate in all material respects.

34.3         So far as the Vendor is aware, there is no outstanding order,
notice or claim (including any dilapidations order, notice or claim) which has
been served upon or sent to the Vendor which relates to the state of repair and
condition of the Properties or involves expenditure in complying with it.

 

35            Environmental Law

 

The Vendor has not received any formal written notice or complaint from any
local authority, agency, body or third party threatening any civil, criminal or
administrative action, proceeding or suit alleging breach of Environmental Laws
in relation to the Gailey Park Site.

 

36            Intellectual Property

 

36.1         The Vendor is the sole unencumbered legal and beneficial owner and
where registered the sole registered proprietor of all the Business Intellectual
Property and the Vendor is not aware of any other Intellectual Property which is
necessary to operate the Business.

36.2         Material particulars as to ownership, registration (and
applications therefor) of the Business Intellectual Property including priority
and renewal dates where applicable are set forth in Schedule 8 and/or in the
Disclosure Letter and such details are complete and correct in all material
respects. Such Intellectual Property comprises all material Intellectual
Property which the Vendor has used in connection with the Business as carried on
immediately prior to the date hereof or which is required to be used in
connection with the operation of the Business as carried on immediately prior to
the date hereof.

36.3         So far as the Vendor is aware the Business Intellectual Property is
not the subject of any pending or threatened proceedings for opposition,
cancellation, revocation or rectification or claims from employees and so far as
the Vendor is aware there are no facts or matters which are likely to give rise
to any such proceedings.

 

43

--------------------------------------------------------------------------------


 

36.4         All the application and renewal fees and costs and charges
regarding the Business Intellectual Property due on or before Completion have
been duly paid in full.

36.5         Save for those agreements listed in the Disclosure Letter, the
Vendor has not entered into any agreement, arrangement or understanding (whether
legally enforceable or not) for the licensing or otherwise permitting or
authorising the use or exploitation of the Business Intellectual Property or
which would prevent restrict or otherwise inhibit the Purchaser’s freedom to use
and exploit the Business Intellectual Property.

36.6         So far as the Vendor is aware none of the Business Intellectual
Property is currently being infringed by any third party or has been so
infringed in the two year period preceding Completion.

36.7         So far as the Vendor is aware there are no outstanding claims
against the Vendor for infringement of any Business Intellectual Property and no
such claims have been settled by the giving of any undertakings which remain in
force.

 

37            Restrictive Agreements and Competition

 

So far as the Vendor is aware, the Vendor has not within the period of 2 years
prior to the date of this Agreement been party to or involved in any agreement,
understanding, arrangement, concerted practice or conduct directly or indirectly
affecting the Business which may infringe or have infringed.

37.1         the Competition Act 1998;

37.2         the Enterprise Act 2002;

37.3         Articles 81 and 82 of the Treaty establishing the European
Community; or

37.4         any other competition or anti-trust legislation or regulations
which apply or have applied in the EEA or within any jurisdiction within the EEA
or any other jurisdiction in the world and the Vendor has not in connection with
any matter directly or indirectly affecting the Business received any notice,
request, order or other communication of any kind from any authority,
commission, government department, court or other public agency charged with the
oversight or enforcement of any of the legislation referred to in this paragraph
37.

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

VENDOR’S LIMITATIONS OF LIABILITY

 

The provisions in this Schedule shall operate to limit the liability of the
Vendor under and in respect of this Agreement and reference in this Schedule to
“hereof”, “hereunder” and to “liability hereunder” shall be construed to refer
to such liability as appropriate.

 

1              Minimum Claim Levels

 

No liability shall arise in respect of any claim for breach of the Warranties
and/or the Gailey Park Indemnity unless and until the aggregate amount of all
substantiated claims thereunder shall exceed £100,000 (one hundred thousand
pounds) and, in addition, each individual substantiated claim to be counted
towards the total sum referred to above must exceed £7,500 (seven thousand five
hundred pounds), and in such event the Vendor shall be liable for the entire
amount of the substantiated claims and not merely the excess. For the purpose of
this paragraph 1, the expression “substantiated claim” means a claim (in whole
or in part) which is admitted by the Vendor or proved in a court of competent
jurisdiction.

 

2              Cap on Liability

 

The aggregate liability of the Vendor in respect of all claims under the
Warranties and the Gailey Park Indemnity shall not exceed £4,600,000 (four
million six hundred thousand pounds).

 

3              Time Limits

 

No claim shall be brought by the Purchaser against the Vendor in respect of any
breach of the provisions of this Agreement unless notice in writing of any such
claim (specifying so far as reasonably practicable the nature of the breach or
claim and the amount claimed in respect thereof) shall have been given to the
Vendor on or before the date which is 15 months after the Completion Date and
proceedings are commenced by the Purchaser in respect of such claim within 6
months of notice in respect thereof being given to the Vendor and for this
purpose proceedings shall not be deemed to have been commenced unless they shall
have been issued and served upon the Vendor.

 

4              Reimbursement

 

Where the Purchaser is entitled to recover from some other person (including its
insurers) any sum in respect of any matter giving rise to a claim against the
Vendor hereunder, the Purchaser shall at the reasonable request and expense of
the Vendor procure that reasonable steps are taken to enforce such recovery and
if any sum is so recovered then (i) the amount of the Vendor’s liability in
respect of that claim shall be reduced by an amount equal to the sum so
recovered (less the reasonable costs and expenses of recovering it) or (ii) if
an amount shall already have been paid by the Vendor or otherwise satisfied in
respect of that claim there shall be repaid to the Vendor an amount equal to the
amount so recovered or (if less) the amount of such liability already satisfied
by the Vendor provided that nothing in this clause shall require the Purchaser
to act in any manner which is likely to be materially and adversely prejudicial
to the goodwill of the Business.

 

45

--------------------------------------------------------------------------------


 

5              Specific Limitations

 

5.1           No claim whatsoever shall be made by the Purchaser against the
Vendor in respect of any breach of the provisions of this Agreement (and the
Vendor shall not be liable in respect of any such claim which is made):-

 

5.1.1        to the extent that such breach or claim occurs or is increased as a
result of any legislation not in force at the date hereof or occurs as a result
of any increase in the rates of Taxation in force at the date hereof or occurs
as a consequence of a change in the published practice of any taxation authority
or in the interpretation of the law after the date hereof in any jurisdiction;

5.1.2        to the extent that such breach or claim would not have arisen but
for:-

 

(a)           any voluntary act, omission, transaction or arrangement after
Completion by the Purchaser or any other member of the Purchaser’s Group; or

(b)           any claim, election, surrender or disclaimer made or notice or
consent given or any other thing done in respect of Taxation after Completion by
the Purchaser or any other member of the Purchaser’s Group under the provisions
of any enactment or regulation relating to Taxation; or

5.1.3        to the extent that reference, allowance, provision or reserve has
been made in the Sales Statement Supporting Documents in respect of the matter
to which such liability relates or such matter was taken into account in
computing the amount of any such allowance provision or reserve or such matter
was referred to in the notes to the Sales Statement Supporting Documents or is
otherwise referred to in the Disclosure Letter or the Disclosure Bundle.

 

6              Contingent Claims

 

If any claim against the Vendor arises by reason of some liability of the
Purchaser which, at the time such claim is notified to the Vendor, is contingent
only or otherwise not capable of being quantified, then the Vendor shall not be
under any obligation to make any payment in respect of such claim unless and
until such liability ceases to be contingent or becomes capable of being
quantified, as the case may be and if any such claim shall have been notified to
the Vendor within the period stipulated in paragraph 3 above but does not cease
to be contingent within 3 months of the giving of such notice then such claim
shall lapse.

 

7              Recovery - Only Once

 

7.1           Payment of any claim shall pro tanto satisfy and discharge the
amount payable in respect of any other claim which is capable of being made in
respect of the same loss giving rise to such claim.

7.2           The Vendor shall not be liable in respect of any claim to the
extent that the subject of the claim has been or is made good or is otherwise
compensated for without cost to the Purchaser.

 

8              Conduct of Claims

 

If any claim comes to the notice of the Purchaser by reason or in consequence of
which the Vendor may be liable under the Warranties the Purchaser shall:

 

8.1           as soon as reasonably practicable give written notice thereof to
the Vendor;

 

46

--------------------------------------------------------------------------------


 

8.2           not make any admission of liability, agreement or compromise with
any person, body or authority in relation thereto without the prior written
agreement of the Vendor (not to be unreasonably withheld or delayed);

8.3           give the Vendor and its professional advisers reasonable access to
the premises and personnel of the Purchaser upon prior written notice during
normal business hours and to any relevant documents and records within the
power, permission or control of the Purchaser to enable the Vendor and its
professional advisers to examine such accounts, documents and records and take
copies thereof at their own expense; and

8.4           take all such reasonable steps or proceedings as the Vendor may
reasonably consider necessary in order to mitigate such claim and provide such
other reasonable assistance as the Vendor may reasonably request, subject to the
Purchaser being indemnified against all reasonable costs and expenses in
connection therewith.

Provided that nothing in this paragraph 8 shall require the Purchaser to act in
any manner which is likely to be materially and adversely prejudicial to the
goodwill of the Business.

 

9              Mitigation

 

Nothing in this Schedule 4 or elsewhere in this Agreement shall in any way
reduce the obligation of the Purchaser or any other member of the Purchaser’s
Group to mitigate any loss which it suffers, or may suffer, in consequence of
the circumstances giving rise to any claim or potential claim against the
Vendor.

 

47

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART A
THE LEASES

 

Date

 

Document

 

Parties

 

Property

 

10.04.00

 

Lease

 

Derrick Morgan (Construction) Ltd (1) Perfect Pizza Limited (2)

 

Gailey Park Distribution Centre, Staffs.

 

 

Date

 

Document

 

Parties

 

Property

 

Store ‘known
as’

 

29.09.88

 

Lease

 

Regent Investments (1) United Biscuits (UK) Ltd (2)

 

36 Bank Street Ashford Kent

 

Ashford

 

11.1.91

 

Lease

 

W J Dando Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

5 St Michaels Square, Ashton-Under-Lyne

 

Ashton Under Lyme

 

25.01.89

 

Lease

 

Victoria Street Properties Limited (1) United Biscuits (UK) Limited (2)

 

604 Bearwood Road, Smethwick

 

Bearwood Road

 

24.04.03

 

Lease

 

Star Amusements Limited (1) Perfect Pizza Limited (2)

 

128 London Road South Benfleet Essex

 

Benfleet

 

05.02.88/ 13.11.03

 

Leases

 

Kindale Ltd (1) Gino’s Dial-A-Pizza Ltd (2) M J Mcgrath, D Mcgrath And J Mcgrath
(3)/
Beamworld Limited (1) Perfect Pizza Limited (2)

 

73 High Street, Bilston, West Midlands

 

Bilston

 

24.06.88

 

Lease

 

T Tratalos (1) United Biscuits (UK) Limited (2)

 

8 Victoria Avenue, Blackley

 

Blackley

 

16.07.91

 

Lease

 

Hourpass Ltd (1) Gino’s Dial-A-Pizza (2)

 

315 Tonge Moor Road, Bolton, Lancashire

 

Bolton

 

14.12.88

 

Lease

 

Hardanger Investments Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

Unit 16 The Moor Shopping Centre, Brierley Hill

 

Brierley Hill

 

27.05.88

 

Lease

 

Steven Sharpe & Gavin Mark Sharpe (1) United Biscuits (UK) Ltd (2)

 

48 Lewes Road Brighton East Sussex

 

Brighton

 

18.10.91

 

Lease

 

Mr B.S. Chahal (1) Gino’s Dial-A-Pizza (2)

 

44 High Street Brownhills Walsall West Midlands

 

Brownhills

 

 

48

--------------------------------------------------------------------------------


 

15.03.04

 

Lease

 

Lex Investments Ltd (1) Perfect Pizza Ltd (2)

 

49 High Road, Broxbourne, Hertfordshire

 

Broxbourne

 

24.05.91

 

Lease

 

A.S.Heath Esq. and N. Kellett (1) Gino’s Dial-A-Pizza Limited (2)

 

8 Market Place Burslem Stoke On Trent

 

Burslem

 

03.06.86

 

Lease

 

Bonne Bouche Catering Limited (1) United Biscuits (UK) Limited (2)

 

12 Bute Street, London

 

Bute Street

 

22.09.98

 

Lease

 

Ventress Property Developments Ltd (1) Perfect Pizza Ltd (2)

 

178 Mill Road Cambridge

 

Cambridge

 

26.04.85

 

Lease

 

James Reppin Bates (1) Allen Stewart Smith (2)

 

115 Furtherwick Road Canvey Island

 

Canvey Island

 

22.09.89

 

Lease

 

Mr & Mrs J.M. Cohen (1) UB Restaurants Ltd (2)

 

342 Cowbridge Road East Cardiff

 

Cardiff 2

 

27.08.99

 

Lease

 

Tindlesouth Ltd (1) Gino’s Dial-A-Pizza (2)

 

8 Hurst Lane Castle Bromwich Birmingham

 

Castle Bromwich

 

16.07.91

 

Lease

 

Hourpass Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

486 Nottingham Road Chaddesden Derby

 

Chaddesden

 

15.02.91

 

Lease

 

Cheltenham Borough Council (1) Gino’s Dial A Pizza Limited (2)

 

32/34 St James Street, Cheltenham, Gloucestershire

 

Cheltenham

 

22.02.82

 

Lease

 

Nombans Limited And Wattsal Limited
(1) Chesham Furnishers Limited (2)

 

50 Broad Street Chesham

 

Chesham

 

1.11.91

 

Lease

 

Brian Lewis (1) Gino’s Dial-A-Pizza Limited (2)

 

5 Sheffield Road, Chesterfield

 

Chesterfield

 

13.06.88

 

Lease

 

Vertex Ltd (1) United Biscuits (UK) Ltd (2)

 

36 The Hornet, Chichester, West Sussex

 

Chichester

 

17.10.85

 

Lease

 

(1) Lamrest Limited And (2) United Biscuits (UK) Limited

 

Ground Floor & Basement Shop, 299 Chiswick High Road

 

Chiswick

 

18.03.04

 

Underlease

 

Zeldam Company Limited (1) Perfect Pizza Limited (2)

 

Unit 3, 23 Watford Road, Cotteridge, Birmingham

 

Cotteridge

 

02.04.91

 

Lease

 

Majorstates Ltd (1) Gino’s Dial-A-Pizza (2)

 

13 Longfellow Road, Coventry, West Midlands

 

Coventry 1

 

24.09.91

 

Lease

 

Claud Cecil Granger And Sybil Mary Granger (1) Gino’s Dial-A-Pizza Limited (2)

 

469 Holyhead Road Coventry

 

Coventry 2

 

 

49

--------------------------------------------------------------------------------


 

15.05.89

 

Lease

 

Hassall Properties Limited (1) Gino’s Dial A Pizza
Limited (2)

 

Unit 3, 128b Nantwich Road, Crewe

 

Crewe

 

26.09.97

 

Lease

 

Jasper Properties Ltd (1) Perfect Pizza Ltd (2)

 

5 Davyhulme Circle Davyhulme Manchester

 

Davyhulme

 

23.11.90

 

Lease

 

Wei Kiang Lam (1) Gino’s Dial-A-Pizza Ltd (2)

 

88 Manchester Road Denton Manchester

 

Denton

 

27.10.87

 

Lease

 

Direct Properties Ltd (1) United Biscuits (UK) Ltd (2)

 

274 Lower Addiscombe Road East Croydon Surrey

 

East Croydon

 

13.08.87

 

Lease

 

J H Suckling (1) United Biscuits (UK) Limited (2)

 

92 Field End Road Eastcote PinnerMiddlesex

 

Eastcote

 

14.09.90

 

Lease

 

Paul Christian Seez (1) Gino’s Dial-A-Pizza Limited (2)

 

274 Pinhoe Road Exeter

 

Exeter Pinhoe

 

24.06.88

 

Lease

 

Anglo Scottish Development Ltd (1) United Biscuits (UK) Ltd (2)

 

186a West Street Fareham Hampshire

 

Fareham

 

10.08.87

 

Lease

 

Kindale Limited (1) Colin Hayward Barnes (2)

 

218 Farnborough Road Farnborough Hampshire

 

Farnborough

 

24.06.88

 

Lease

 

David Chontow And Miria Elisheva Chontow (1) Gino’s Dial-A-Pizza Limited (2)
Michael John McGrath, Dennis McGrath And John McGrath (3)

 

13 Straits Parade, Fish Ponds, Bristol

 

Fishponds

 

17.04.02

 

Lease

 

Teves Investments Limited (1) Perfect Pizza Limited (2)

 

776 Stafford Road, Fordhouses, Wolverhampton

 

Fordhouses

 

04.12.89

 

Lease

 

Mr V B Goyal & Mr S Shukla (1) Messrs Ginos Dial A Pizza Limited (2)

 

25 Liskard Road, & 11 Liskard Road, Walsall (also known as Unit 9 Gillity
Village)

 

Gillity Village Walsall

 

07.01.05

 

Underlease

 

Ranbrook Limited (1) Perfect Pizza Limited (2)

 

3 Cavendish Buildings, 144 Eastgate St, Gloucester

 

Gloucester

 

22.06.88

 

Lease

 

Mosspine Ltd (1) United Biscuits (UK) Ltd (2)

 

21 Epsom Road Guildford

 

Guildford

 

03.03.94

 

Lease

 

Central Midlands Co-Operative Society Ltd (1) G.D.P. (No.2) Ltd (2)

 

1500 Stratford Road Hall Green Birmingham

 

Hall Green

 

 

50

--------------------------------------------------------------------------------


 

30.03.90

 

Lease

 

Watney Truman (1) Perfect Pizza Ltd (2)

 

28 High Street Harpenden St Albans Hertfordshire

 

Harpenden

 

2.12.05

 

Lease

 

Northlands Holding Limited (1) Perfect Pizza Limited (2)

 

22 Market Parade, Havant, Hampshire

 

Havant

 

19.07.83

 

Lease

 

Ravenseft Properties Ltd (1) Craft Cleaners Ltd (2)

 

6 Five Ways Parade, Hazelgrove, Stockport

 

Hazelgrove

 

18.11.91

 

Lease

 

Robin Archer (1) Ginos Dial A Pizza Limited (2)

 

43 Commercial Road Hereford

 

Hereford

 

29.10.90

 

Lease

 

J.P. & Miss Moreton (1) Grandmet Restaurants
Limited (2)

 

Ground Floor Premises, 33 Regent St, Hinckley, Leicester

 

Hinckley

 

02.02.88

 

Lease

 

Hudson, Hudson, Hudson & Staniscia (1) United Biscuits (UK) Ltd (2)

 

Unit 3 Dalkeith House/25 Dalkeith Place Kettering

 

Kettering

 

15.5.00

 

Lease

 

Town House Investments Limited (1) Perfect Pizza Limited (2)

 

63 Bedford Street Leamington Spa

 

Leamington Spa

 

13.06.01

 

Lease

 

The Walsall Metropolitan Borough Council (1) Perfect Pizza Limited (2)

 

19 Leamore Lane, Leamore, Walsall

 

Leamore

 

17.02.89

 

Lease

 

B.R And J.B Mody (1) United Biscuits (UK) Limited (2)

 

199 Uppingham Road, Leicester

 

Leicester 1

 

17.12.01

 

Lease

 

Trustees of the Ferndale Executive Pension Scheme (1) Perfect Pizza Ltd (2)

 

Ground floor shop unit 4 Cranfleet Way Wilsthorpe Road Long Eaton
Nottinghamshire

 

Long Eaton

 

31.07.91

 

Lease

 

Hourpass Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

6 And 8 Upper Normacott Road Longton Stoke-on-Trent

 

Longton

 

06.02.89

 

Lease

 

A I Woo Esq. & Others (1) And United Biscuits (UK) Limited (2)

 

8 Denmark Road, Lowestoft

 

Lowestoft

 

24.09.98

 

Lease

 

Ravenseft Properties
Limited (1) Perfect Pizza Limited (2)

 

15 Central Parade, Maghull, Liverpool

 

Maghull

 

09.05.97

 

Lease

 

Jewson Property Holdings
Ltd (1) Perfect Pizza Ltd (2)

 

62 Queen Street Maidenhead Berkshire

 

Maidenhead

 

06.12.96

 

Lease

 

S J Wright Ltd (1) Perfect Pizza Ltd (2)

 

67 Union Street, Maidstone, Kent

 

Maidstone

 

 

51

--------------------------------------------------------------------------------


 

30.11.90

 

Lease

 

S Royce & Son Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

1 Berkeley Precinct, Maypole, Birmingham

 

Maypole

 

23.04.87

 

Lease

 

Goodwin Associates Ltd (1) United Biscuits (UK) Ltd (2)

 

255 London Road Mitcham Surrey

 

Mitcham

 

12.04.90

 

Lease

 

David Owen Kenna (1) Jane Elizabeth Kenna (2) Gino’s Dial A Pizza (3)

 

446 Chester Road New Oscott Sutton Coldfield

 

New Oscott

 

21.05.91

 

Lease

 

Hourpass Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

176 Corporation Road, Newport

 

Newport

 

19.12.90

 

Lease

 

Mrs P K Sehmi (1) Grandmet Restaurants Limited (2)

 

212a Wellingborough Road Northampton

 

Northampton

 

08.11.78

 

Lease

 

Mr D A Greenway (1) Mr A B Plant (2)

 

21/22 The Green, Attleborough, Nuneaton

 

Nuneaton

 

8.08.91

 

Lease

 

Mellowbrook Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

137 Yorkshire Street, Oldham, Greater Manchester

 

Oldham

 

10.03.93

 

Lease

 

Portrust Holdings Limited (1) Perfect Pizza Limited (2)

 

331 Penn Road, Penn Wolverhampton

 

Penn

 

25.11.04

 

Lease

 

Norton Properties (Essex) Limited (1) Perfect Pizza Limited (2)

 

Shop 2 and Flat 2, 71/73 High Street, Pitsea

 

Pitsea

 

08.02.88

 

Lease

 

Goodwin Associates Limited (1) United Biscuits (UK) Limited (2)

 

283/287 Barking Road Plaistow London E13

 

Plaistow

 

01.05.95

 

Underlease

 

Southern Fast Foods Limited (1) Perfect Pizza Limited (2)

 

Ground & Lower Ground Floor & Basement 35 Mutley Plain, Plymouth, Devon

 

Plymouth Mutley Plain

 

13.07.89

 

Lease

 

Mr A H G Al-Baghdadi (1) UB Restaurants Ltd (2)

 

Ground Floor 16 London Road North End Portsmouth

 

Portsmouth

 

13.05.88

 

Lease

 

E.G.L. Cox And Mrs J.M. Cox (1) United Biscuits (UK) Ltd (2)

 

41 Whitley Street Reading Berkshire

 

Reading

 

27.03.91

 

Lease

 

Victor Michael Dormer & Patricia Anne Dormer (1) Gino’s Dial A Pizza Limited (2)

 

83 Evesham Road, Headless Cross, Redditch

 

Redditch

 

 

52

--------------------------------------------------------------------------------


 

02.05.00

 

Lease

 

Sheila Evett (1) Perfect Pizza Ltd (2)

 

143 Uxbridge Road Millend Rickmansworth Hertfordshire

 

Rickmansworth

 

06.08.01

 

Lease

 

The Borough Council Of Sandwell (1) Perfect Pizza Ltd (2)

 

354 Oldbury Road Rowley Regis Sandwell West Midlands

 

Rowley Regis

 

02.03.91

 

Lease

 

Josephine Burke (1) Gino’s Dial-A-Pizza Ltd (2)

 

294 Prince Of Wales Road, Sheffield

 

Sheffield 1

 

03.04.91

 

Lease

 

Susan Mary Good (1) Gino’s Dial-A-Pizza (2)

 

33 Castle Foregate, Shrewsbury, Shropshire

 

Shrewsbury

 

01.08.88

 

Lease

 

Mosspine Ltd (1) United Biscuits (UK) Ltd (2)

 

81 Station Road Sidcup

 

Sidcup

 

10.03.97

 

Lease

 

Guys Hospital Nominees (1) Perfect Pizza Limited (2)

 

275 High Street Slough

 

Slough

 

18.05.87

 

Lease

 

Trevian Properties Limited (1) United Biscuits (UK) Limited (2)

 

115 Elm Grove Southsea

 

Southsea

 

15.06.90

 

Lease

 

Anglo International Holdings Ltd (1) Gino’s Dial-A-Pizza (2)

 

Unit 6 North Walls Salter Street Stafford

 

Stafford

 

25.03.88

 

Lease

 

Mr & Mrs G.H. Amis (1) United Biscuits (UK) Limited (2)

 

Ground Floor Shop, 115/117 High St, Stevenage Hertfordshire

 

Stevenage

 

20.09.89

 

Lease

 

Sukhdev Singh Chhatwal (1) UB Restaurants Ltd (2)

 

812 Harrow Road Sudbury Middlesex

 

Sudbury

 

15.07.87

 

Lease

 

Buyquick Limited (1) Mann & Co (South Coast) Ltd (2)

 

60 Cricklade Road, Swindon, Wiltshire

 

Swindon

 

31.08.01

 

Lease

 

The Neighbourhood Retail Limited Partnership (1) Perfect Pizza Limited (2)

 

Unit 11 Meadway Shopping Centre Tilehurst

 

Tilehurst

 

02.10.89

 

Underlease

 

Derek William Overy & Christine Annie Overy (1) UB Restaurants Ltd (2)

 

Shop 3 & Flat 3 York Parade Trench Wood North Tonbridge

 

Tonbridge

 

16.04.97/ 23.11.05

 

Leases

 

CMS Properties (Kent) Ltd (1) Ursula Georgina Ball (2) Perfect Pizza Ltd (3)
(same parties both Leases)

 

106 Camden Road, Tunbridge Wells, Kent

 

Tunbridge Wells

 

22.02.91

 

Lease

 

Vaktro Properties Limited (1) Gino’s Dial A Pizza Limited (2)

 

49 Arrow Park Road, Upton, Wirral

 

Upton

 

 

53

--------------------------------------------------------------------------------


 

31.01.91

 

Lease

 

Ajit Kaur Bangay (1) Grandmet Restaurants Limited (2)

 

102 Cowley Road Uxbridge Middlesex

 

Uxbridge

 

15.01.88

 

Lease

 

Haworth & Airey Limited (1) United Biscuits (UK) Limited (2)

 

146/148 Halifax Road, Wadsley Bridge Sheffield, South Yorkshire

 

Wadsley Bridge

 

11.12.87

 

Lease

 

Co-Operative Wholesale Society Limited (1) United Biscuits (UK) Limited (2)

 

64 Woodcote Rd, Wallington, Surrey

 

Wallington

 

28.02.86

 

Lease

 

John St. Pierre Slatter & John Edwin Marchington (1) Bridgers (2)

 

99 Hersham Road Walton on Thames Surrey

 

Walton on Thames

 

07.03.89

 

Lease

 

Southcross Properties Ltd (1) United Biscuits (UK) Ltd (2)

 

25a Midland Road Wellingborough Northamptonshire

 

Wellingborough

 

14.03.99

 

Lease

 

Lamber Singh And Balbir Kaur (1) Gino’s Dial-A-Pizza Limited (2)

 

385a High Street, West Bromwich

 

West Bromwich

 

08.02.02

 

Lease

 

Mary Forryan (1) Perfect Pizza Limited (2)

 

15 Leicester Rd, Wigston, Leicestershire

 

Wigston

 

14.10.03

 

Lease

 

M C Loizou (1) Perfect Pizza Ltd (2)

 

164/166 The Broadway Wimbledon

 

Wimbledon

 

30.01.91

 

Lease

 

Highgold Properties Limited (1) Gino’s Dial A Pizza Limited (2)

 

Unit 2, 11/13 St Johns, Worcester

 

Worcester

 

01.07.05

 

Lease

 

Mohammed Yaqoob Moten (1) Perfect Pizza Limited (2)

 

6 Broadwater Street West Worthing West Sussex

 

Worthing

 

18.03.02

 

Lease

 

Hermitage Investments Limited (1) Perfect Pizza Limited (2)

 

Unit 5, 3 Imperial Buildings, Kings Street, Wrexham

 

Wrexham

 

31.10.90

 

Lease

 

Hourpass Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

14 And 15 Abbotswood Yate Bristol

 

Yate

 

02.07.98

 

Lease

 

Names Consultancy (Guernsey) Limited (1) Perfect Pizza Limited (2)

 

98/100 Fishergate York

 

York

 

 

54

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART B
THE FRANCHISE UNDERLEASES

 

Date

 

Document

 

Parties

 

Property

 

Store ‘known
as’

 

 

 

 

 

 

 

 

 

22.12.03

 

Underlease

 

Perfect Pizza Ltd (1) Cengizhan Cerit (2)

 

36 Bank Street Ashford Kent

 

Ashford

27.09.04

 

Underlease

 

Perfect Pizza Limited (1) Karim Samadpoor (2)

 

5 St Michaels Square, Ashton-Under-Lyne

 

Ashton Under Lyme

23.10.97

 

Underlease

 

Perfect Pizza Limited (1) Kulbant Singh (2)

 

604 Bearwood Road, Smethwick

 

Bearwood Road

16.06.05

 

Underlease

 

Perfect Pizza Limited (1) PP Benfleet Limited (2)  Sabraj Samra (3)

 

128 London Road South Benfleet Essex

 

Benfleet

02.07.04

 

Underlease

 

Perfect Pizza Ltd (1) G Showker (2)

 

73 High Street, Bilston, West Midlands

 

Bilston

24.05.00

 

Underlease

 

Perfect Pizza Limited (1) Sajid Mahmood Mokhan Gill & Kulbant Singh (2)

 

8 Victoria Avenue, Blackley

 

Blackley

15.12.94

 

Underlease

 

Perfect Pizza Ltd (1) Angel Bay Enterprises Ltd (2) G N Grant and L Grant (3)

 

315 Tonge Moor Road, Bolton, Lancashire

 

Bolton

 

 

No current Underlease in place as Landlord’s consent withheld

 

Current occupying franchisees Omar Ahmed, Adnan Bin Ashfaq and Mohammed Ahmed

 

Unit 16 The Moor Shopping Centre, Brierley Hill

 

Brierley Hill

24.09.02

 

Underlease

 

Perfect Pizza Ltd (1) Pages Premier Fastfoods Ltd Thomas Ernest Page (2)

 

48 Lewes Road Brighton East Sussex

 

Brighton

19.12.91/
23.12.93

 

Underlease/Deed of Variation

 

Gino’s Dial-A-Pizza Ltd (1) Eccleston Electrical Installations Ltd (2) Gary
Kenna & Steven Eccleston (3) Perfect Pizza Ltd (1) K Ahmed Esq (2)

 

44 High Street Brownhills Walsall West Midlands

 

Brownhills

15.03.04

 

Underlease

 

Perfect Pizza Ltd (1) Caner Cocelli (2)

 

49 High Road, Broxbourne, Hertfordshire

 

Broxbourne

23.12.04

 

Underlease

 

Perfect Pizza Limited (1) Steven Wesley Haywood (2)

 

8 Market Place Burslem Stoke On Trent

 

Burslem

 

55

--------------------------------------------------------------------------------


 

01.08.94

 

Underlease

 

Perfect Pizza Ltd (1) M O Fahmy Esq (2)

 

12 Bute Street London

 

Bute Street

06.05.99

 

Underlease

 

Perfect Pizza Ltd (1) Instant Toppings Ltd (2)

 

178 Mill Road Cambridge

 

Cambridge

22.06.04

 

Underlease

 

Perfect Pizza Ltd (1) K H Investments Ltd (2) Hetal Desai and Kinnari Desai (3)

 

115 Furtherwick Road Canvey Island

 

Canvey Island

26.03.91

 

Underlease

 

Grandmet Restaurants Ltd (1) F. Ley & Sons Ltd (2) M. Ley Esq. (3)

 

342 Cowbridge Road East Cardiff

 

Cardiff 2

Undated

 

Underlease (not completed)

 

Gino’s Dial-A-Pizza (1) Amanda Maaskant & Owen Drysdale (2)

 

8 Hurst Lane Castle Bromwich Birmingham

 

Castle Bromwich

08.03.96

 

Underlease

 

Perfect Pizza Ltd (1) Staffordshire Pizzas Ltd (2)

 

486 Nottingham Road Chaddesden Derby

 

Chaddesden

01.02.99

 

Underlease

 

Perfect Pizza Ltd (1) Ernest Paul Zarb (2)

 

32/34 St James Street, Cheltenham, Gloucestershire

 

Cheltenham

30.06.98

 

Underlease

 

Perfect Pizza Limited (1) BNS (Chesham) Limited (2)

 

50 Broad Street Chesham

 

Chesham

24.03.92

 

Underlease NB may be invalid due to unauthorised assignment

 

Gino’s Dial-A-Pizza Limited (1) Northern and Provincial Limited (2)

 

5 Sheffield Road, Chesterfield

 

Chesterfield

01.04.05

 

Agreement for Underlease (Underlease not yet completed)

 

Perfect Pizza Ltd (1) Atlas Corporate Developments Ltd (2)

 

36 The Hornet, Chichester, West Sussex

 

Chichester

None

 

No current Underlease in place

 

Current occupying franchise believed to be Vishal Kumar Kakar

 

Ground Floor & Basement Shop, 299 Chiswick High Road

 

Chiswick

10.05.05

 

Underlease

 

Perfect Pizza Limited (1) Kulbant Singh (2)

 

Unit 3, 23 Watford Road, Cotteridge, Birmingham

 

Cotteridge

04.05.94

 

Underlease

 

Perfect Pizza Ltd (1) J S Dosanjh and S S Dosanjh (2)

 

13 Longfellow Road, Coventry, West Midlands

 

Coventry 1

22.06.92

 

Counterpart Underlease

 

Gino’s Dial-A-Pizza Limited (1) Jagdip Singh Dosanjh (2) Jasbir Kaur Dosanjh (3)

 

469 Holyhead Road Coventry

 

Coventry 2

 

56

--------------------------------------------------------------------------------


 

08.06.92

 

Agreement For Underlease Executed Uncompleted Underlease

 

Gino’s Dial-A-Pizza Limited (1) Balkar Singh Sukhdev Singh (2)

 

Unit 3, 128b Nantwich Road, Crewe

 

Crewe

22.12.03

 

Underlease

 

Perfect Pizza Ltd (1) Gino’s Express Ltd (2) Satnam Singh Khag (3)

 

5 Davyhulme Circle Davyhulme Manchester

 

Davyhulme

09.02.99

 

Underlease

 

Perfect Pizza Ltd Javaid Sarwar

 

88 Manchester Road Denton Manchester

 

Denton

15.12.03

 

Underlease

 

Perfect Pizza Limited (1) Andresphillai Frances Xavier & Balasubramanium
Thayalatheva (2)

 

274 Lower Addiscombe Road East Croydon Surrey

 

East Croydon

05.01.01

 

Underlease

 

Perfect Pizza Limited (1) Obaidula Mehak (2)

 

92 Field End Road Eastcote

 

Eastcote

04.12.03

 

Underlease

 

Perfect Pizza Limited (1) It’s A Bullseye Limited (2) Nicholas Taylor Kent
Watson (3)

 

274 Pinhoe Road Exeter

 

Exeter Pinhoe

31.10.90

 

Underlease

 

Grandmet Restaurants Ltd (1) Restaurants Universal Ltd (2) Messrs N.H. & M.F.L.
Davison (3)

 

186a West Street Fareham Hampshire

 

Fareham

04.06.03

 

Underlease

 

Perfect Pizza Limited (1) Mohammed Afzal Choudhery (2)

 

218 Farnborough Road Farnborough Hampshire

 

Farnborough

06.06.94

 

Underlease

 

Perfect Pizza Limited (1) Simon David Kerbes (2)

 

13 Straits Parade, Fish Ponds, Bristol

 

Fishponds

05.03.01

 

Underlease

 

Perfect Pizza Limited (1) Gurpal Showker and Hemant Patel (2)

 

776 Stafford Road, Fordhouse, Wolverhampton

 

Fordhouses

20.08.04

 

Underlease

 

Perfect Pizza Limited (1) Abdul Baseer Rehan & Anas Ahmed Rehan (2)

 

25 Liskaerd Road, & 11 Liskard Road, Walsall

 

Gillity Village Walsall

30.07.02

 

Sub-Underlease NB this has expired no new Sub-Underlease has yet been completed

 

Perfect Pizza Limited (1) Dharmendar Khag & Rakesh Lagan (2) Occupying
franchisees: Satnam Singh Khag & Kirit Patel

 

3 Cavendish Buildings, 144 Eastgate St, Gloucester

 

Gloucester

 

57

--------------------------------------------------------------------------------


 

13.07.89

 

Underlease

 

UB Restaurants Ltd (1) Asta Catering Ltd (2) A.J. Castle (3)

 

21 Epsom Road Guildford

 

Guildford

11.06.98

 

Underlease

 

Perfect Pizza Ltd (1) Miss Manjit Kaur Dhanda (2)

 

1500 Stratford Road Hall Green Birmingham

 

Hall Green

20.09.91

 

Underlease

 

Perfect Pizza Ltd (1) Cavendish Fast Foods Ltd (2)

 

28 High Street Harpenden St Albans Hertfordshire

 

Harpenden

02.12.05

 

Underlease

 

Perfect Pizza Limited (1) B C Ellis (2)

 

22 Market Parade, Havant, Hampshire

 

Havant

24.03.05

 

Underlease

 

Perfect Pizza Ltd (1) SBS Trade (UK) Ltd (2) Husnan Safdar Bukhari (3)

 

6 Five Ways Parade, Hazelgrove, Stockport

 

Hazelgrove

01.10.01

 

Underlease

 

Perfect Pizza Limited (1) Dharmendar Khag & Rakesh Lagan (2)

 

43 Commercial Road Hereford

 

Hereford

06.07.92

 

Underlease

 

Perfect Pizza Limited (1) K Katechia (2)

 

Ground Floor Premises, 33 Regent St, Hinckley, Leicester

 

Hinckley

25.07.00

 

Underlease

 

Perfect Pizza Ltd (1) Iraj Poshtmashad (2)

 

Unit 3 Dalkeith House Dalkeith Place Kettering

 

Kettering

20.11.00/
11.02.02

 

Underlease/Deed of Variation of Underlease

 

Perfect Pizza Ltd (1) Kirit Parhubhair Patel and Satinderpal Dhaliwal (2)

 

63 Bedford Street Leamington Spa Warwickshire

 

Leamington Spa

12.07.01

 

Underlease

 

Perfect Pizza Limited (1) Kirit Patel & Satnam Khag (2)

 

19 Leamore Lane, Leamore, Walsall

 

Leamore

13.02.98

 

Underlease

 

Perfect Pizza Limited (1) Satnam Singh Khag Kirit Patel (2) Gurpal Singh Khag
(3)

 

199 Uppingham Road, Leicester

 

Leicester 1

29.11.91/
22.04.92

 

Underlease/Deed of Variation of Underlease

 

Gino’s Dial-A-Pizza Limited (1) Andrew Craig Stott and Jean Carol Stott (2)

 

6 and 8 Upper Normacott Road Longton Stoke-On-Trent

 

Longton

12.09.89

 

Underlease

 

UB Restaurants Limited (1) M J Kirby Esq (2)

 

8 Denmark Road, Lowestoft

 

Lowestoft

19.12.03

 

Underlease

 

Perfect Pizza Limited (1) Mayfair Products Limited (2) Iraj Posh-Mashad,
Mohammad Zarabi and Mohammad-Reza Ghodrati (3)

 

15 Central Parade, Maghull, Liverpool

 

Maghull

 

58

--------------------------------------------------------------------------------


 

 

 

There is no current Underlease in place

 

Occuping franchisees believed to be:Shoukat & Amir Ali

 

62 Queen Street Maidenhead Berkshire

 

Maidenhead

07.05.97

 

Underlease

 

Perfect Pizza Ltd (1) Maswell Ltd (2) A M Sarrafan (3)

 

67 Union Street, Maidstone, Kent

 

Maidstone

25.08.94

 

Underlease

 

Perfect Pizza Limited (1) Calgarth Limited (2)

 

1 Berkeley Precinct, Maypole, Birmingham

 

Maypole

18.04.00

 

Underlease

 

Perfect Pizza Ltd (1) Aref Kharouti (2)

 

255 London Road Mitcham Surrey

 

Mitcham

22.03.05

 

Underlease

 

Perfect Pizza Limited (1) P S Sokhi and G S Sokhi and M S Sokhi (2)

 

446 Chester Road New Oscott Sutton Coldfield

 

New Oscott

06.05.99

 

Underlease

 

Perfect Pizza Limited (1) Miss H P Chave (2)

 

176 Corporation Road, Newport

 

Newport

2001

 

Uncompleted Underlease – not completed as PP’s Lease has expired unable to renew

 

Perfect Pizza Ltd (1) G Mandeir, B S Garcha B S Garcha (2)

 

21/22 The Green, Attleborough, Nuneaton

 

Nuneaton

07.10.05

 

Underlease

 

Perfect Pizza Limited (1) Gino’s Express Limited (2) Mr Kirit Patel (3)

 

137 Yorkshire Street, Oldham, Greater Manchester

 

Oldham

 

 

No Underlease is in place

 

Current occupying franchisees believed to be: Larry & Hyacinth Chin-See

 

331 Penn Road, Wolverhampton

 

Penn

25.10.05

 

Underlease

 

Perfect Pizza Limited (1) Sundeep Singh Chhina (2)

 

Shop 2 and Flat 2, 71/73 High Street, Pitsea

 

Pitsea

13.03.88

 

Underlease

 

United Biscuits (UK) Limited (1) Tahir Mahmood Akram (2)

 

283/287 Barking Road Plaistow London E13

 

Plaistow

01.05.95

 

Underlease

 

Perfect Pizza Limited (1) Taylor Made Pizza Co. Limited (2)

 

Unit 1 Ground & Lower Ground Floor & Basement 35 Mutley Plain, Plymouth, Devon

 

Plymouth Mutley Plain

 

59

--------------------------------------------------------------------------------


 

01.05.95

 

Sub-Underlease

 

Perfect Pizza Limited (1) Taylor Made Pizza Co. Limited (2)

 

Unit 2 Ground & Lower Ground Floor & Basement 35 Mutley Plain, Plymouth, Devon

 

Plymouth Mutley Plain

19.12.90/
19.07.04

 

Underlease/Reversionary Underlease

 

Grandmet Restaurants Ltd (1) Corerun Ltd (2) M G Travis (3)/Perfect Pizza Ltd
(1) Dayfield Ltd (2) Jaswant Singh Sahota (3)

 

Ground Floor 16 London Road North End Portsmouth

 

Portsmouth

19.10.88/
07.02.01

 

Underlease/Deed of Variation of Underlease

 

United Biscuits (UK) Ltd (1) P.T. Smale Esq (2)/ Perfect Pizza Ltd (1) Kirpal
Singh Sahota (2) Sundip Singh Sandhu (3)

 

41 Whitley Street Reading Berkshire

 

Reading

18.03.92

 

Underlease

 

Ginos Dial A Pizza Limited (1) William Tonks Peter James Tonks & Jeffrey Tonks
(2)

 

83 Evesham Road, Headless Cross, Redditch

 

Redditch

02.05.00

 

Underlease

 

Perfect Pizza Ltd (1) Mohammad Javad Kashefi (2)

 

143 Uxbridge Road Millend Rickmansworth Hertfordshire

 

Rickmansworth

06.12.04

 

Underlease

 

Perfect Pizza Ltd (1) Aftaab Ahmed, Adnan Bin Ashfaq and Mohammed Ahmed (2)

 

354 Oldbury Road Rowley Regis Sandwell West Midlands

 

Rowley Regis

01.11.04

 

Underlease

 

Perfect Pizza Ltd (1) A M Hazara (2)

 

294 Prince Of Wales Road, Sheffield

 

Sheffield 1

18.10.91/
25.10.94

 

Underlease/Deed of Variation of Underlease

 

Gino’s Dial-A-Pizza Ltd (1) Peter Price and David Pryce (2)/Perfect Pizza Ltd
(1) Peter Price and David Pryce (2)

 

33 Castle Foregate, Shrewsbury, Shropshire

 

Shrewsbury

29.12.00

 

Underlease NB this has been recently forfeited

 

Perfect Pizza Ltd (1) Aref Kharouti (2)

 

81 Station Road Sidcup

 

Sidcup

27.11.00

 

Underlease

 

Perfect Pizza Limited (1) Satnam Singh Khag and Isaac Chang Yeboah (2)

 

275 High Street Slough

 

Slough

01.04.05

 

Agreement For Underlease

 

Perfect Pizza Limited (1) Atlas Corporate Developments Limited (2)

 

115 Elm Grove Southsea

 

Southsea

 

60

--------------------------------------------------------------------------------


 

07.04.97

 

Underlease

 

Perfect Pizza Ltd (1) Mandale Ltd (2) Owen Drysdale & Amanda Maaskant (3)

 

Unit 6 North Walls Salter Street Stafford

 

Stafford

01.11.05

 

Underlease

 

Perfect Pizza Limited (1) Sami & Samiha Limited (2) Mohammaed Sofi Ullah (3)

 

Ground Floor Shop, 115/117 High St, Stevenage Hertfordshire

 

Stevenage

17.08.99

 

Underlease

 

Perfect Pizza Ltd (1) Wahidyullah Zia (2)

 

812 Harrow Road Sudbury Middlesex

 

Sudbury

02.02.05

 

Underlease

 

Perfect Pizza Ltd (1) Prem Kumar (2)

 

60 Cricklade Road, Swindon, Wiltshire

 

Swindon

22.01.02

 

Underlease

 

Perfect Pizza Limited (1) Sundip Singh Sandu Balbir Kaur Sandhu and Harvinder
Singh Sandhu (2)

 

Unit 11 Meadway Shopping Centre Tilehurst

 

Tilehurst

24.10.05

 

Agreement For Underlease

 

Perfect Pizza Ltd (1) Mohammad-Reza Ghodrati & Parvin Asadi Kesheh (2)

 

Shop 3 & Flat 3 York Parade Trench Wood North Tonbridge

 

Tonbridge

09.09.05

 

Agreement for Underlease

 

Perfect Pizza Ltd (1) Pizza Perfection Ltd (2) Heshmat Gholampour (3)

 

106 Camden Road, Tunbridge Wells, Kent

 

Tunbridge Wells

27.01.04

 

Underlease

 

Perfect Pizza Limited (1) Eastbrite Limited (2) R.Sethi (3)

 

49 Arrow Park Road, Upton, Wirral

 

Upton

02.07.91

 

Underlease

 

Grandmet Restaurants Limited (1) Mohammad Amin Choudhery (2)

 

102 Cowley Road Uxbridge Middlesex

 

Uxbridge

03.02.95

 

 

 

Perfect Pizza Limited (1) S. Biggin (2)

 

146/148 Halifax Road, Sheffield, South Yorkshire

 

Wadsley Bridge

29.10.96

 

Underlease

 

Perfect Pizza Limited (1) Euroseller 2 Limited (2) Ahmed Abd Chalabi

 

64 Woodcote Rd, Wallington, Surrey

 

Wallington

10.01.05

 

Underlease

 

Perfect Pizza Ltd (1) Isaac Chang-Yeboah (2)

 

99 Hersham Road Walton On Thames Surrey

 

Walton on Thames

29.10.90

 

Underlease

 

Grandmet Restaurants Ltd (1) I. Postmashad Esq. (2)

 

25a Midland Road Wellingborough Northamptonshire

 

Wellingborough

06.08.02

 

Underlease

 

Perfect Pizza Limited (1) Gurmail Singh and Sukhvinder Singh Sidhu (2)

 

385a High Street, West Bromwich

 

West Bromwich

21.03.03

 

Underlease

 

Perfect Pizza Limited (1) Tarlaz Singh (2)

 

15 Leicester Rd, Wigston, Leicestershire

 

Wigston

 

61

--------------------------------------------------------------------------------


 

Undated

 

Draft Franchise Underlease

 

Perfect Pizza Ltd (1) Esmail Safaei (2)

 

164/166 The Broadway Wimbledon

 

Wimbledon

14.08.96

 

Underlease

 

Perfect Pizza Limited (1) G.S.Lola (2)

 

Unit 2, 11/13 St Johns, Worcester

 

Worcester

04.07.05

 

Underlease

 

Perfect Pizza Ltd (1) A Wain-Smith Ltd (2) Alexander Wain-Smith (3)

 

6 Broadwater Street West Worthing West Sussex

 

Worthing

17.10.02

 

Underlease

 

Perfect Pizza Limited (1) Mokhan Singh Gill (2)

 

Unit 5, 3 Imperial Buildings, Kings Street, Wrexham

 

Wrexham

28.11.97

 

Underlease

 

Perfect Pizza Ltd (1) George Kyriacou and Bisti Kyriacou (2)

 

14 and 15 Abbotswood Yate Bristol

 

Yate

 

62

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART C

 

PROVISIONS RELATING TO THE PROPERTIES

 

1              Definitions and Interpretation

 

1.1           In this part of this Schedule unless expressly stated to the
contrary, the following expressions shall have the following meanings:

1995 Act

 

The Landlord and Tenant (Covenants) Act 1995;

Ancillary Property Agreements

 

all contracts, licences, deeds, documents, agreements and arrangements disclosed
to the Purchaser (including undocumented informal arrangements) other than the
Leases and the Franchise Underleases relating to any of the Properties which
provide rights or benefits and in respect of which a payment is or will become
due or periodic payments are to be made;

Authorised Guarantee Agreement

 

has the meaning given to it in Section 16 Landlord and Tenant (Covenants) Act
1995;

Consents

 

the consents of the Reversioners, given in a duly executed licence to assign, to
the assignment of each of the Leases and the Gailey Park Lease to the Purchaser
in accordance with the terms of the relevant Lease or the Gailey Park Lease (as
appropriate) (and “Consent” shall mean each or any of them);

Disposal Date

 

in respect of each Lease the date which is five Business Days after the date of
each Consent having been obtained (or the date upon which the Court shall
declare that Consent is not required or is being unreasonably withheld or
delayed);

Escrow Agreement

 

an agreement, in the Approved Form, relating to the holding in escrow of
interest payable under the Loan Notes pending successful assignment or
underletting of the Properties;

Franchise Underleases

 

the underleases detailed in Part B of this Schedule and all deeds and documents
supplemental thereto (whether or not expressed to be so) and the expression
“Franchise Underlease” shall mean any one of them;

Gailey Park Lease

 

Lease made the 10th April 2000 between Derrick Morgan (Construction) Limited (1)
and the Vendor (2);

General Conditions

 

The Standard Commercial Property Conditions (Second Edition);

Incumbrances

 

all matters referred to in Part E of this Schedule.

Lawfully Required

 

properly required by one or more of the Reversioners in accordance with the
terms and provisions of a Relevant Lease;

 

63

--------------------------------------------------------------------------------


 

Property Payments

 

includes

(a)   all rents, arrears of rents, shortfall rents payable after rent reviews,
interest, service charges, insurance premiums, VAT or any other sums whatsoever
due and payable under or pursuant to any Lease; and

(b)   all payments due under or pursuant to any Ancillary Property Agreement

 

 

to the extent to which the Vendor remains liable therefor;

PROPERTY RECEIPTS

 

ALL RENTS, ARREARS OF RENTS, SHORTFALL RENTS PAYABLE AFTER RENT REVIEWS,
INTEREST, SERVICE CHARGES, INSURANCE PREMIUMS, VAT OR ANY OTHER SUMS WHATSOEVER
PAID UNDER OR PURSUANT TO ANY FRANCHISE UNDERLEASE (OR IN RESPECT OF ANY
ANCILLARY PROPERTY AGREEMENT);

Leases

 

the Leases detailed in Part A of this Schedule and all deeds and documents
supplemental thereto (whether or not expressed to be so) as detailed in
paragraph 10 of Part E of this Schedule and the expression “Lease” shall mean
any one of them (and for the purposes of paragraphs 3, 6, 7, 10, 11, 12.3 and
13.1 shall also include the Gailey Park Lease save as specifically mentioned);

Properties

 

the properties listed in Part A of this Schedule and for the purposes of
paragraphs 3, 6, 10, 11, 12.3 and 13.1shall also include the Gailey Park Site;

Relevant Franchise Underlease

 

the Franchise Underlease to which a Relevant Lease is subject;

Relevant Incumbrances

 

Such of the Incumbrances that affect a Relevant Lease;

Relevant Lease

 

one or more of the Leases to which a particular provision or provisions of this
Schedule is intended to apply;

Reversioners

 

the person or persons for the time being entitled to the reversion on the expiry
of the Leases and each of them (and each and every person entitled to a superior
interest) and the expression “Reversioner” shall mean any one of them;

Scott’s Agreement

 

the agreement dated 7 July 1997 between Scott’s Hospitality Limited (1) Diplema
351 Limited (2) and Perfect Pizza Limited (3); and

Scott’s Guarantee

 

the guarantee given under Clause 5 of the Scott’s Agreement.

 

1.2           In the event of any inconsistency between the provisions of this
Schedule and the remainder of this Agreement the provisions of this Schedule
shall prevail.

 

2              The Gailey Park Lease

 

Subject to the provisions of this Schedule:

 

64

--------------------------------------------------------------------------------


 

2.1           On Completion  the Vendor shall assign and the Purchaser shall
accept an assignment of the Gailey Park Lease provided that the Purchaser shall
not be obliged to complete unless the consent of the Reversioner has been
obtained.

2.2           The assignment to the Purchaser of the Gailey Park Lease shall be
in the Approved Form and shall include declarations that:.

2.2.1        notwithstanding the covenant by the Vendor implied under Section
3(1) of the Law of Property (Miscellaneous Provisions) Act 1994 (the “1994 Act”)
the transfer is subject to all matters to which it is expressed to be subject
pursuant to the terms of this Agreement; and

2.2.2        the covenants by the Vendor under Section 4(1)(b) of the 1994 Act
do not extend to any breach of the provisions relating to the physical state of
the Property.

2.3           The Purchaser shall prepare and execute the transfer  of the
Gailey Park Lease in duplicate and shall deliver the executed deed and any other
documents to be entered into between the Vendor the Purchaser to the Vendor’s
Solicitors on the Completion Date.

2.4           The Purchaser shall pay to the Vendor’s Solicitors on the
Completion Date:

2.4.1        the annual rent paid pursuant to the Gailey Park Lease apportioned
from the Effective Date to the next quarter day; and

2.4.2        an amount equal to the aggregate of each and every other sum or
sums paid under or pursuant to the Gailey Park Lease by or on behalf of the
Vendor apportioned from the Effective Date

Provided that the Vendor has paid to the Reversioner the amounts specified under
paragraphs 2.4.1 and  2.4.2. up to the Effective Date

2.5           The Purchaser shall within seven days of Completion of
registration of its title to the Gailey Park Lease provide to the Vendor 
Official Copies of the Purchaser’s title.

 

3              Third Party Consents

3.1           Following the date of this Agreement, the Vendor shall apply for
and use its best endeavours to obtain the Consents save that the use of ‘best
endeavours’ shall not require the Vendor to do or procure to be done anything
which is outside its direct control nor to incur any expenditure in obtaining
the necessary Reversioners’ consents (other than its share of reasonable legal
and other professional charges as provided in this Schedule and internal
management costs and management time) nor to provide any guarantee or other form
of security except an authorised guarantee (where the relevant Lease so provides
or the Landlord reasonably so requires) and without prejudice to the generality
of the foregoing:

3.1.1        the Vendor shall have conduct of such applications and the
Purchaser shall have no direct contact with the Reversioners and/or their
respective agents, surveyors, solicitors or other advisors save with the prior
written consent of the Vendor;

3.1.2        the Vendor shall not allow the granting of the Consents to be
unreasonably delayed as a result of any negotiations that the Vendor may have
with the Reversioners as to the release of the Vendor from any liability under
any relevant Lease;

3.1.3        the Vendor shall keep the Purchaser reasonably informed of the
progress of such applications and shall take into account such proper and
reasonable representations that the Purchaser may wish to make in respect
thereof and if required by the Purchaser the Vendor will procure that a senior
member of the Vendor’s property team at monthly intervals either meets with or
discusses (at the option of the Purchaser) with a representative of the
Purchaser the progress of the

 

65

--------------------------------------------------------------------------------


 

applications for consent and gives to the Purchaser copies of all relevant
correspondence and documentation;

3.1.4        the Vendor shall not agree to any conditions suggested by any
Reversioner to the granting of any of the Consents without first obtaining the
prior consent of the Purchaser such consent of the Purchaser to be subject to
the provisions of this Schedule and is otherwise not to be unreasonably withheld
or delayed;

3.1.5        the Purchaser shall at its sole cost use all reasonable endeavours
promptly to supply such information and references as the Reversioners (and each
of them) may Lawfully Require;

3.1.6        the Purchaser shall subject to the limits specified in paragraph
3.1.7 promptly enter into such obligations and execute such documents  in such
form as the Reversioners (and each of them) may Lawfully Require in order to
authorise the assignment or transfer provided that no third party guarantees
shall be provided by the Purchaser;

3.1.7        in the event that any of the Reversioners shall Lawfully Require
cash security (by way of a rent deposit) as a condition for granting its Consent
the Purchaser shall provide such security and the following provisions shall
apply:

(a)           the Vendor shall provide by way of an interest free loan on
Completion to the Purchaser an amount equal to Eighty Thousand Pounds (£80,000)
if the aggregate amount  provided by the Purchaser (not taking into account the
amount of the interest free loan) under this paragraph 3.1.7 shall exceed
£140,000.00 (One Hundred and Forty Thousand Pounds) (“the Estimated Total”)
(provided that the rent deposit to be given in respect of Gailey Park shall
count as part of the Estimated Total) (the “Deposit Loan”);

(b)           the Purchaser shall account to the Vendor for all interest
actually received by the Purchaser in respect of the Deposit Loan while it is
held in an interest bearing account;

(c)           the Purchaser shall use all reasonable endeavours to procure that
the aggregate amount provided by the Purchaser under this paragraph 3.1.7 shall
be less than the Estimated Total and if and when any amount provided under this
paragraph 3.1.7 (whether by the Purchaser or the Vendor) shall at any time be
reduced by the repayment of any security so provided the amount so repaid shall
be used first to repay the Deposit Loan and when the Deposit Loan has been
repaid in full any excess shall belong to the Purchaser; and

(d)           the Purchaser shall provide the Vendor with a certified copy of
all relevant security deeds and documents and shall notify the Vendor
immediately in the event that any part of the Deposit Loan has or may become
repayable as provided in this paragraph 3.1.7;

Provided that the parties acknowledge that nothing in this Agreement shall
require the Purchaser to provide in aggregate to the Reversioners by way of rent
deposit an amount in excess of the Estimated Total (plus the amount of the
Deposit Loan actually paid to the Purchaser) so that if the whole of the Deposit
Loan is made to the Purchaser the total amount of all rent deposits provided by
the Purchaser shall not exceed £220,000 (Two Hundred and Twenty Thousand Pounds)
unless the Purchaser shall in its absolute discretion otherwise determine.

 

66

--------------------------------------------------------------------------------


 

3.1.8        the Vendor shall give the Purchaser written notice within 2
Business Days after each Consent has been obtained;

3.1.9        the Vendor shall promptly enter into an Authorised Guarantee
Agreement with any of the Reversioners if the Reversioners shall Lawfully
Require; and

3.1.10      the Purchaser shall pay (and shall indemnify the Vendor against)
fifty per cent of all costs and expenses payable to the Reversioners (and/or the
Reversioners’ advisors) including without limitation any VAT thereon and in
addition the Purchaser shall upon demand pay to the Vendor one half of all and
any amounts which the Vendor’s Solicitors shall reasonably require to hold on
account against any undertaking given by the Vendor’s Solicitors to the
Reversioners (and/or the Reversioners’ advisors) to pay such costs and expenses.

3.2           If any Consent is not obtained within six calendar months of the
Completion Date then, if the Vendor or Purchaser reasonably requests and the
parties have received the advice of Counsel that there is a good prospect of
success for an application to Court the Purchaser shall be a party to any
application made by the Vendor to a Court of competent jurisdiction for a
declaration to the effect that the Consent is not required, or is being
unreasonably withheld or delayed. The Purchaser will use all reasonable
endeavours to assist the Vendor and the Vendor and Purchaser shall each bear
their own costs and expenses and (subject thereto) all other costs and expenses
incurred in relation to such application shall be shared equally between the
Vendor and the Purchaser.

3.3           If the consent of the Reversioners or any of them permitting the
assignment of any one or more of the Leases is not obtained within fifteen
calendar months of the Completion Date then the Vendor or the Purchaser may
serve a written notice upon the other under this paragraph specifying the
Relevant Lease or Relevant Leases and on the date being five Business Days after
the date of such notice the Vendor and the Purchaser shall forthwith jointly
apply for and use all reasonable endeavours to obtain the consent of the
Reversioners to the grant of an underlease or underleases of the Relevant
Properties as the case may be to the Purchaser and on receipt of such consent
the Vendor shall grant (or shall procure the grant) and the Purchaser shall
accept an underlease of the whole of the premises comprised in the Relevant
Lease (or the Relevant Leases as the case may be) such underlease (or
underleases as the case may be) to be on the following terms:

3.3.1        for a term equal to the unexpired residue of the Relevant Lease
less one day;

3.3.2        to include the whole of the premises comprised in the Relevant
Lease;

3.3.3        to be made subject to the Relevant Franchise Underlease and to the
relevant Incumbrances; and

3.3.4        to include a provision that the Vendor will not exercise any break
clause in the Relevant Lease without the consent of the Purchaser and the Vendor
will procure that on any assignment of the Relevant Lease any assignee (other
than the Purchaser) will covenant with the Purchaser to similar effect

and to reserve the same rent and to include the same covenants, terms and
conditions as the Relevant Lease with such reasonable modifications as may be
Lawfully Required under the terms of the Relevant Lease or as necessary to give
effect to the intent of this Schedule or as may be agreed between the Vendor and
the Purchaser.

3.4           If notice is served under this paragraph 3.4 then the provisions
of this Schedule relating to the transfer of the Property shall apply to the
grant of the Underlease to the Purchaser mutatis mutandis (so far as such
provisions are applicable and not inconsistent with the express provisions of
this paragraph 3.4).

 

67

--------------------------------------------------------------------------------


 

3.5           Save where provided otherwise in this Schedule the parties shall
each pay their own costs in relation to the obtaining of the Consents and
neither the Vendor nor the Purchaser will cause any unreasonable delay in
performing their respective obligations under this paragraph 3.

3.6           If the Court shall declare that formal consent is not required or
is being unreasonably withheld then the relevant assignment shall be completed
within five Business Days of notice of the decision of the Court.

3.7           The parties acknowledge that the transfers to the Purchaser of
certain of the Leases may need to be registered at H M Land Registry and both
parties will use their reasonable endeavours to obtain a suitable plan where
required by the Land Registry for the Relevant Leases where appropriate and to
obtain the Reversioners consent to such suitable plan.

 

4              The Scott’s Guarantee

4.1           The parties acknowledge that the Vendor is liable under the
covenant and indemnity set out in Clause 5 of the Scott’s Agreement and will
remain liable until such time as Scott’s Hospitality Limited is released from
the Scott’s Guarantee.

4.2           The Purchaser shall request the Reversioners upon any future
assignment of a Relevant Lease which is the subject of the Scott’s Guarantee to
release the Scott’s Guarantee but the Purchaser shall not be under any
obligation to enter into any replacement guarantee or incur any expenditure to
obtain such release but shall notify the Vendor promptly of the Reversioners’
response to such request.

4.3           The Purchaser shall not assign or transfer the Relevant Lease or
Relevant Leases without requiring the assignee or transferee to enter into a
covenant with the seller agreeing to be bound by the obligations in paragraph
4.2 in the event of any subsequent assignment or transfer).

4.4           The Purchaser shall at all times keep the Vendor fully informed of
its negotiations with the Reversioners in relation to the provisions of this
Clause and shall take into account such reasonable representations made from
time to time by the Vendor in relation thereto.

 

5              Interim Provisions

The following provisions of this paragraph shall apply in respect of the periods
from the Completion Date until the date of completion of the assignment or
transfer of each of the Leases (or grant of an Underlease) where Consent is
required.

5.1           Subject as hereinafter provided, as from the Completion Date the
Purchaser shall be fully liable for (and shall indemnify the Vendor against):

5.1.1        the observance and performance of all the covenants, agreements,
obligations and conditions contained or referred to in the Ancillary Property
Agreements and in each of them (as if the Purchaser were the contracting party
thereunder);

5.1.2        the observance and performance of all the tenant’s covenants and
conditions contained or referred to in the Leases and in each of them (as if the
Purchaser were the tenant thereunder);

5.1.3        the observance and performance of all the landlord’s covenants and
conditions contained or referred to in the Franchise Underleases and in each of
them (as if the Purchaser were the landlord thereunder); and

5.1.4        all third party public and employer’s liability costs, claims,
liabilities and damages whatsoever arising directly or indirectly as a result of
any occupation of the Properties and/or the use of them (save to the extent that
such costs, claims,

 

68

--------------------------------------------------------------------------------


 

liabilities and damages arise as a result of any act or default of the Vendor or
its servants and agents).

and subject to paragraph 5.3 the Purchaser shall be entitled to all income from
the Properties but shall be responsible for (and shall indemnify the Vendor
against) all Property Payments (apportioned with effect from the Effective Date
on a day to day basis) payable under or pursuant to the Leases (and the
Ancillary Property Agreements as the case may be) and each of them or otherwise
in respect of the Properties.

5.2           The Vendor and the Purchaser shall after Completion authorise each
of the tenants under the Franchise Underleases to pay all Property Receipts due
under or pursuant to the Franchise Underleases into a designated deposit account
in the name of the Vendor (the “Designated Rent Account”) until the relevant
Disposal Date and the following provisions shall apply:

5.2.1        the Vendor shall on Completion pay into the Designated Rent Account
any Property Receipts (including arrears) paid to the Vendor in respect of the
period from the Effective Date by any of the tenants under the Franchise
Underleases (except to the extent that such Property Receipts have been used to
pay the equivalent Property Payments under the Relevant Lease);

5.2.2        the Vendor shall also pay into the Designated Rent Account any
Property Receipts received after the Effective Date to the extent that such sums
relate to a period or periods after the Effective Date;

5.2.3        the Purchaser shall pay into the Designated Rent Account any
Property Receipts received by the Purchaser to the extent that such sums relate
to a period or periods after the Effective Date and shall pay to the Vendor any
Property Receipts received by the Purchaser to the extent that such sums relate
to a period up to and including the Effective Date;

5.2.4        on the date which is five Business Days before any Property
Payments shall be due and payable under each Lease the Purchaser shall pay into
the Designated Rent Account out of its own resources an amount equal to any
shortfall between the amount paid into the Designated Rent Account in respect of
the Relevant Franchise Underlease and the amount or amounts of all Property
Payments in respect of the relevant Lease and/or the relevant Ancillary property
Agreement Provided that

(a)           the Vendor issues an invoice to each Franchise Underlessee where
the rent is due under the relevant franchise Underlease on the same date as the
Relevant Lease at least twenty Business Days prior to the due date of any
payment which is due under any Franchise Underlease (or forthwith following
Completion if the period between Completion and the due date of any such payment
is less than twenty Business Days) and where the rent is due under the relevant
Franchise Underlease is payable one month prior to the date it is due under the
Relevant Lease at least five Business Days prior to the due date of payment
under the Relevant Franchise Underlease (or forthwith following Completion if
the period between Completion and the due date of any such payment is less than
five Business Days) and promptly sends a copy of such invoice to the Purchaser;

(b)           immediately following the issue of an invoice specified in
sub-paragraph (a) of this paragraph 5.2.4 the Vendor will assign to the
Purchaser the

 

69

--------------------------------------------------------------------------------


 

right to collect the debt referred to in such invoice and the right to threaten
forfeiture proceedings for breach of covenant; and;

(c)           if reasonably requested by the Purchaser the Vendor will take
steps to forfeit any relevant Franchise Underlease or to distrain where there
are arrears due from such Franchise Underlessee;

5.2.5        the Vendor shall discharge Property Payments from the Designated
Rent Account;

5.2.6        to the extent that any sum or sums attributable to any Franchise
Underlease (a “Surplus”) remains in the Designated Rent Account after the full
amount required to pay all sums due under the Relevant Lease has been paid as
provided in paragraph 5.2.4 the Surplus shall be paid or repaid (as the case may
be) to the Purchaser; and

5.2.7        as between the Vendor and the Purchaser the Vendor shall have no
liability to pay or discharge any amounts due under or pursuant to any of the
Leases save to the extent that the amount required to be paid or discharged has
been paid into the Designated Rent Account and the Purchaser and the Vendor
shall indemnify each other in respect of any breach of their obligations under
this Clause.

5.3           Subject to the provisions of paragraph 5.2.4 the Purchaser hereby
irrevocably appoints the Vendor as its agent exclusively to manage each of the
Properties from the Completion Date until the relevant Disposal Date and prior
to the Disposal Date of any Lease the Vendor shall be entitled to retain the 5%
difference between the rent payable under the Relevant Franchise Underlease and
the rent payable under the Relevant Lease by way of management charge.

5.4           The Purchaser will notify the Vendor where the Purchaser is aware
of any material breach by a Franchise Underlessee of the terms of any Franchise
Underlease.

5.5           Until completion of the assignments or transfers of the Leases in
the Approved Form this Agreement shall not operate or be deemed to operate as a
demise of any of the Properties nor shall the Purchaser have or be entitled to
any estate, right, title or interest in any of the Properties.

5.6           Notwithstanding the provisions of this paragraph 5 the Vendor
shall not vary, surrender or agree to vary or surrender the Leases; make any
application under the Leases (except in relation to the Consents); agree or
enter into negotiations to agree the rent under the Leases on any review of that
rent under the Leases; serve any notices upon the Reversioners or enter into any
document supplemental to the Leases without the Purchaser’s consent (which shall
not be unreasonably withheld or delayed).

5.7           The Vendor shall promptly send a copy to the Purchaser of any
notice or other material communication received by the Vendor in respect of any
of the Leases.

5.8           The Vendor shall promptly supply to the Purchaser copies of all
invoices, demands, notices, accounts and other communications received or sent
by the Vendor in connection with the Leases or the Franchise Underlease.

5.9           The Vendor will use reasonable endeavours to procure that the
Designated Rent Account is transferred from the sole name of the Vendor to the
joint names of the Vendor and the Purchaser and until such time as that transfer
takes place the Vendor will within 3 Business Days of any request from the
Purchaser provide a statement showing all Property Receipts and the relevant
Franchise Underleases to which they relate and all Property Payments and the
relevant Leases to which they relate.

 

70

--------------------------------------------------------------------------------


 

6              Escrow Agreement

On Completion the Vendor and the Purchaser will enter into the Escrow Agreement.

 

7              Pending rent reviews under the Leases

7.1           The Vendor shall forward to the Purchaser or the Purchaser’s
Solicitors copies of all correspondence and/or notices in connection with or
relevant to any current review of the rent payable under the Leases sent or
received by the Vendor or its agents and solicitors within 5 Business Days of
such sending or receipt.

7.2           The Vendor shall at the request of the Purchaser be obliged to
commence, and shall where already commenced, continue with the review of rent up
to the Disposal Date in respect of any rent review under the Leases which is or
falls due prior to Completion but the Vendor shall not enter into any agreement
as to the rent payable under the Relevant Lease or Relevant Leases or as to the
third party to determine that rent in default of agreement without the consent
in writing of the Purchaser which consent shall not be unreasonably withheld or
delayed and the Vendor shall put forward to the relevant Reversioner or the
third party any reasonable representations required by the Purchaser.

7.3           Following Completion in respect of any rent review which is
continuing at the relevant Disposal Date:

7.3.1        the Purchaser will use its reasonable endeavours to proceed as
expeditiously as possible with any outstanding rent review  which is outstanding
prior to any relevant Disposal Date in accordance with the Relevant Lease;

7.3.2        the Purchaser will keep the Vendor informed as to progress of such
review;

7.3.3        the Purchaser will receive and give proper consideration to the
Vendor’s representations;

7.3.4        the Purchaser shall not enter into any agreement as to the rent
payable under the Relevant Lease or Relevant Leases or as to the third party to
determine that rent in default of agreement without the consent in writing of
the Vendor which consent shall not be unreasonably withheld or delayed;

7.3.5        the Purchaser will notify the Vendor within 7 Business Days of
agreement or determination of the amount of the revised rent;

7.3.6        in the event that the Vendor shall be liable to settle the amount
of any shortfall in the rent payable under the Relevant Lease following any rent
review the Purchaser shall on demand pay to the Vendor (or pay into the
Designated Rent Account) the proportion of the amount required in settlement
(including without limitation interest payments and penalties) for the period
from the Effective Date to the extent that the same shall not have been paid to
the Vendor under the relevant Franchise Agreement provided that the Vendor shall
be responsible for and pay to the Reversioner the part of any such shortfall
(including interest and penalties) which shall relate to the period prior to the
Effective Date (and shall be entitled to receive the amount of any shortfall
payable by the Relevant Franchisee under the Relevant Franchise Underlease in
respect of the same period); and

7.3.7        if any rent review has at Completion been referred for
determination by a third party (whether by an expert or any arbitrator) and the
required determination has not yet been made the Vendor shall take all steps in
its power to transfer the conduct of the referral to the Purchaser and the
Purchaser shall pay or indemnify the Vendor against all reasonable and proper
costs incurred in procuring such transfer.

 

71

--------------------------------------------------------------------------------


 

8              The Franchise Underleases

The provisions of Part D of this Schedule shall apply to the Franchise
Underleases.

 

9              Assignment

Subject to the provisions of this Schedule:

9.1           on the Disposal Date the Vendor shall assign and the Purchaser
shall accept an assignment of the Relevant Leases and each of them by way of a
deed of assignment in the Approved Form and completion of the assignment or
transfer of the Leases will take place on a property by property basis.

9.2           The assignments to the Purchaser of each of the Leases shall
include:-

9.2.1        a covenant by the Purchaser with the Vendor that it will from the
date of the assignment:

(a)           duly observe and perform all the covenants and conditions
contained or referred to in the Registers of Titles (save for any financial
charges) as at the date of this Agreement to the extent the same are still
subsisting; and

(b)           duly observe and perform the covenants to be observed and
performed on the part of the lessor contained in the Relevant Franchise
Underlease and the deeds and documents referred to in paragraph 10 of Part E of
this Schedule (to the extent that the same relate to the Relevant Lease)

and will indemnify the Vendor from any breach non-observance or non-performance
thereof.

9.3           The Purchaser shall prepare and execute the transfer or assignment
of each of the Leases in duplicate and shall deliver the executed deeds and any
other documents to be entered into between the Vendor the Purchaser and any
guarantor (with or without other parties) to the Vendor’s Solicitors no later
than two Business Days before the relevant Disposal Date.

9.4           The Purchaser shall within seven days of completion of
registration provide to the Vendor  Official Copies of the Purchaser’s title.

 

10            Title

The Purchaser acknowledges that the Vendor’s title (if any) to the Properties
demised by or created by each of the Leases having been deduced to the
satisfaction of the Purchaser prior to the date of this Agreement and that the
Purchaser accepts the same without any enquiries, objections or requisitions
whatsoever except in respect of any financial charges registered against the
name of the Vendor at the Land Charges Registry or the Land Registry or save for
further Incumbrances created or permitted by the Vendor after the Completion
Date and registered against the title to the Properties to which the Purchaser
has not consented and the Vendor confirms that it will not further encumber any
of the Properties without the consent of the Purchaser.

 

11            Matters subject to which the Properties are assigned, transferred
or underlet

The Properties and each of them are assigned or transferred or underlet (as the
case may be) subject to and where appropriate together with the benefit of the
Leases the Franchise Underleases and the Incumbrances and the Purchaser shall be
deemed to purchase with full notice and knowledge of the same and shall not
raise any requisitions or make any objection in relation to them save in respect
of any matter arising or disclosed after the date hereof.

 

72

--------------------------------------------------------------------------------


 

12            Dilapidations and Disposal Costs

12.1         It is acknowledged between the parties that the Consideration takes
into account the state of repair and condition of the Properties; the tenant’s
(and any undertenant’s) liability for dilapidation costs (“Dilapidation
Costs”);.

12.2         In the event that the Reversioners or any of them shall lawfully
refuse consent for the assignment (and/or the grant of an underlease) of any one
or more of the Properties then (unless such refusal shall be attributable to any
breach of the Vendor’s obligations under this Schedule) the Purchaser shall
nevertheless indemnify the Vendor in respect of:

12.2.1      all net rents and outgoings attributable to the Relevant Lease: and

12.2.2      any covenant or obligation to keep the Properties in repair and/or
to reinstate the same and/or deliver up the same in accordance with the terms
and provisions of the Leases relating to the repair and condition of the
Properties provided that the Vendor shall not settle or agree any claim by a
Reversioner for dilapidations without the prior written consent of the Purchaser
which shall not be unreasonably withheld and in the event of any failure of the
Vendor and the Purchaser to agree any claim for dilapidations the dispute shall
be determined by an independent surveyor appointed in default of agreement on
the application of either party by the President from time to time of the RICS
and the decision of such independent surveyor shall be binding on the parties.

12.3         The Vendor will keep the Purchaser fully and promptly informed in
writing on a regular basis of any potential claim under this paragraph 12 and
will take into account all reasonable representations made by or on behalf of
the Purchaser in negotiating any Dilapidation Claims.

 

13            Representations and Environmental

13.1         The Purchaser agrees and acknowledges that it enters into this
Agreement entirely on the basis of its own inspections and surveys and the
replies of the relevant authorities to its enquiries and on the basis of the
statements and representations given by Thomas Eggar in relation to the
Properties in written replies to written enquiries raised or in correspondence
by the Purchaser’s Solicitors before the date of this Agreement.

13.2         The Vendor covenants to indemnify the Purchaser in respect of all
and any Environmental Liabilities and/or any other liability whatsoever arising
in relation to the Gailey Park Site to the extent that it arises from any
Hazardous Substances deposited by the Vendor at the Gailey Park Site prior to
the Completion Date PROVIDED THAT any  such Environmental Liability shall be 
the responsibility of  the Purchaser where it arises as the result of any action
or intervention by the Purchaser which causes any such Hazardous Substances to
migrate within or beyond  the Gailey Park Site or otherwise creates an
Environmental Liability where none previously existed.

13.3         Upon becoming aware of any potential claim under this Paragraph 13
the Purchaser will promptly give notice of it to the Vendor.

13.4         The liability of the Vendor under paragraph 13.2 shall only extend
to any settlement of a claim made by the Purchaser with the prior written
approval of the Vendor (not to be unreasonably withheld) in respect of  the
reasonable costs and expenses incurred by the Purchaser in complying with an
Environmental Notice.

13.5         The parties hereby agree and declare that nothing in Paragraph 13
shall impose any liability on the Vendor in respect of any Environmental
Liabilities in relation to the Properties other than the Gailey Park Site nor in
relation to Environmental Liabilities

 

73

--------------------------------------------------------------------------------


 

arising from any Hazardous Substances at the Gailey Park Site which were not
deposited by the Vendor during its period of occupation of the Gailey Park Site.

 

14            Standard Conditions of Sale

The General Conditions shall apply to this Agreement but where there is a
conflict between the General Conditions and the express terms of this Agreement
then this Agreement prevails.

 

15            New Franchisees

The Purchaser agrees that until such time as any Lease (“Relevant Lease”) is
assigned to the Purchaser in accordance with the foregoing provisions of this
Schedule it will comply with the following obligations with respect to such
Relevant Lease:

15.1         no new franchisee (“New Franchisee”) will be permitted to enter
into any franchise agreement with the Purchaser or any member of the Purchaser’s
Group in respect of the Property to which the Relevant Lease relates unless, not
later than the time at which such franchise agreement is entered into:

15.1.1      such New Franchisee has been subjected to vetting procedures
(including as to its creditworthiness) which the Purchaser, acting reasonably,
considers satisfactory: and

15.1.2      such New Franchisee has accepted in its own name an assignment or
underlease of the Relevant Lease;

15.2         at all times the tenant or sub-tenant under each Relevant Lease
shall be the current franchisee at the Property to which the Relevant Lease
relates; and

15.3         the Vendor shall be notified, on a timely basis, as to any change
of franchisee in respect of the Property to which the Relevant Lease relates and
any assignment or underlease or other disposal in relation to the Relevant Lease
and shall be entitled to receive such information concerning any New Franchisee
or assignment, underlease or other disposal of the Relevant Lease as the Vendor
may reasonably request from time to time, subject to the Vendor keeping any such
information strictly confidential (save as may be required by law).

 

74

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

PART D

 

 

TERMS AND PROVISIONS RELATING TO THE FRANCHISE UNDERLEASES

 

1              Recovery of arrears

1.1           In this paragraph “arrears” means all arrears of rent licence fees
service charges insurance rent and all other sums of whatsoever nature payable
to the Vendor as landlord under any of the Franchise Underleases.

1.2           The Vendor will if requested assist and if necessary join in any
claim action or proceedings instituted by the Purchaser for recovery of the
arrears subject to the Purchaser indemnifying the Vendor against all liability
incurred or suffered by the Vendor.

 

2              Rent deposits

All money deposited with or held by the Vendor as security for payment of rent
and other sums payable and for performance of covenants by the tenant under any
of the Franchise Underleases (the “rent deposit”) shall be dealt with as
follows:

2.1           Unless prohibited from doing so by the terms on which the rent
deposit is held the Vendor will on Completion:

2.1.1        account for the rent deposit to the Purchaser with all accrued
interest on it;

2.1.2        assign by deed to the Purchaser the benefit of the rent deposit
subject to the terms on which it is held.

2.2           The Purchaser will in the assignment covenant with the Vendor to
observe and perform the obligations of the Vendor as landlord in respect of the
rent deposit and to indemnify the Vendor against all liability for future breach
of those obligations.

2.3           The Purchaser will give notice of the assignment to the tenants
within 14 days after the Disposal Date.

 

3              Landlord release

3.1           The Vendor intends that it will serve notice on the tenant under
the Relevant Franchise Underlease in accordance with section 8(1) of 1995 Act
requesting complete release of the Vendor from future liability under the
landlord covenants contained in the Relevant Franchise Underlease in case of
Franchise Underleases granted on or after the 1st January 1996.

3.2           The Purchaser undertakes to supply promptly at the Purchaser’s
cost such information as the Vendor may reasonably require to satisfy the tenant
under the Relevant Franchise Underlease or the court that the release requested
is reasonable and to act in good faith in respect of the provisions of this
paragraph.

3.3           The Vendor shall be under no obligation:

3.3.1        to apply to the court if the tenant under the Relevant Franchise
Underlease objects to the Vendor’s release; or

3.3.2        to appeal against the refusal of the court to declare that the
release of the Vendor is reasonable.

If the Vendor does not receive consent (whether express or implied) for its
release from all the landlord covenants contained in the lease then the
Purchaser will notify the Vendor of any

 

75

--------------------------------------------------------------------------------


 

subsequent transfer of the Relevant Lease so that the Vendor has an opportunity
to serve further notices under section 8(1) of the Landlord and Tenant
(Covenants) Act 1995 and the Purchaser will obtain a covenant from its
transferee with the Vendor in the terms of this paragraph.

 

76

--------------------------------------------------------------------------------


 

PART E
INCUMBRANCES AFFECTING THE PROPERTIES OR ANY ONE OR MORE OF THEM (AND SUBJECT TO
WHICH THE PROPERTIES ARE TRANSFERRED)

 

1                                          Matters discoverable by inspection of
the Properties or any of them before the date of this Agreement.

2                                          Matters relating to the Properties or
any of them about which the Vendor does not know.

3                                          Matters disclosed or which would be
disclosed by any searches or as a result of enquiries (formal or informal and
made in person in writing or orally) made by or for the Purchaser or which a
prudent Purchaser ought to make.

4                                          All public or private rights of way,
water, drainage, sewerage, telephone and telegraphic services, electricity and
gas supplies, watercourses and all rights of light and air and all other
easements and quasi or purported easements, rights and privileges (if any)
affecting the Properties or any of them and to any liability to repair or
contribute to the repair of roads, ways, passages, sewers, gutters, drains (and
connected manholes), cables, wires, poles, conduits, water or gas mains or
apparatus, fences and other like matters.

5                                          All actual or proposed resolutions,
charges, notices, orders, restrictions, agreements, schemes or plans under any
planning legislation or scheme and any bye-law, building regulations or
statutory provisions affecting the Properties or any of them or any part
thereof, whether of a general or local or specific application whether or not
disclosed to the Purchaser and the Purchaser shall be deemed to have made its
own enquiries of the appropriate authorities and shall be deemed to purchase the
Properties or any of them with knowledge in all respects of the authorised use
of the Properties or any of them under planning legislation.

6                                          All local land charges, whether
registered or not before the date of this Agreement and all matters capable of
registration as local land charges whether or not actually so registered.

7                                          All duties and payments (if any)
ecclesiastical or civil charged upon or payable out of the Properties or any of
them whether or not disclosed to the Purchaser.

8                                          The Leases and all deeds and
documents ancillary or supplemental thereto (whether or not expressed to be so).

9                                          The Franchise Underleases and all
deeds and documents ancillary or supplemental thereto (whether or not expressed
to be so).

 

Provided that the Gailey Park Site is not transferred subject to the
Incumbrances set out in Paragraphs 1 to 9 of this Part E of this Schedule to the
extent that they relate to Environmental Matters covered by the indemnity in
Paragraph 13.2 of Part C of this Schedule.

 

10                                    All provisions set out or referred to in
the following deeds and documents:

 

36 Bank Street Ashford Kent

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

29.09.88

 

Lease



 

Regent Investments
United Biscuits (UK) Ltd

 

 

15.10.91

 

Licence

 

Majnoor Rashid
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

77

--------------------------------------------------------------------------------


 

04.11.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

28.07.03

 

Lease

 

Regent Investments Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

22.12.03

 

Underlease

 

Perfect Pizza Ltd
Cengizhan Cerit

 

 

 

5 St Michaels Square, Ashton-Under-Lyne

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

11.01.91

 

Lease

 

W J Dando Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

23.11.92

 

Licence to Assign



 

W J Dando Limited (1) G.D.P Realisations Limited (2) Perfect Pizza Limited (3)
Scott’s Hospitality Limited (4)

 

 

10.12.92

 

Assignment

 

G.D.P Realisations Limited (1) Perfect Pizza Limited (2)

 

 

2.04.03

 

Rent Review Memorandum

 

W J Dando Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

Underlease Documentation

12.07.04

 

Agreement for Lease

 

Perfect Pizza Limited (1) Karim Samadpoor (2)

 

 

27.09.04

 

Licence to Sub-Let

 

W J Dando Limited (1) Perfect Pizza Limited (2) Karim Samadpoor (3)

 

 

27.09.04

 

Underlease




 

Perfect Pizza Limited (1) Karim Samadpoor (2)

 

 

22.12.05

 

Licence to Assign




 

W J Dando Limited (1) Perfect Pizza Limited (2) Karim Samadpoor (3) Reza Rahimi,
Amir Omidi and Hussein Moradi Cherati (4)

 

 

 

78

--------------------------------------------------------------------------------


 

604 Bearwood Road, Smethwick

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

25.01.89

 

Lease

 

(1) Victoria Street Properties Limited (2) United Biscuits (UK) Limited

 

 

15.01.04

 

Rent Review Memorandum

 

(1) Topland Portfolio No 1 Limited (2) Perfect Pizza Limited

 

 

09.07.91

 

Licence

 

(1) Victoria Street Properties Limited (2) Grandmet Restaurants Limited (3)
Perfect Pizza Limited

 

 

Underlease Documentation

23.10.97

 

Licence Permitting Subletting

 

(1) Amresco Retail Ventures 1 Limited (2) Perfect Pizza Limited (3) Kulbant
Singh

 

 

23.10.97

 

Underlease

 

(1) Perfect Pizza Limited (2) Kulbant Singh

 

 

17.03.03

 

Licence to Assign

 

(1) Topland Portfolio No 1 Limited (2) Perfect Pizza Limited (3) Kulbant Singh
(4) Gurmail Singh and Ram Tirth Singh Sidhu

 

 

 

128 London Road South Benfleet Essex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

24.04.03

 

Lease

 

Star Amusements Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

16.06.05

 

Underlease

 

Perfect Pizza Limited
PP Benfleet Limited
Sabraj Samra

 

 

 

73 High Street, Bilston, West Midlands

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

05.02.88

 

Lease

 

Kindale Ltd (1) Gino’s Dial-A-Pizza Ltd (2) M J Mcgrath, D Mcgrath and J Mcgrath
(3)

 

 

13.11.03

 

Lease

 

Beamworld Ltd (1) Perfect Pizza Ltd (2)

 

 

01.02.93

 

Assignment

 

GDP Realisations Ltd (1) Perfect Pizza Ltd (2) M J Mcgrath, D Mcgrath and J
Mcgrath (3)

 

 

 

79

--------------------------------------------------------------------------------


 

22.01.93

 

Licence to Assign

 

Themeville Ltd (1) G D P Realisations Ltd (2) Perfect Pizza Ltd (3) Scott’s
Hospitality Ltd (4)

 

 

30.11.93

 

Licence to Underlet

 

Themeville Ltd (1) Perfect Pizza Ltd (2) G S Showker (3)

 

 

Underlease Documentation

02.07.04

 

Underlease

 

Perfect Pizza Ltd (1) G Showker (2)

 

 

Not yet complete

 

Licence to Assign Underlease

 

(1) Perfect Pizza Ltd (2) G S Showker (3) K Patel

 

 

 

8 Victoria Avenue, Blackley

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

18.07.91

 

Licence

 

T Tratalos (1) Grandmet Restaurants Limited (2) Scott’s Hospitality Limited (3)

 

 

18.07.91

 

Transfer

 

Grandmet Restaurants Limited (1) Perfect Pizza Limited (2)

 

 

24.05.00

 

Licence to Sublet

 

Angela Tratalos & Denise Clark (1) Perfect Pizza Limited (2) Sajid Mahmood
Mokhan Gill & Kulbant Singh (3)

 

 

24.06.88

 

Lease

 

T Tratalos (1) United Biscuits (UK) Limited (2)

 

 

Underlease Documentation

25.04.02

 

Licence to Assign

 

Angela Tatalos & Denise Clark (1) Perfect Pizza Limited (2) Sajid Mahmood Mlkhan
Gill & Kulbant Singh (2) Raminder Khag & Mohammed Tayab (4)

 

 

24.05.00

 

Underlease

 

Pefect Pizza Limited (1) Sajid Mahmood Mokhan Gill & Kulbant Singh (2)

 

 

 

80

--------------------------------------------------------------------------------


 

315 Tonge Moor Road, Bolton, Lancashire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

16.07.91

 

Lease

 

Hourpass Ltd (1) Gino’s Dial-A-Pizza (2)

 

 

14.04.92

 

Deed of Variation

 

Hourpass Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

 

23.10.92

 

Licence to Assign

 

Fordway Investments Ltd (1) GDP Realisations Ltd (2) Perfect Pizza Ltd (3)
Scott’s Hospitality Ltd (4)

 

 

Underlease Documentation

15.12.94

 

Underlease

 

Perfect Pizza Ltd (1) Angel Bay Enterprises Ltd (2) G N Grant and L Grant (3)

 

 

 

Unit 16 The Moor Shopping Centre, Brierley Hill

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

14.12.88

 

Lease

 

Hardanger Investments Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

 

26.10.92

 

Licence to Assign

 

London & Associated Investment Trust Plc (1) G D P Realisations Ltd (2) Perfect
Pizza Ltd (3)

 

 

Underlease Documentation

 

 

No current Underlease in place as Landlord’s consent withheld

 

Current occupying franchisees Omar Ahmed, Adnan Bin Ashfaq and Mohammed Ahmed

 

 

 

48 Lewes Road Brighton East Sussex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

26.04.88

 

Agreement for Lease

 

Steven Sharpe & Gavin Mark Sharpe
United Biscuits (UK) Ltd

 

 

27.05.88

 

Lease

 

Steven Sharpe & Gavin Mark Sharpe
United Biscuits (UK) Ltd

 

 

08.09.88

 

Licence to Carry Out Alterations

 

Steven Sharpe & Gavin Mark Sharpe
United Biscuits (UK) Ltd

 

 

 

81

--------------------------------------------------------------------------------


 

08.07.91

 

Licence to Assign

 

Steven Sharpe & Gavin Mark Sharpe Grandmet Restaurants Ltd Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

Underlease Documentation

20.09.02

 

Licence to Sub-Let

 

Harbour Trustees Ltd
Perfect Pizza Ltd
Pages Premier Fastfoods Ltd
Thomas Ernest Page

 

 

24.09.02

 

Underlease

 

Perfect Pizza Ltd
Pages Premier Fastfoods Ltd
Thomas Ernest Page

 

 

 

44 High Street Brownhills Walsall West Midlands

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

18.10.91

 

Lease

 

Mr B.S. Chahal
Gino’s Dial-A-Pizza

 

 

26.10.92

 

Licence to Assign

 

B.S. Chahal
G.D.P. Realisations Ltd
Perfect Pizza Ltd

 

 

05.11.92

 

Assignment

 

G.D.P. Realisations Ltd
Perfect Pizza Ltd

 

 

24.11.05

 

Supplemental Lease

 

Harjit Singh Bola and Sital Kaur Bola Perfect Pizza Ltd

 

 

Underlease Documentation

19.12.91

 

Underlease




 

Gino’s Dial-A-Pizza Ltd
Eccleston Electrical Installations Ltd
Gary Kenna & Steven Eccleston

 

 

23.12.93

 

Licence to Assign

 

Perfect Pizza Ltd
Eccleston Electrical Installations Ltd
K. Ahmed Esq..

 

 

23.12.93

 

Deed of Variation

 

Perfect Pizza Ltd
K. Ahmed Esq..

 

 

17.04.00

 

Licence to Assign

 

Balbir Singh Chahal
Perfect Pizza Ltd
Kalid Ahmed
Shafqat Javed

 

 

Incomplete

 

Surrender

 

Perfect Pizza Ltd
Shafqat Javed

 

 

Incomplete

 

Underlease

 

Perfect Pizza Ltd
5 Star Perfect Pizza Ltd
Majinder Bagri & Jatinder Mann

 

 

 

82

--------------------------------------------------------------------------------


 

49 High Road, Broxbourne, Hertfordshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

15.03.04

 

Lease

 

Lex Investments Ltd (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

15.03.04

 

Underlease

 

Perfect Pizza Ltd (1) Caner Cocelli (2)

 

 

 

8 Market Place Burslem Stoke On Trent

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

24.05.91

 

Lease

 

A.S.Heath Esq.. and N. Kellett to Gino’s Dial-A-Pizza Limited

 

 

23.11.92

 

Licence to Assign

 

A.S. Heath and G.D.P Realisations Limited
 Perfect Pizza Limited

 

 

Underlease Documentation

23.12.04

 

Underlease With Provisions for Surrender

 

Perfect Pizza Limited
 Steven Wesley Haywood

 

 

23.12.04

 

Licence to Underlet

 

Alan Steven Heath
 Perfect Pizza Limited
 Steven Wesley Haywood

 

 

 

12 Bute Street, London

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

03.06.86

 

Lease

 

(1) Bonne Bouche Catering Limited (2) United Biscuits (UK) Limited

 

 

22.10.01

 

Rent Review Memorandum

 

(1) Bonne Bouche Catering Limited
(2) Perfect Pizza Limited

 

 

29.04.87

 

Licence to Alter

 

(1) Bonne Bouche Catering Limited
(2) United Biscuits (UK) Limited

 

 

10.06.92

 

Licence and Deed of Covenant

 

(1) Bonne Bouche Catering Limited (2) Grandmet Restaurants Limited (3) Perfect
Pizza Limited
(4) Scott’s Hospitality Limited

 

 

 

83

--------------------------------------------------------------------------------


 

15.06.92

 

Assignment

 

(1) Grandmet Restaurants Limited (2) Perfect Pizza Limited

 

* Sublease Referred to Granted to Eagleforce Limited Appears to Have Expired

02.06.94

 

Licence and Deed of Covenant

 

(1) Bonne Bouche Catering Limited (2) Perfect Pizza Limited (3) Monir Onsi Fahmy
(4) Scott’s Hospitality Limited

 

 

18.08.97

 

Encroachment Licence Re 12 & 14 Bute Street

 

(1) The Trustees of The Independent Order of Odd Fellows Manchester United
Friendly Society (2) Perfect Pizza Limited (3) Tavich Limited

 

Licence Re Extraction

Underlease Documentation

01.08.94

 

Underlease

 

(1) Perfect Pizza Limited (2) M O Fahmy Esq..

 

 

 

178 Mill Road Cambridge

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

22.09.98

 

Lease

 

Ventress Property Developments Ltd
Perfect Pizza Ltd

 

 

12.04.99

 

Licence for Alterations

 

Ventress Property Developments Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

06.05.99

 

Underlease

 

Perfect Pizza Ltd
Instant Toppings Ltd

 

 

 

115 Furtherwick Road Canvey Island

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

26.04.85

 

Lease

 

James Reppin Bates
Allen Stewart Smith

 

 

14.01.86

 

Deed of Rectification and Licence for Assignment

 

J.R. Bates
A.S. Smith
Mr & Mrs D.E. Anglin

 

 

27.01.86

 

Assignment

 

A.S. Smith
Mr & Mrs D.E. Anglin

 

 

01.03.88

 

Licence

 

James Frederick Gibb and Ivy Mary Atkins
David Ernest Anglin and Jeanne
Lesley Anglin
United Biscuits (UK) Ltd

 

 

 

84

--------------------------------------------------------------------------------


 

01.03.88

 

Assignment

 

David Ernest Anglin and Jeanne
Lesley Anglin United Biscuits (UK) Ltd

 

 

21.06.91

 

Licence

 

James Frederick Gibb and Ivy Mary Atkins
Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

21.06.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

17.12.03

 

Deed of Variation of Lease

 

James Frederick Gibb and Ivy Mary Atkins Perfect Pizza Ltd

 

 

Underlease Documentation

22.06.04

 

Underlease

 

Perfect Pizza Ltd
K H Investments Ltd
Hetal Desai and Kinnari Desai

 

 

 

342 Cowbridge Road East Cardiff

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

22.09.89

 

Lease

 

Mr & Mrs J.M. Cohen UB Restaurants Ltd

 

 

25.06.91

 

Licence

 

J.M. Cohen & J. Cohen Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

17.07.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

26.03.91

 

Underlease

 

Grandmet Restaurants Ltd
F. Ley & Sons Ltd
M. Ley Esq..

 

 

30.09.96

 

Licence to Assign

 

Perfect Pizza Ltd
F. Ley & Sons Ltd
Martin James Ley
Total Fast Foods Ltd
Simon Kerbes

 

 

18.09.00

 

Licence to Assign

 

Lisa Victoria Cohen
Perfect Pizza Ltd
Total Fast Foods Ltd
Shafqat Javed, Zaheer Ahmed &
Shakil Malik

 

 

 

85

--------------------------------------------------------------------------------


 

Incomplete

 

Surrender

 

Perfect Pizza Ltd
Shafqat Javed, Zaheer Ahmed & Shakil Malik

 

 

 

8 Hurst Lane Castle Bromwich Birmingham

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

27.08.99

 

Lease

 

Tindlesouth Ltd
Gino’s Dial-A-Pizza

 

 

26.10.92

 

Licence to Assign

 

J H Roberts & R J Roberts G.D.P. Realisations Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

Undated

 

Underlease (not completed)

 

Gino’s Dial-A-Pizza
Amanda Maaskant & Owen Drysdale

 

 

 

486 Nottingham Road Chaddesden Derby

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

16.07.91

 

Lease

 

Hourpass Ltd
Gino’s Dial-A-Pizza Ltd

 

 

14.04.92

 

Deed of Variation of Lease

 

Hourpass Ltd
Gino’s Dial-A-Pizza Ltd

 

 

23.10.92

 

Licence to Assign

 

Fordway Investments Ltd
G.D.P. Realisations Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

Underlease Documentation

08.03.96

 

Underlease

 

Perfect Pizza Ltd
Staffordshire Pizzas Ltd

 

 

08.03.96

 

Licence to Sub-Let

 

Morgan Industrial Properties Ltd

 

 

18.03.96

 

Licence to Assign

 

Morgan Industrial Properties Ltd
Perfect Pizza Ltd
Staffordshire Pizzas Ltd

 

 

18.03.96

 

Deed of Covenant

 

Morgan Industrial Properties Ltd
Perfect Pizza Ltd
Staffordshire Pizzas Ltd
Gurpal Showker An Ravinder Singh Bhupa

 






26.04.99

 

Licence to Assign

 

Morgan Industrial Properties Ltd
Perfect Pizza Ltd
Gurpal Showker and Ravinder Singh Bhupa

 

 

 

86

--------------------------------------------------------------------------------


 

32/34 St James Street, Cheltenham, Gloucestershire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

15.02.91

 

Lease

 

Cheltenham Borough Council (1)
Gino’s Dial a Pizza Limited (2)

 

 

Underlease Documentation

01.02.99

 

Licence to Sublet

 

Cheltenham Borough Council (1)
Perfect Pizza Limited (2)

 

 

01.02.99

 

Underlease

 

Perfect Pizza Ltd (1)
Ernest Paul Zarb (2)

 

 

06.12.00

 

Licence to Assign

 

Cheltenham Borough Council (1)
Perfect Pizza Limited (2) Ranjit Singh Amarjit Singh & Gurnam
Singh (3) Amarjit Singh & Gurnam
Singh (4)

 

 

 

50 Broad Street Chesham

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

22.02.82

 

Lease

 

Nombans Limited
Wattsal Limited to Chesham Furnishers Limited

 

 

02.12.86

 

Licence

 

Nombans Limited
 Wattsal Limited to Chesham Furnishers Limited
 United Biscuits (U.K) Limited

 

 

08.02.88

 

Licence

 

Nombans Limited
 Wattsal Limited
 United Biscuits (U.K) Limited
 Henri Limited
 Its Guarantor

 

 

16.08.91

 

Licence to Underlet

 

(1) Nombans Limited (2) Perfect Pizza Limited (3) Bns (Chesham) Limited (4)
Mohammed Shofiq Ullah

 

 

04.11.91

 

Licence to Assign

 

Nombans Limited and Anor
 Grand Met Restaurants Limited
 Others

 

 

 

87

--------------------------------------------------------------------------------


 

Underlease Documentation

27.04.98

 

Schedule of Dilapidations

 

-

 

 

30.06.98

 

Underlease

 

Perfect Pizza Limited
 BNS (Chesham) Limited

 

 

 

5 Sheffield Road, Chesterfield

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

20.04.94

 

Licence to Assign

 

Brian Lewis (1) GDP (No 2) Limited (2) Perfect Pizza
Limited (3) Scotts Hospitality
Limited (4)

 

 

1.11.91

 

Lease

 

Brian Lewis (1) Gino’s Dial-A-Pizza
Limited (2)

 

 

Underlease Documentation

24.03.92

 

Underlease

 

Gino’s Dial-A-Pizza Limited (1)
Northern and Provincial Limited (2)

 

Underlease may be invalid due to unauthorised assignment

 

36 The Hornet, Chichester, West Sussex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

13.06.88

 

Lease

 

Vertex Ltd (1) United Biscuits (UK) Ltd (2)

 

 

23.07.91

 

Licence to Assign

 

Vertex Ltd (1) Grandmet Restaurants Ltd (2) Perfect Pizza Ltd (3) Scott’s
Hospitality Ltd (4)

 

 

23.07.91

 

Assignment

 

Grandmet Restaurants Ltd (1) Perfect Pizza Ltd (2)

 

 

Incomplete

 

Lease extension/
reversionary Lease

 

Astrea Ltd (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

01.04.05

 

Agreement for Underlease
(Underlease not yet completed)

 

Perfect Pizza Ltd (1) Atlas Corporate Developments Ltd
(2)

 

 

 

88

--------------------------------------------------------------------------------


 

Ground Floor & Basement Shop, 299 Chiswick High Road

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

17.10.85

 

Lease

 

(1) Lamrest Limited and (2) United
Biscuits (UK) Limited

 

 

04.07.05

 

Rent Review Memorandum

 

Ts & Ak Ebrahim
 Perfect Pizza Limited

 

 

07.10.91

 

Licence to Assign

 

(1) Santalina Properties Limited (2)
Grandmet Restaurants Limited (3)
Perfect Pizza Limited
(4) Scott’s Hospitality Limited

 

Nb – The Underlease to David Chin Referred to In This Licence Appears to Have
Been Surrendered Presumably By Operation of Law, The Underlease Itself Is Not
Disclosed Herewith

07.10.91

 

Certified Copy Transfer

 

(1) Grandmet Restaurants Limited
(2) Perfect Pizza Limited

 

 

Underlease Documentation

None

 

 

 

No present written underlease to current franchisee Vishal Kumar Kakar

 

 

 

Unit 3, 23 Watford Road, Cotteridge, Birmingham

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

18.03.04

 

Lease

 

(1) Zeldam Company Limited
(2) Perfect Pizza Limited

 

 

21.09.90

 

Deed of Variation
and Deed of
Licence

 

(1) Zeldam Co. Limited
(2) United Biscuits (UK) Limited

 

Whilst The Deed Varies The Old Lease, It Also Deals With Consent to Works, The
Old Lease Is Not Disclosed Herewith

Underlease Documentation

10.05.05

 

Underlease

 

(1) Perfect Pizza Limited
(2) Kulbant Singh

 

Includes Copies of Notice (28.01.05) and Declaration (03.03.05) Re Exclusion of
Sections 24 to 28 of The Landlord and Tenant Act 1954

 

89

--------------------------------------------------------------------------------


 

13 Longfellow Road, Coventry, West Midlands

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

02.04.91

 

Lease

 

Majorstates Ltd (1) Gino’s Dial-A-Pizza (2)

 

 

20.11.92

 

Licence

 

Majorstates Ltd (1) GDP Realisations Ltd (2) Perfect Pizza Ltd (3)

 

 

27.11.92

 

Assignment

 

GDP Realisations Ltd (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

04.05.94

 

Licence

 

Majorstates Ltd (1) Perfect Pizza Ltd (2) J S Dosanjh and S S Dosanjh (3)

 

 

02.04.91

 

Licence to Sublet

 

Majorstates Ltd (1) Gino’s Dial A Pizza Ltd (2) J S Dosanjh and SS Dosanjh (3)

 

 

04.05.94

 

Underlease

 

Perfect Pizza Ltd (1) J S Dosanjh and S S Dosanjh (2)

 

 

12.05.94

 

Licence

 

Perfect Pizza Ltd (1) J S Dosanjh and S S Dosanjh (2) R G Turner (3)

 

 

03.12.96

 

Licence

 

Perfect Pizza Ltd (1) R G Turner (2) J S Nagra (3)

 

 

24.03.00

 

Licence

 

Dukecourt Property Company Ltd (1) Perfect Pizza Ltd (2) J S Nagra (3) D S Khag
and R Lagan (4)

 

 

 

469 Holyhead Road Coventry

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

24.09.91

 

Lease

 

Claud Cecil Granger and Sybil Mary
Granger (1) Gino’s Dial-A-Pizza
Limited (2)

 

 

 

90

--------------------------------------------------------------------------------


 

15.12.92

 

Licence to Assign

 

Claud Cecil Granger and Sybil Mary
Granger (1) GDP Realisations
Limited (2) Perfect Pizza Limited (3)
Scotts Hospitality Limited (4)

 

 

Underlease Documentation

22.06.92

 

Underlease

 

Gino’s Dial-A-Pizza Limited
Jagdip Singh Dosanjh
Jasbir Kaur Dosanjh

 

 

12.05.94

 

Licence to Assign

 

(1) Perfect Pizza Limited (2) J.S. &
J.K. Dosanjh (3) R.G. Turner Esq..

 

 

02.12.96

 

Licence

 

Perfect Pizza Limited
Richard George Turner and Sukhbir
Singh

 

 

25.03.98

 

Licence to Assign

 

(1) Perfect Pizza Limited (2) Sukhbir
Singh (3) Gino’s Pizza Limited

 

 

 

Unit 3, 128b Nantwich Road, Crewe

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

15.05.89

 

Lease

 

Hassall Properties Limited (1) Gino’s
Dial a Pizza Limited (2)

 

 

14.12.92

 

Licence to Assign and Deed of Guarantee

 

Hassall Properties Limited (1) GDP
Realisations Limited (2) Perfect Pizza
Limited (3) Scotts Hospitality
Limited (4)

 

 

15.01.93

 

Copy Transfer

 

G D P Realisations Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

8.06.92

 

Agreement for Underlease

 

Gino’s Dial-A-Pizza Limited (1)
Balkar Singh
Sukhdev Singh (2)

 

 

 

 

Executed Uncompleted Underlease

 

Gino’s Dial-A-Pizza Limited (1)
Balkar Singh and Sukhdev Sing (2)

 

 

 

91

--------------------------------------------------------------------------------


 

5 Davyhulme Circle Davyhulme Manchester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

26.09.97

 

Lease

 

Jasper Properties Ltd (1) Perfect Pizza Ltd (1)

 

 

Underlease  Documentation

22.12.03

 

Underlease

 

Perfect Pizza Ltd (1) Gino’s Express Ltd (1) Satnam Singh Khag (1)

 

 

 

88 Manchester Road Denton Manchester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

23.11.90

 

Lease

 

Wei Kiang Lam
Gino’s Dial-A-Pizza Ltd

 

 

03.02.93

 

Assignment

 

G.D.P. Realisations Ltd
Perfect Pizza Ltd

 

 

02.01.98

 

Licence

 

Wilkincroft Ltd
Perfect Pizza Ltd

 

 

29.01.93

 

Licence to Assign

 

Rugpark Ltd
G.D.P. Realisations Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

09.02.99

 

Underlease

 

Perfect Pizza Ltd
Javaid Sarwar

 

 

 

274 Lower Addiscombe Road East Croydon Surrey

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

27.10.87

 

Lease

 

Direct Properties Ltd (1) United
Biscuits (UK) Ltd (2)

 

 

11.01.91

 

Licence

 

Tarlok Singh Patheja (1) Grandmet
Restaurants Ltd (2) Apixdale Ltd (3) Balasundaram (4)

 

 

21.01.91

 

Licence to Assign

 

Grandmet Restaurants Ltd (1)
Apixdale Ltd (2) B Ravindran (3)

 

 

21.06.91

 

Licence

 

Tarlok Singh Patheja (1) Grandmet
Restaurants Ltd (2) Perfect Pizza
Limited (3) Scott’s Hospitaility Ltd
(4)

 

 

12.07.91

 

Assignment

 

Grandmet Restaurants Ltd (1) Perfect Pizza Ltd (2)

 

 

 

92

--------------------------------------------------------------------------------


 

 

 

 

 

Underlease Documentation

 

 

15.12.03

 

Underlease

 

Perfect Pizza Ltd (1) Andrewsphillai Frances Zavier & Balasubramanium
Thaylatheva (2)

 

 

 

92 Field End Road Eastcote

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

13.08.87

 

Lease

 

JH Suckling (1) United Biscuits (UK)
Ltd (2)

 

 

03.09.91

 

Licence to Assign

 

JH Suckling (1) Perfect Pizza Ltd (2)

 

 

17.09.91

 

Deed of Assignment

 

Grandmet Restaurants Ltd (1) Perfect
Pizza Ltd (2)

 

 

18.08.03

 

Rent Review Memorandum

 

 

 

 

Underlease Documentation

05.01.01

 

Licence to
Underlet

 

J F Suckling (1) Perfect Pizza Ltd (2)
Obaidulla Mehak (3)

 

 

05.01.01

 

Underlease

 

Perfect Pizza Ltd (1) Obaidulla Mehak (2)

 

 

19.08.03

 

Licence to Assign

 

J F Suckling (1) Perfect Pizza Ltd (2)
Obaidulla Mehak (3) Mohammed
Afzal Choudhery (4)

 

 

 

274 Pinhoe Road Exeter

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

14.09.90

 

Lease

 

Paul Christian Seez
 Gino’s Dial-A-Pizza Limited

 

 

18.11.92

 

Licence to Assign

 

P.C. Seez (1) G.D.P. Realisations
Limited (2) Perfect Pizza Limited (3) Scott’s Hospitality Limited (4)

 

 

Underlease Documentation

03.12.03

 

Licence to Sub-Let

 

Paul Christian Seez (1) Perfect Pizza
Limited (2) It’s A Bullseye Limited
(3) Nicholas Taylor and Kent Watson
(4)

 

 

04.12.03

 

Underlease

 

Perfect Pizza Limited (1) It’s A
Bullseye Limited (2) Nicholas Taylor
and Kent Watson (3)

 

 

01.07.05

 

Licence to Assign

 

Paul Christian Seez (1) Perfect Pizza
Limited (2) It’s A Bullseye Limited
(3) Gurminder Singh Lola (4)

 

 

 

93

--------------------------------------------------------------------------------


 

186a West Street Fareham Hampshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

24.06.88

 

Lease

 

Anglo Scottish Development Ltd
United Biscuits (UK) Ltd

 

 

19.10.88

 

Licence

 

Anglo Scottish Development Ltd
United Biscuits (UK) Ltd

 

 

01.07.91

 

Licence to Assign

 

Kantilal Raojibhai Patel, Danishbhai
Raojibhai Patel, Pankajbhai
Vitthalbhai Patel and Madhusudan
Ishwarbhai Patel
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

Underlease Documentation

31.10.90

 

Underlease

 

Grandmet Restaurants Ltd
Restaurants Universal Ltd
Messrs N.H. & M.F.L. Davison

 

 

22.10.92

 

Copy Licence

 

Kantilal Raojibhai Patel, Danishbhai
Raojibhai Patel, Pankajbhai Vitthalbhai Patel and Madhusudan Ishwarbhai Patel
Perfect Pizza Ltd
Restaurants Universal Ltd
Ramila Pandya

 

 

 

218 Farnborough Road Farnborough Hampshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

10.08.87

 

Lease

 

Kindale Limited
Colin Hayward Barnes

 

 

20.09.88

 

Deed of Variation

 

Kindale Limited Ad Colin Haywood
Barnes

 

 

15.05.92

 

Agreement

 

National Westminster Bank Plc
Perfect Pizza Limited



 

 

02.06.92

 

Licence

 

Julian Overseas Corporation,
National Westminster Bank Plc
Perfect Pizza Limited



 

 

 

94

--------------------------------------------------------------------------------


 

16.06.92

 

Assignment

 

National Westminster Bank Plc
Perfect Pizza Limited

 

 

Underlease Documentation

04.06.03

 

Licence to Sub-Let

 

Sydney Howard Catlin & Beryl
Catlin Perfect Pizza Limited
Mohammed Afzal Choudhery

 

 

04.06.03

 

Underlease

 

Perfect Pizza Limited
Mohammed Afzal Choudhery

 

 

 

13 Straits Parade, Fish Ponds, Bristol

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

24.06.88

 

Lease

 

David Chontow and Miria Elisheva
Chontow (1) Gino’s Dial-A-Pizza
Limited (2) Michael John Mcgrath,
Dennis Mcgrath John Mcgrath (3)

 

 

11.01.93

 

Licence to Assign

 

D Chontow & M E Chontow (1)
GDP Realisations Limited (2) Perfect
Pizza Limited (3)

 

 

14.01.93

 

Assignment

 

GDP Realisations Limited (1) Perfect
Pizza Limited (2) Michael John
Mcgrath, Dennis Mcgrath and John
Mcgrath (3)

 

 

24.06.98

 

Rent Review Memorandum

 

D & Me Chontow Trustees (1)
Perfect Pizza Limited (2)

 

 

Underlease Documentation

15.01.91

 

Agreement for Underlease

 

Gino’s Dial-A-Pizza Limited (1)
Simon David Kerbes (2)

 

 

10.05.94

 

Licence to
Underlet

 

David Chontow and Miriam Chontow (1) Perfect Pizza Limited
(2) Simon David Kerbes (3)

 

 

6.06.94

 

Underlease

 

Perfect Pizza Limited (1) Simon
David Kerbes (2)

 

 

18.0699

 

Licence to Assign

 

D Chontow and M E Chontow (1)
Perfect Pizza Limited (2) Simon
David Kerbes (3) Taranjit Singh
Bains (4)

 

 

 

95

--------------------------------------------------------------------------------


 

776 Stafford Road, Fordhouses, Wolverhampton

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

7.11.05

 

Rent Review Memorandum

 

Teves Investments Limited (1) Perfect Pizza Limited (2)

 

 

8.05.02

 

Licence to Assign

 

Perfect Pizza Limited (1) Gurpal Showker and Hemant Patel (2) Hemant Patel (3)

 

 

17.04.02

 

Lease

 

Teves Investments Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

5.03.01

 

Underlease

 

Perfect Pizza Limited (1) Gurpal Showker and Hemant Patel (2)

 

 

 

Gailey Park Distribution Centre, Staffs

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

10.04.00

 

Lease

 

Derrick Morgan (Construction) Ltd (1) Perfect Pizza Limited (2)

 

 

 

25 Liskaerd Road, & 11 Liskard Road (known as 9 Gillity Village), Walsall

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

23.12.92

 

Assignment

 

G.D.P. Realisations Limited (1) Perfect Pizza Limited (2)

 

 

18.12.92

 

Licence to Assign

 

V.B. Goyal & S Shukla (1) G.D.P Realisations Limited (2) Perfect Pizza Limited
(3) Scott’s Hospitality Limited (4)

 

 

04.12.89

 

Lease

 

Mr V B Goyal & Mr S Shukla (1) Messrs Ginos Dial a Pizza Limited (2)

 

 

 

96

--------------------------------------------------------------------------------


 

Underlease Documentation

20.08.04

 

Underlease

 

Perfect Pizza Limited (1) Abdul Baseer Rehan & Anas Ahmed Rehan (2)

 

 

20.08.04

 

Licence to Sublet

 

Vidya Bhushan Goyal & Sukhdev Shukla (1) Perfect Pizza Limited (2) Abdul Baser
Rehan & Anas Ahmed Rehan (3)

 

 

 

3 Cavendish Buildings, 144 Eastgate St, Gloucester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

21.09.83

 

Underlease

 

Barjack Properties Limited (1) Rita Patricia Joan Blake (2)

 

 

19.09.91

 

Assignment

 

Joanna Jayne Kelley (1) Sally-Ann Bliss (2) Gino’s Dial a Pizza Limited (3)

 

 

19.09.91

 

Licence

 

Ruralspar Limited (1) Sally Ann Bliss (2) Ginos Dial a Pizza Limited (3)

 

 

27.11.91

 

Licence for Alterations

 

Ruralspar Limited (1) Gino’s Dial a Pizza Limited (2)

 

 

11.11.92

 

Licence

 

Ruralspar Limited (1) GDP Realisations Limited (2) Perfect Pizza Limited (3)

 

 

13.11.92



 

Assignment

 

G.D.P Realisations Limited (1) Perfect Pizza Limited (2)

 

 

07.01.05

 

Further Lease

 

Ranbrook Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

27.5.02

 

Licence

 

Ranbrook Limited (1) Pefect Pizza Limited (2) Dharmendar Khag & Rakesh Lagan (2)

 

 

30.07.02

 

Sub-Underlease

 

Pefect Pizza Limited (1) Dharmendar Khag & Rakesh Lagan (2)

 

NB this has expired

 

97

--------------------------------------------------------------------------------


 

21 Epsom Road Guildford

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

22.06.88

 

Lease

 

Mosspine Ltd
United Biscuits (UK) Ltd

 

 

01.08.91

 

Licence

 

Alan Isaac Woo & Pauline Yeh
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

Underlease Documentation

15.05.89

 

Licence to Underlet

 

Alan Isaac Woo & Pauline Yeh
United Biscuits (UK) Ltd
Asta Catering Ltd

 

 

13.07.89

 

Underlease

 

UB Restaurants Ltd
Asta Catering Ltd
A.J. Castle

 

 

01.08.92

 

Licence to Assign

 

Alan Isaac Woo & Pauline Yeh
Perfect Pizza Ltd
Asta Catering Ltd
Hamid Keeshbafan

 

 

11.10.00

 

Licence to Assign

 

A.I. Wood & P. Yeh
Perfect Pizza Ltd
H. Keeshbafan
Guildford Ltd
H. Keeshbafan

 

 

 

1500 Stratford Road Hall Green Birmingham

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

03.03.94

 

Lease

 

Central Midlands Co-Operative Society Ltd
G.D.P. (No.2) Ltd

 

 

03.03.94

 

Assignment

 

G.D.P. (No.2) Ltd
Perfect Pizza Ltd

 

 

03.03.94

 

Licence

 

Central Midlands Co-Operative Society Ltd
G.D.P. (No.20 Ltd
Perfect Pizza Ltd

 

 

06.05.97

 

Deed of Variation

 

Central Midlands Estates Ltd
Perfect Pizza Ltd

 

 

Underlease Documentation

06.05.98

 

Licence to Underlet

 

Central Midlands Estates Ltd
Perfect Pizza Ltd
Manjit Kaur Dhanda

 

 

 

98

--------------------------------------------------------------------------------


 

11.06.98

 

Underlease

 

Perfect Pizza Ltd
Miss Manjit Kaur Dhanda

 

 

17.11.03

 

Licence to Assign

 

Central Midlands Estates Ltd
Perfect Pizza Ltd
Manjit Kaur Wade (Nee Dhanda) Sukhdip Singh Sangha and Hardip Singh Sangha

 

 

 

28 High Street Harpenden St Albans Hertfordshire

 

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

30.03.90

 

Lease

 

Watney Truman
Perfect Pizza Ltd

 

 

01.08.90

 

Licence for Alterations

 

Watney Truman Ltd
Perfect Pizza Ltd

 

 

10.07.91

 

Licence to Assign

 

Watney Truman Ltd
Taverners Table Ltd
Perfect Pizza Ltd
Scott-S Ltd

 

 

10.08.01

 

Rent Review Memorandum

 

 

 

 

Underlease Documentation

02.05.91

 

Licence

 

Watney Truman Ltd
Perfect Pizza Ltd
Cavendish Fast Foods Ltd

 

 

20.09.91

 

Underlease

 

Perfect Pizza Ltd
Cavendish Fast Foods Ltd

 

 

01.03.94

 

Licence to Assign

 

Perfect Pizza Ltd
Cavendish Fast Foods Ltd
D.M. Gardiner

 

 

01.03.94

 

Licence to Assign

 

Watney Truman Ltd
Perfect Pizza Ltd
Cavendish Fast Foods Ltd
David Mackay Gardiner

 

 

15.11.96

 

Licence to Assign

 

Perfect Pizza Ltd
D.M. Gardiner
Palmrange Ltd
D. Titley & S.F. Karunaratne

 

 

31.10.01

 

Licence to Assign

 

Queensbridge Assets Sa
Perfect Pizza Ltd
Palmrange Ltd
P & SB (Harpenden) Ltd
Eric Bonney

 

 

 

99

--------------------------------------------------------------------------------


 

22 Market Parade, Havant, Hampshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

2.12.05

 

Lease

 

Northlands Holding Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

2.12.05

 

Underlease

 

Perfect Pizza Limited (1) B C Ellis (2)

 

 

 

6 Five Ways Parade, Hazelgrove, Stockport

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

19.07.83

 

Lease

 

Ravenseft Properties Ltd (1) Craft Cleaners Ltd (2)

 

 

13.05.88

 

Licence

 

Ravenseft Properties Ltd (1) Craft Cleaners Ltd (2) Johnson Brothers (Cleaners)
Ltd (3)

 

 

20.01.89

 

Assignment

 

John Brothers (Cleaners) Ltd (1) Gino’s Dial-A-Pizza Ltd (2) John Mcgrath (3)

 

 

15.02.89

 

Licence

 

Ravenseft Properties Ltd (1) Johnson Brothers (Cleaners) Ltd (2) Gino’s
Dial-A-Pizza Ltd (3) John Mcgrath (4)

 

 

27.11.92

 

Licence

 

Ravenseft Properties Ltd (1) GDP Realisations Ltd (2) Perfect Pizza Ltd (3)

 

 

01.12.92

 

Assignment

 

GDP Realisations Ltd (1) Perfect Pizza Ltd (2) John Mcgrath (3)

 

 

30.10.03

 

Deed of Variation of Lease

 

Sharplink Ltd (1) Perfect Pizza (2)

 

 

Underlease Documentation

24.03.05

 

Underlease

 

Perfect Pizza Ltd (1) SBS Trade (UK) Ltd (2) Husnan Safdar Bukhari (3)

 

 

 

100

--------------------------------------------------------------------------------


 

43 Commercial Road Hereford

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

19.02.92

 

Transfer

 

G.D.P. Realisations Limited (1) Perfect Pizza Limited (2)

 

 

08.02.93

 

Licence to Assign

 

S.Z. Khan (1) G.D.P. Realisations Limited (2) Perfect Pizza Limited (3) Scott’s
Hospitality Limited (4)

 

 

18.11.91

 

Lease

 

Robin Archer (1) Ginos Dial a Pizza Limited (2)

 

 

Underlease Documentation

01.10.01

 

Licence to Underlet

 

John Rowland Ashley Owens & Diana Owens (1) Perfect Pizza Limited (2) Dharmendar
Khag & Rakesh Lagan (3)

 

 

01.10.01

 

Underlease

 

Perfect Pizza Limited (1) Dharmendar Khag & Rakesh Lagan (2)

 

 

 

Ground Floor Premises, 33 Regent St,  Hinckley, Leicester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

29.10.90

 

Lease

 

J.P. & Miss Moreton (1) Grandmet Restaurants Limited (2)

 

 

01.08.91

 

Licence to Assign

 

Mrs J.P. & Miss R.J. Moreton (1) Grandmet Restaurants Limited (2) Perfect Pizza
Limited (3) Scott’s Hospitality Limited (4)

 

 

20.08.91

 

Licence to Underlet

 

J.P. Moreton & R.J. Moreton (1) K. Katechia (2)

 

 

Underlease Documentation

06.07.92

 

Underlease

 

Perfect Pizza Limited (1) K Katechia (2)

 

 

 

Unit 3 Dalkeith House Dalkeith Place Kettering

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

02.02.88

 

Lease

 

Hudson, Hudson, Hudson & Staniscia
United Biscuits (UK) Ltd

 

 

11.07.91

 

Licence to Assign

 

Hudson & Hudson
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

101

--------------------------------------------------------------------------------


 

25.07.91

 

Deed of Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

12.01.05

 

Rent Review Memorandum

 

 

 

 

Underlease Documentation

25.07.00

 

Underlease

 

Perfect Pizza Ltd
Iraj Poshtmashad

 

 

 

63 Bedford Street Leamington Spa

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

15.05.00

 

Lease

 

Town House Investments Ltd (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

20.11.00

 

Underlease

 

Perfect Pizza Ltd (1) Kirit Parbhubhai Patel and Satinderpal Dhaliwal (2)

 

 

11.02.02

 

Deed of Variation of Underlease

 

Perfect Pizza Ltd (1) Kirit Parbhubhai Patel and Satinderpal Dhaliwal (2)

 

 

 

19 Leamore Lane, Leamore, Walsall

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

13.06.01

 

Lease

 

The Walsall Metropolitan Borough Council (1) Perfect Pizza Limited (2)

 

 

Incomplete

 

Lease renewal

 

The Walsall Metropolitan Borough Council (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

12.07.01

 

Underlease

 

Perfect Pizza Limited (1) Kirit Patel & Satnam Khag (2)

 

 

 

102

--------------------------------------------------------------------------------


 

199 Uppingham Road, Leicester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

17.02.89

 

Lease

 

B.R and J.B Mody to United Biscuits (UK) Limited

 

 

26.09.90

 

Licence for Alterations to Premises

 

Messrs B.R and J.B Mody to Grand Met Restaurants Limited

 

 

25.07.91

 

Licence to Assign

 

Messrs B.R. Mody and J.B Mody (1) Grandmet Restaurants Limited (2) Perfect Pizza
Limited (3) Scott’s Hospitality Limited (4)

 

 

25.07.91

 

Assignment

 

Grandmet Restaurants Limited to Perfect Pizza Limited

 

 

Underlease Documentation

13.02.98

 

Underlease

 

Perfect Pizza Limited
Satnam Singh Khag Kirit Patel
Gurpal Singh Khag

 

 

11.02.98

 

Licence

 

Messrs B R and J B Mody (1) Perfect Pizza Limited (2) Ss Khag and Others (3)

 

 

13.09.99

 

Licence to Assign

 

(1) Bhagwanji Rugnath Mody & Jitrendra Bhagwanji Mody (2) Perfect Pizza Limited
(3) Satnam Singh Khag & Gurpal Singh Khag (4) Gurbinder Singh Dhasi

 

 

 

Unit 4  Cranfleet Way Long Eaton

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

03.10.01

 

Agreement for Lease

 

Trustees of the Ferndale Executive Pension Scheme (1) Perfect Pizza Ltd (2)

 

 

17.12.01

 

Lease

 

Trustees of the Ferndale Executive Pension Scheme (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

 

 

None

 

 

 

 

 

103

--------------------------------------------------------------------------------


 

6 and 8 Upper Normacott Road Longton Stoke-On-Trent

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

31.07.91

 

Lease

 

Hourpass Limited
 Gino’s Dial-A-Pizza Limited

 

 

14.04.92

 

Deed of Variation of Lease

 

Hourpass Limited
 Gino’s Dial-A-Pizza Limited

 

 

23.10.92

 

Licence to Assign

 

Fordway Investments Limited (1) G.D.P Realisations Limited (2) Perfect Pizza
Limited (3) Scott’s Hospitality Limited (4)

 

 

Underlease Documentation

29.11.91

 

Underlease

 

Gino’s Dial-A-Pizza Limited (1) andrew Craig Stott
 Jean Carol Stott (2)

 

 

22.04.92

 

Deed of Variation of Underlease

 

Gino’s Dial-A-Pizza Limited (1) Andrew Craig Stott
 Jean Carol Stott

 

 

03.04.02

 

Licence to Assign

 

The Trustees of The Norman Linton Executive Pension Scheme (1) Perfect Pizza
Limited (2) andrew Craig Stott
 Jean Carol Stott (3) Amrik Singh Bansal (4)

 

 

 

8 Denmark Road, Lowestoft

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

06.02.89

 

Lease

 

A I Woo Esq. & Others (1) United Biscuits (UK) Limited (2)

 

 

25.08.05

 

Rent Review Memorandum

 

A I Woo, G Wood C K Woo & P Yeh (1) Perfect Pizza Limited (2)

 

 

11.06.91

 

Licence

 

A I Woo, G Woo, C K Woo & P Yeh (1) Grandmet Restaurants Limited (2) Perfect
Pizza Limited (3) Scott’s Hospitality Limited (4)

 

 

02.06.91

 

Copy Assignment

 

Grandmet Restaurants Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

12.09.89

 

Underlease

 

UB Restaurants Limited (1) M J Kirby Esq. (2)

 

 

30.03.90

 

Licence to Assign

 

Grandmet Restaurants Limited (1) M J Kirby Esq.. (2) Mr and Mrs G Catania (3)

 

 

 

104

--------------------------------------------------------------------------------


 

08.08.00

 

Licence to Assign

 

A I Woo, G Woo, C K Woo & P Yeh (1) Perfect Pizza Limited (2) G C & M Catania
(3) (4) F Capello

 

 

 

15 Central Parade, Maghull, Liverpool

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

2.06.00

 

Licence to Carry Out Works

 

Central Square/Westway (Maghull) (No.1) Limited (1) Central Square/Westway
Precinct (Maghull) (No.2) Limited (2) Perfect Pizza Limited (3)

 

 

24.09.98

 

Lease

 

Ravenseft Properties Limited (1) Perfect Pizza Limited (2)

 

 

24.09.98

 

Letter

 

Ravenseft Properties Limited

 

 

Underlease Documentation

19.12.03

 

Underlease

 

Perfect Pizza Limited (1) Mayfair Products Limited (2) Iraj Posh-Mashad,
Mohammad Zarabi and Mohammad-Reza Ghodrati (3)

 

 

 

62 Queen Street Maidenhead Berkshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

09.05.97

 

Lease

 

Jewson Property Holdings Ltd Perfect Pizza Ltd

 

 

Underlease Documentation

 

 

There is no current Underlease in place

 

Occupying franchisees believed to be: Shoukat & Amir Ali

 

 

 

105

--------------------------------------------------------------------------------


 

67 Union Street, Maidstone, Kent

 

Date

 

Document

 

Parties

 

Comments

 

Headlease Documentation

06.12.96

 

Lease

 

S J Wright Ltd (1) Perfect Pizza Ltd (2)

 

 

06.12.96

 

Licence for Alterations

 

S J Wright Ltd (1) Perfect Pizza Ltd (2)

 

 

07.05.97

 

Licence to Sublet

 

S J Wright Ltd (1) Perfect Pizza Ltd (2) Maswell Ltd (3) A M Sarrafan (4)

 

 

Underlease Documentation

07.05.97

 

Underlease

 

Perfect Pizza Ltd (1) Maswell Ltd (2) A M Sarrafan (3)

 

 

02.10.00

 

Licence to Assign

 

S J Wright (1) Perfect Pizza Ltd (2) Maswell Ltd (3) Mandhir Singh Thandi (4)

 

 

 

1 Berkeley Precinct, Maypole, Birmingham

 

Date

 

Document

 

Parties

 

Comments

 

Headlease Documentation

30.11.90

 

Lease

 

S Royce & Son Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

10.11.92

 

Licence

 

S Royce & Sons Limited (1) GDP Realisations Limited (2) Perfect Pizza Limited
(3)

 

 

1.12.92

 

Assignment

 

GDP Realisations Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

9.08.94

 

Licence

 

S Royce & Son Limited (1) Perfect Pizza Limited (2) Calgarth Limited (3) Robert
Paul Williams (4)

 

 

25.08.94

 

Underlease

 

Perfect Pizza Limited (1) Calgarth Limited (2)

 

 

26.08.94

 

Licence

 

S Royce & Son Limited (1) Perfect Pizza Limited (2) Calgarth Limited (3) Kulbant
Singh (4)

 

 

 

106

--------------------------------------------------------------------------------


 

255 London Road Mitcham Surrey

 

Date

 

Document

 

Parties

 

Comments

 

Headlease Documentation

23.04.87

 

Lease

 

Goodwin Associates Ltd United Biscuits (UK) Ltd

 

 

21.11.91

 

Licence

 

Goodwin Associates Ltd Grandmet Restaurants Ltd Perfect Pizza Ltd Scott’s
Hospitality Ltd

 

 

21.11.91

 

Assignment

 

Grandmet Restaurants Ltd Perfect Pizza Ltd

 

 

Underlease Documentation

18.04.00

 

Underlease

 

Perfect Pizza Ltd Aref Kharouti

 

 

06.11.00

 

Licence to Assign

 

Perfect Pizza Ltd Aref Kharouti Mahmoud Zolfaghari & Maria Ca Fernandes

 

 

20.02.03

 

Licence to Assign

 

Perfect Pizza Ltd Mahmoud Zolfaghari & Maria Ca Fernandes Reza Babaysharife
Zamine

 

 

 

446 Chester Road New Oscott Sutton Coldfield

 

Date

 

Document

 

Parties

 

Comments

 

Headlease Documentation

12.04.90

 

Lease

 

David Owen Kenna (1) Jane Elizabeth Kenna (2) Gino’s Dial a Pizza (3)

 

 

22.03.05

 

Lease

 

(1) David Owen Kenna and Jane Elizabeth Kenna (2) Perfect Pizza Limited

 

 

Underlease Documentation

22.03.05

 

Underlease

 

Perfect Pizza Limited (1) P S Sokhi and G S Sokhi and M S Sokhi

 

 

 

107

--------------------------------------------------------------------------------


 

176 Corporation Road, Newport

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

21.05.91

 

Lease

 

Hourpass Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

14.04.92

 

Deed of Variation of Lease

 

Hourpass Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

23.10.92

 

Licence to Assign

 

Fordway Investments Limited (1) G.D.P Realisations Limited (2) Perfect Pizza
Limited (3) Scott’s Hospitality Limited (4)

 

 

29.10.92

 

Transfer

 

G.D.P Realisations Limited (1) Perfect Pizza Limited (2)

 

 

Underlease Documentation

6.05.99

 

Underlease

 

Perfect Pizza Limited (1) Miss H P Chave (2)

 

 

10.05.99

 

Licence to Underlet

 

Lalitaben Chandubhai Patel (1) Perfect Pizza Limited (2) Helen Pamela Chave (3)

 

 

23.09.02

 

Licence to Assign

 

L C Patel (1) Perfect Pizza Limited (2) H P Chave (3) F Difranco and C Fletcher
(4)

 

 

 

212a Wellingborough Road Northampton

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

19.12.90

 

Lease

 

Mrs P K Sehmi (1) Grandmet Restaurants Ltd (2)

 

 

 

 

 

 

 

 

 

23.10.91

 

Licence to Assign

 

Mrs P K Sehmi (1) Grandmet Restaurants Ltd (2) Perfect Pizza Ltd (3) Scotts
Hospitality Ltd (4)

 

 

24.10.91

 

Assignment

 

Grandmet Restaurants Ltd (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

 

 

None

 

 

 

 

 

108

--------------------------------------------------------------------------------


 

21/22 The Green, Attleborough, Nuneaton

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

Headlease Documentation

08.11.78

 

Lease

 

Mr D A Greenway (1) Mr A B Plant (2)

 

 

26.11.79

 

Assignment

 

Mr A B Plant (1) T Dillon & Co Ltd (2)

 

 

19.12.79

 

Licence

 

Mr D A Greenway (1) Mr A B Plant (2) T Dillon & Co Ltd (3)

 

 

11.12.87

 

Licence

 

Mrs M E Greenway (1) Hil Ltd (2) Sales Jewellers Ltd (3)

 

 

11.12.87

 

Assignment

 

Hil Ltd (1) Zales Jewellers Ltd (2)

 

 

03.11.88

 

Licence

 

Mrs M E Greenway (1) Zales Jewellers Ltd (2) Dillons Newsagents Ltd (3)

 

 

03.11.88

 

Assignment

 

Zales Jewellers Ltd (1) Dillons Newsagents Ltd (2)

 

 

11.10.89

 

Licence to Assign

 

Mrs M E Greenway (1) Newdil Ltd (2) T & S Stores Plc (3)

 

 

11.10.89

 

Assignment

 

Newdil Ltd (1) T & S Stores Plc (2)

 

 

27.11.98

 

Licence

 

Mrs M E Greenway (1) T & S Stores Plc (2) Perfect Pizza Ltd (3)

 

 

27.11.98

 

Assignment

 

T & S Stores Plc (1) Perfect Pizza Ltd (2)

 

 

Underlease Documentation

2000

 

Agreement

 

Perfect Pizza Ltd (1) Gurmit Mandeir, Bilhar Singh Garcha and Baljit Singh
Garcha (2)

 

Agreement signed but unexchanged. PP’s Lease has expired so unable to
exchange/complete subletting

20.09.01

 

Court Application Cpr Part 8

 

Perfect Pizza Ltd (1) G Mandeir, B S Garcha and B S Garcha (2)

 

 

21.09.01

 

Court Order

 

Perfect Pizza Ltd (1) G Mandeir, B S Garcha and B S Garcha (2)

 

 

2001

 

Underlease

 

Perfect Pizza Ltd (1) G Mandeir, B S Garcha and B S Garcha (2)

 

Signed and Uncompleted

 

109

--------------------------------------------------------------------------------


 

137 Yorkshire Street, Oldham, Greater Manchester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

8.08.91

 

Lease

 

Mellowbrook Limited (1) Gino’s Dial-A-Pizza Limited (2)

 

 

 

29.11.95

 

Assignment

 

G.D.P (No.2) Limited (1) Perfect Pizza Limited (2)

 

 

 

28.11.95

 

Licence to Assign

 

Mellowbrook Limited (1) G.D.P (No.2) Limited (2) Perfect Pizza Limited (3)

 

 

 

12.12.05

 

Rent Review Memorandum

 

Mellowbrook Limited (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation

25.05.04

 

Agreement for Sub-Let

 

Perfect Pizza Ltd (1) Gino’s Express Ltd (2) Mr Kirit Patel (3)

 

 

 

13.09.05

 

Licence to Sub-Let

 

Mellowbrook Limited (1) Perfect Pizza Limited (2) Gino’s Express Limited (3)
Kirit Patel (4)

 

 

 

7.10.05

 

Underlease

 

Perfect Pizza Limited (1) Gino’s Express Limited (2) Mr Kirit Patel (3)

 

 

 

 

331 Penn Road, Wolverhampton

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

10.03.93

 

Lease

 

Portrust Holdings Limited (1) Perfedt Pizza Limited (2)

 

 

 

Underlease Documentation

 

 

No underlease is in place

 

Current occupying franchisee believed to be:
Larry & Hyacinth Chin-See

 

 

 

 

110

--------------------------------------------------------------------------------


 

Shop 2 and Flat 2, 71/73 High Street, Pitsea

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

25.11.04

 

Lease

 

(1) Norton Properties (Essex) Limited
(2) Perfect Pizza Limited

 

 

 

03.03.95

 

Lease

 

(1) Stephen Arthur Norton & Paul Kevin Norton
(2) Perfect Pizza Limited

 

2004 Lease By Reference to This Earlier Lease

 

Underlease Documentation

25.10.05

 

Underlease

 

Perfect Pizza Limited (1) Sundeep Singh Chhina (2)

 

Includes Copies of Notice and Statutory Declaration Re Exclusions of Sections 24
to 28 of The Landlord and Tenant Act 1954

 

 

283/287 Barking Road Plaistow London E13

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

08.02.88

 

Lease

 

Goodwin Associates Limited (1) United Biscuits (UK) Limited (2)

 

 

 

30.10.91

 

Licence

 

Goodwin Associates Limted (1) Grandmet Restaurants Limited (2) Perfect Pizza
Limited (3)

 

 

 

04.11.91

 

Assignment

 

Grandmet Restaurants Limited (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation

13.03.88

 

Underlease

 

Perfect Pizza Limited (1) Tahir Mahmood Akram (2)

 

 

 

13.02.04

 

Licence to Assign

 

Goodwin Associates Limited (1) Perfect Pizza Limited (2) M R Din & N Din (3) Z
Hussain (4)

 

 

 

19.10.01

 

Licence to Assign

 

Goodwin Associates Limited (1) Perfect Pizza Limited (2) T M Akram (3)

 

 

 

 

111

--------------------------------------------------------------------------------


 

Ground & Lower Ground Floor & Basement 35 Mutley Plain, Plymouth, Devon

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

01.05.95

 

Underlease

 

Southern Fast Foods Limited (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation Unit 1

01.05.95

 

Underlease

 

Perfect Pizza Limited (1) Taylor Made Pizza Co.Limited (2)

 

 

 

01.05.95

 

Licence to Sub-Underlet

 

Parman Group Limited (1) Southern Fast Foods Limited (2) Perfect Pizza
Co.Limited (3) Taylor Made Pizza Co.Limited (4)

 

 

 

29.09.95

 

Deed of Rectification

 

Perfect Pizza Limited (1) Taylor Made Pizza Co Limited (2) Parman Group Limited
& Southern Fast Foods Limited (3)

 

 

 

Underlease Documentation Unit 2

01.05.95

 

Licence to Sub-Underlet

 

Parman Group Limited (1) Southern Fast Foods Limited (2) Perfect Pizza Limited
(3) Taylor Made Pizza Co. Limited (4)

 

 

 

01.05.95

 

Sub-Underlease

 

Perfedt Pizza Limited (1) Taylor Made Pizza Co. Limited (2)

 

 

 

29.09.95

 

Deed of Rectification

 

Peffect Pizza Limited (1) Taylor Made Pizza Co. Limited (2)

 

 

 

01.05.95

 

Licence for Alterations By Sub-Tenant

 

Parman Group Limited (1) Southern Fast Foods Limited (2) Perfect Pizza Limited
(3) Taylor Made Pizza Co.Limited (4)

 

 

 

 

Ground Floor 16 London Road North End Portsmouth

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

13.07.89

 

Lease

 

Mr A H G Al-Baghdadi
UB Restaurants Ltd

 

 

 

02.08.91

 

Licence

 

Ahmed Hamdi Gargis Al-Baghdadi
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

21.08.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

Underlease Documentation

19.12.90

 

Underlease

 

Grandmet Restaurants Ltd
Corerun Ltd
M G Travis

 

 

 

21.06.91

 

Licence to Assign

 

Grandmet Restaurants Ltd
Corerun Ltd
R Pandya

 

 

 

 

112

--------------------------------------------------------------------------------


 

04.04.00 /
23.03.00

 

Licence to Assign & Letter Signed By Mr Al-Baghadi

 

A H G Al-Baghdadi
Perfect Pizza Ltd
R Pandya
M & P Jackson

 

 

 

19.07.04

 

Licence to Assign

 

Perfect Pizza Ltd
Mark Nicholas Jackson & Paul Cornelius Jackson
Dayfield Ltd
Jaswant Singh Sahota

 

 

 

19.07.04

 

Reversionary Underlease

 

Perfect Pizza Ltd
Dayfield Ltd
Jaswant Singh Sahota

 

 

 

 

41 Whitley Street Reading Berkshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

13.05.88

 

Lease

 

E.G.L. Cox and Mrs J.M. Cox
United Biscuits (UK) Ltd

 

 

 

27.06.91

 

Licence to Assign

 

E.G.L. Cox and J.M. Cox
Grandmet Restaurants Ltd

 

 

 

27.06.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

26.05.98

 

Licence to Assign

 

Rd Cox Esq.
Perfect Pizza Ltd
Cavendish Fast Foods Ltd

 

 

 

Underlease Documentation

19.10.88

 

Underlease

 

United Biscuits (UK) Ltd
P.T. Smale Esq.

 

 

 

07.02.01

 

Deed of Variation

 

Perfect Pizza Ltd
Kirpal Singh Sahota and Sundip Singh Sandhu

 

 

 

 

83 Evesham Road, Headless Cross, Redditch

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

27.03.91

 

Lease

 

Victor Michael Dormer & Patricia Anne Dormer (1) Gino’s Dial a Pizza Limited (2)

 

 

 

25.11.92

 

Licence to Assign

 

V M Dormer & P A Dormer (1) G.D.P. Realisations Limited (2) Perfect Pizza
Limited (3)

 

 

 

27.11.92

 

Assignment

 

G.D.P. Realisations Limited (1) Pefect Pizza Limited (2)

 

 

 

 

113

--------------------------------------------------------------------------------


 

18.10.91

 

Licence to Underlet

 

Mr & Mrs V M Dormer (1) Ginos Dial a Pizza Limited (2) Messrs W Tonks Pj Tonks &
J Tonks (3)

 

 

 

Underlease Documentation

18.03.92

 

Underlease

 

Ginos Dial a Pizza Limited (1) William Tonks Peter James Tonks & Jeffrey Tonks
(2)

 

 

 

08.07.93

 

Copy Licence to Assign

 

V M & P A Dormer (1) W Tonks P J Tonks & J Tonks (2) E J P Tomlinson (3)

 

 

 

08.07.93

 

Copy Licence

 

Perfect Pizza Limited (1) Messrs W Tonks P J Tonks & J Tonks (2) E J P Tomlinson
(3)

 

 

 

18.06.02

 

Licence to Assign

 

P A Dormer (1) Perfect Pizza Limited (2) E J P Tomlinson (3) M K Wade (4)

 

 

 

 

143 Uxbridge Road  Millend  Rickmansworth  Hertfordshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

02.05.00

 

Lease

 

Sheila Evett
Perfect Pizza Ltd

 

 

 

Underlease Documentation

02.05.00

 

Underlease

 

Perfect Pizza Ltd
Mohammad Javad Kashefi

 

 

 

 

354 Oldbury Road  Rowley Regis  Sandwell  West Midlands

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

06.08.01

 

Lease

 

The Borough Council of Sandwell
Perfect Pizza Ltd

 

 

 

Underlease Documentation

06.12.04

 

Underlease

 

Perfect Pizza Ltd
Aftaab Ahmed, Adnan Bin Ashfaq and Mohammed Ahmed

 

 

 

 

114

--------------------------------------------------------------------------------


 

294 Prince of Wales Road, Sheffield

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

02.03.91

 

Lease

 

Josephine Burke (1) Gino’s Dial-A-Pizza Ltd (2)

 

 

 

08.01.93

 

Assignment

 

G D P Realisations Ltd (1) Perfect Pizza Ltd (2)

 

 

 

13.02.95

 

Deed of Surrender

 

Perfect Pizza Ltd (1) The Sheffield City Council (2)

 

 

 

20.08.01

 

Deed of Rectification and Variation

 

J Posen and Y Filip (1) Perfect Pizza Ltd (2)

 

 

 

Underlease Documentation

01.11.04

 

Licence

 

J Posen and Y Filip (1) Perfect Pizza Ltd (2) A M Hazara (3)

 

 

 

01.11.04

 

Underlease

 

Perfect Pizza Ltd (1) A M Hazara (2)

 

 

 

 

33 Castle Foregate, Shrewsbury, Shropshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

03.04.91

 

Lease

 

Susan Mary Good (1) Gino’s Dial-A-Pizza (2)

 

 

 

26.11.92

 

Assignment

 

GDP Realisations Ltd (1) Perfect Pizza Ltd (2)

 

 

 

Underlease Documentation

18.10.91

 

Underlease

 

Gino’s Dial-A-Pizza Ltd (1) Peter Price and David Pryce (2)

 

 

 

25.10.94

 

Deed of Variation

 

Perfect Pizza Ltd (1) P Price and D Pryce (2)

 

 

 

24.01.95

 

Licence to Assign

 

Perfect Pizza Ltd (1) P Price and D Pryce (2) G S Showker and C E Hardiman (3)

 

 

 

19.02.01

 

Licence to Assign

 

S M Good (1) Perfect Pizza Ltd (2) C E Hardiman (3) S S Khag, G Khag and K P
Patel (4)

 

 

 

 

115

--------------------------------------------------------------------------------


 

81 Station Road Sidcup

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

01.08.88

 

Lease

 

Mosspine Ltd
United Biscuits (UK) Ltd

 

 

 

18.03.04

 

Copy Letter Re. Rent Review

 

From Consortium Properties Plc

 

 

 

20.11.91

 

Licence

 

Mohammad Saeed Akhtar
Grandmet Restaurants Ltd
Scott’s Hospitality Ltd

 

Gives Consent to Assignment to Perfect Pizza Ltd

 

20.11.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

Underlease Documentation

29.12.00

 

Licence to Sub-Let

 

Mohammad Saeed Akhtar
Perfect Pizza Ltd
Aref Kharouti

 

 

 

29.12.00

 

Underlease

 

Perfect Pizza Ltd
Aref Kharouti

 

 

 

18.10.01

 

Licence to Assign

 

Mohammed Saeed Akhtar
Perfect Pizza Ltd
Aref Kharouti
Ahsan Ullah Khan

 

 

 

 

275 High Street Slough

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

10.03.97

 

Lease

 

(1) Guys Hospital Nominees
(2) Perfect Pizza Limited

 

 

 

10.03.97

 

Rent Deposit Deed

 

(1) Guys Hospital Nominees
(2) Perfect Pizza Limited

 

 

 

Underlease Documentation

27.11.00

 

Underlease With Provisions for Surrender

 

Perfect Pizza Limited (1) Satnam Singh Khag and Isaac Chang Yeboah

 

 

 

 

115 Elm Grove Southsea

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

18.05.87

 

Lease

 

Trevian Properties Limited to United Biscuits (UK) Limited

 

 

 

25.07.91

 

Licence

 

Sarwan Singh Sohi and Inderjit Kaur Sohi (1) Grandmet Restaurants Limited (2)
Perfect Pizza Limited (3) Scott’s Hospitality Limited (4)

 

 

 

 

116

--------------------------------------------------------------------------------


 

25.07.91

 

Assignment

 

Grandmet Restaurants Limited to Perfect Pizza Limited

 

 

 

Underlease Documentation

01.04.05

 

Agreement for Underlease

 

Perfect Pizza Limited
Atlas Corporate Developments Limited

 

 

 

 

Unit 6  North Walls Salter Street Stafford

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

15.06.90

 

Lease

 

Anglo International Holdings Ltd
Gino’s Dial-A-Pizza

 

 

 

03.11.92

 

Licence to Assign

 

Anglo International Holdings Ltd
GDP Realisations Ltd
Perfect Pizza Ltd

 

 

 

19.11.92

 

Copy Transfer

 

GDP Realisations Ltd
Perfect Pizza Ltd

 

Underlease Referred to Granted to David Ian & Christopher Bromley Appears to
Have Been Superseded/ Surrendered

 

06.06.96

 

Memorandum of Rent Review

 

Signed On Behalf of Rayhelm Ltd

 

 

 

Underlease Documentation

04.03.97

 

Licence to Underlet

 

Rayhelm Ltd
Perfect Pizza Ltd
Mandale Ltd
Owen Drysdale & Amanda Maaskant

 

 

 

07.04.97

 

Underlease

 

Perfect Pizza Ltd
Mandale Ltd
Owen Drysdale & Amanda Maaskant

 

 

 

 

Ground Floor Shop, 115/117 High St, Stevenage Hertfordshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

25.03.88

 

Lease

 

Mr & Mrs G.H. Amis (1) United Biscuits (UK) Limited (2)

 

 

 

Underlease Documentation

01.11.05

 

Underlease

 

Perfect Pizza Limited (1) Sami & Samiha Limited (2) Mohammaed Sofi Ullah (3)

 

 

 

 

117

--------------------------------------------------------------------------------


 

01.11.05

 

Licence to Sublet

 

Mr & Mrs G.H. Amis (1) Perfect Pizza Limited (2) Sami & Samiha Limited (3)
Mohammed Sofi Ullah

 

 

 

 

812 Harrow Road  Sudbury  Middlesex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

20.09.89

 

Lease

 

Sukhdev Singh Chhatwal
UB Restaurants Ltd

 

 

 

14.05.99

 

Licence

 

Sukhdev Singh Chhatwal
Grandmet Restaurants Ltd
Scott’s Hospitality Ltd
Perfect Pizza Ltd

 

 

 

27.05.92

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

22.01.98

 

Licence to Underlet

 

Sukhdev Singh Chhatwal
Perfect Pizza Ltd
Shahid Mahmoud Khan

 

 

 

26.07.99

 

Licence to Underlet

 

Sukhdev Singh Chhatwal
Perfect Pizza Ltd
Wahidyullah Zia

 

 

 

Underlease Documentation

17.08.99

 

Underlease

 

Perfect Pizza Ltd
Wahidyullah Zia

 

 

 

 

60 Cricklade Road, Swindon, Wiltshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

15.07.87

 

Lease

 

Buyquick Limited (1) Mann & Co (South Coast) Ltd (2)

 

 

 

21.03.89

 

Assignment

 

Mann & Co (South Coast) Ltd (1) Taylors Estate Agents Ltd (2)

 

 

 

24.06.91

 

Assignment

 

Taylors Estate Agents Ltd (1) Gino’s Dial-A-Pizza Ltd (2)

 

 

 

24.06.91

 

Deed of Variation

 

D J Norris and M V Norris (1) Taylors Estate Agents Ltd (2) Gino’s Dial-A-Pizza
Ltd (3)

 

 

 

04.11.92

 

Licence

 

D J Norris and M V Norris (1) G D P Ltd (2) Perfect Pizza Ltd (3)

 

 

 

 

118

--------------------------------------------------------------------------------


 

13.11.92

 

Assignment

 

G D P Realisations Ltd (1) Perfect Pizza Ltd (2)

 

 

 

Underlease Documentation

02.02.05

 

Underlease

 

Perfect Pizza Ltd (1) Prem Kumar (2)

 

 

 

 

Unit 11  Meadway Shopping Centre  Tilehurst

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

31.08.01

 

Licence for Alterations

 

Neighbourhood Retail Limited Partnership
Perfect Pizza Limited

 

 

 

31.08.01

 

Letter

 

Neighbourhood Retail Limited Partnership

 

 

 

31.08.01

 

Lease

 

(1) The Neighbourhood Retail Limited Partnership (2) Perfect Pizza Limited

 

 

 

Underlease Documentation

22.01.02

 

Underlease

 

Perfect Pizza Limited
Sundip Singh Sandu Balbir Kaur Sandhu
Harvinder Singh Sandhu

 

 

 

 

Shop 3 & Flat 3 York Parade Trench Wood North Tonbridge

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

02.10.89

 

Licence to Sub-Let and Change Use

 

Bhupesh Harshad Rana & Sudhir Thakarshi Wadhia
Derek William Overy and Christine Annie Overy
UB Restaurants Ltd

 

 

 

02.10.89

 

Underlease

 

Derek William Overy & Christine Annie Overy
UB Restaurants Ltd

 

Perfect Pizza Have Provisionally Agreed Terms With Mr and Mrs Overy to Extend
Their Underlease But No Draft Has Yet Been Received (However Please See Enclosed
Letter and Enclosure From Gaby Hardwicke Dated 11th October 2005) – Please Refer
to Clause 2.1 of The Agreement for Underlease With Mr Ghodrati and Ms Kesheh for
Details of Terms

 

 

119

--------------------------------------------------------------------------------


 

13.11.91

 

Licence to Assign

 

Dw & Ca Overy
Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

15.11.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

27.10.05

 

Rent Review Memorandum

 

Derek William Overy & Christine Annie Overy
Perfect Pizza Ltd

 

 

 

Underlease Documentation

24.10.05

 

Agreement for Underlease (Includes Attached Draft Underlease & Notice &
Statutory Declaration Both Dated 24.10.05 to Exclude Sections 24 to 28 of The
Landlord & Tenant Act 1954)

 

Perfect Pizza Ltd
Mohammad-Reza Ghodrati & Parvin Asadi Kesheh

 

Please Note This Agreement Is Conditional – Please Refer to Its Terms for
Details

 

 

106 Camden Road, Tunbridge Wells, Kent

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

16.04.97

 

Lease

 

CMS Properties (Kent) Ltd (1) Ursula Georgina Ball (2) Perfect Pizza Ltd (3)

 

 

 

23.11.05

 

Lease

 

CMS Properties (Kent) Ltd (1) Ursula Georgina Ball (2) Perfect Pizza Ltd (3)

 

 

 

Underlease Documentation

09.09.05

 

Agreement for Underlease

 

Perfect Pizza Ltd (1) Pizza Perfection Ltd (2) Heshmat Gholampour

 

 

 

 

120

--------------------------------------------------------------------------------


 

49 Arrow Park Road, Upton, Wirral

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

02.12.92

 

Licence

 

Vaktro Properties Limited (1) G.D.P. Realisations Limited (2) Perfect Pizza
Limited (3)

 

 

 

22.02.91

 

Licence to Carry Out Works

 

Vaktro Properties Limited (1) Gino’s Dial a Pizza Limited (2)

 

 

 

22.02.91

 

Lease

 

Vaktro Properties Limited (1) Gino’s Dial a Pizza Limited (2)

 

 

 

27.01.04

 

Licence to Sublet

 

Second Property Trding Limited (1) Perfect Pizza Limited (2) R Sethi (3)

 

 

 

Underlease Documentation

27.01.04

 

Lease

 

Perfect Pizza Limited Eastbrite Limited (1) R.Sethi (2)

 

 

 

 

102 Cowley Road Uxbridge Middlesex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

31.01.91

 

Lease

 

Ajit Kaur Bangay (1) Grandmet Restaurants Limited (2)

 

 

 

18.12.92

 

Licence

 

Ajit Kaur Bangay (1) Scott’s Hospitality Limited (2)

 

 

 

Underlease Documentation

02.07.91

 

Underlease

 

Grandmet Restaurants Limited (1) Mohammad Amin Choudhery (2)

 

 

 

 

146/148 Halifax Road, Wadsley Bridge, Sheffield, South Yorkshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

04.11.94

 

Licence to Underlet

 

Haworth & Airey Limited (1) Perfect Pizza Limited (2) Steven Biggin (3)

 

 

 

22.05.92

 

Licence to Assign

 

Haworth & Airey Limited (1) Grandmet Restaurants Limited (2) Perfect Pizza
Limited (3) Scott’s Hospitality Limited (4)

 

 

 

 

121

--------------------------------------------------------------------------------


 

15.01.88

 

Lease

 

Haworth & Airey Limited (1) United Biscurits (UK) Limited (2)

 

 

 

Underlease Documentation

03.02.95

 

Underlease

 

Perfect Pizza Limited (1) S. Biggin (2)

 

 

 

 

64 Woodcote Rd, Wallington, Surrey

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

11.12.87

 

Lease

 

Co-Operative Wholesale Society Limited (1) United Biscuits (UK) Limited (2)

 

 

 

18.10.91

 

Licence

 

Co-Operative Wholesale Society Limited (1) Grandmet Restaurants Limited (2)
Perfect Pizza Limited (3)

 

 

 

23.10.91

 

Transfer

 

Grandmet Restaurants Limited (1) Perfect Pizza Limited (2)

 

 

 

29.10.96

 

Licence to Underlet

 

Co-Operative Wholesale Society Limited (1) Perfect Pizza Limited (2) Euroseller
2 Limited (3) Ahmed Abd Al Chalabi (4)

 

 

 

Underlease Documentation

12.03.03

 

Licence to Assign

 

Sureshchandra Navinbhai Patel & Mandakini Sureshchandra Patel (1) Perfect Pizza
Limited (2) Freshcontrol Limited (3) Kamran Khan & Haan Doran (4)

 

 

 

08.10.97

 

Licence to Assign

 

Co-Operative Wholesale Society Limited (1) Perfect Pizza Limited (2) Euroseller
2 Limited (3) Fresh Control Limited (4) Ahmed Adb Al Chalabi & Araf Kharouti (5)

 

 

 

29.10.96

 

Underlease

 

Perfect Pizza Limited (1) Euroseller 2 Limited

 

 

 

 

99 Hersham Road Walton On Thames Surrey

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

28.02.86

 

Lease

 

John St. Pierre Slatter & John Edwin Marchington Bridgers

 

 

 

 

122

--------------------------------------------------------------------------------


 

15.09.93

 

Deed of Licence and Variation of Lease

 

John St. Pierre Slatter & John Edwin Marchington Perfect Pizza Ltd

 

 

 

Underlease Documentation

16.12.04

 

Licence to Underlet

 

John St. Pierre Slatter & John Edwin Marchington
Perfect Pizza Ltd
Isaac Chang-Yeboah

 

 

 

10.01.05

 

Underlease

 

Perfect Pizza Ltd
Isaac Chang-Yeboah

 

 

 

 

25a Midland Road Wellingborough Northamptonshire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

07.03.89

 

Lease

 

Southcross Properties Ltd
United Biscuits (UK) Ltd

 

 

 

12.06.91

 

Licence to Assign

 

Southcross Properties Ltd
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

Underlease Documentation

29.10.90

 

Underlease

 

Grandmet Restaurants Ltd
I. Postmashad Esq.

 

 

 

15.08.01

 

Licence to Assign

 

Ralph Elman
Perfect Pizza Ltd
Iraj Postmashad
Parviz Mohammadpour Varenkesh

 

 

 

 

385a High Street, West Bromwich

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

14.03.99

 

Lease

 

Lamber Singh and Balbir Kaur (1) Gino’s Dial-A-Pizza Limited (2)

 

 

 

28.01.93

 

Licence to Assign

 

Lamber Singh and Balbir Kaur (1) G.D.P Realisations Limited (2) Perfect Pizza
Limited (3) Scotts Hospitality Limited (4)

 

 

 

 

123

--------------------------------------------------------------------------------


 

5.02.93

 

Assignment

 

G.D.P Realisations Limited (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation

6.08.02

 

Underlease

 

Perfect Pizza Limited (1) Gurmail Singh and Sukhvinder Singh Sidhu (2)

 

 

 

 

15 Leicester Rd, Wigston, Leicestershire

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

08.02.02

 

Lease

 

Mary Forryan (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation

03.10.05

 

Licence to Assign

 

Perfect Pizza Limited (1) Cagney’s Limited (2) Gurpal Singh Khag (3)

 

 

 

21.03.03

 

Underlease

 

Perfect Pizza Limited (1) Tarlaz Singh (2)

 

 

 

 

164/166 The Broadway Wimbledon

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

09.05.90

 

Licence to Make Alterations

 

Miss Mary Caroline Loizou
Grandmet Restaurants Ltd

 

 

 

14.10.03

 

Lease

 

M C Loizou
Perfect Pizza Ltd

 

 

 

Underlease Documentation

Undated

 

Draft Underlease

 

Perfect Pizza Ltd
Esmail Safaei

 

Franchisee Will Not Complete Underlease As Believes Adjoining Occupier Is
Encroaching - Further Instructions Awaited From Pp.

 

 

124

--------------------------------------------------------------------------------


 

Unit 2, 11/13 St Johns, Worcester

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

07.08.96

 

Licence to Sublet

 

Highgold Properties Limited (1) Perfect Pizza Liited (2) G.S. Lola (3)

 

 

 

27.10.92

 

Licence

 

Highgold Properties Limited (1) GDP Realisations Limited (2) Perfect Pizza
Limited (3)

 

 

 

12.05.99

 

Deed of Rectification In Relation to Transfer

 

Kindale Limited (1) Perfect Pizza Limited (2)

 

 

 

30.01.91

 

Lease

 

Highgold Properties Limited (1) Gino’s Dial a Pizza Limited (2)

 

 

 

Underlease Documentation

14.08.96

 

Underlease

 

Perfect Pizza Limited (1) G.S.Lola (2)

 

 

 

 

6 Broadwater Street West  Worthing West Sussex

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

01.07.05

 

Lease

 

Mohammed Yaqoob Moten
Perfect Pizza Ltd (2)

 

 

 

23.11.84

 

Lease

 

Peter David James Dancy
John Frederick Garlick

 

 

 

15.08.88

 

Licence

 

Peter David James Dancy
United Biscuits (UK) Ltd

 

 

 

02.09.88

 

Licence

 

Peter David James Dancy
John Frederick Garlick
United Biscuits (UK) Ltd

 

 

 

02.09.88

 

Assignment

 

John Frederick Garlick
United Biscuits (UK) Ltd

 





 

10.08.89

 

Licence

 

Peter David James Dancy
UB Restaurants Ltd

 

 

 

27.06.91

 

Licence

 

Peter David James Dancy
Grandmet Restaurants Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

27.06.91

 

Assignment

 

Grandmet Restaurants Ltd
Perfect Pizza Ltd

 

 

 

Underlease Documentation

04.07.05

 

Sub-Underlease



 

Perfect Pizza Ltd
A Wain-Smith Ltd
Alexander Wain-Smith

 

 

 

 

125

--------------------------------------------------------------------------------


 

Unit 5, 3 Imperial Buildings, Kings Street, Wrexham

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

18.03.02

 

Lease

 

Hermitage Investments Limited (1) Perfect Pizza Limited (2)

 

 

 

Underlease Documentation

17.10.02

 

Underlease

 

Perfect Pizza Limited (1) Mokhan Singh Gill (2)

 

 

 

 

14 and 15 Abbotswood Yate Bristol

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

31.10.90

 

Lease

 

Hourpass Ltd
Gino’s Dial-A-Pizza Ltd

 

 

 

14.04.92

 

Deed of Variation of Lease

 

Hourpass Ltd
Gino’s Dial-A-Pizza Ltd

 

 

 

23.10.92

 

Licence to Assign



 

Fordway Investments Ltd
G.D.P. Realisations Ltd
Perfect Pizza Ltd
Scott’s Hospitality Ltd

 

 

 

12.05.98

 

Licence to Assign

 

Norman James George Linton
Perfect Pizza Ltd
George Kyriacou and Bisti Kyriacou
George Kyriacou and Bisti Kyriacou

 

 

 

04.12.98

 

Licence to Assign

 

Norman James George Linton
Perfect Pizza Ltd
Amarjit Singh Johal and Ranjit Singh
Kuldip Singh and Jaspal Batth

 

 

 

Underlease Documentation

28.11.97

 

Underlease



 

Perfect Pizza Ltd
George Kyriacou and Bisti Kyriacou

 

 

 

29.07.04

 

Licence to Assign and Variation



 

Perfect Pizza Ltd
Sukhdip Sangha, Hardip Sangha and
Arwinder Singh Hayer
Arwinder Singh Hayer

 

 

 

20.02.04

 

Licence to Assign and Variation

 

Kuldip Singh Batth and Jaspal Batth
Perfect Pizza Ltd
Kuldip Singh Batth and Jaspal Batth
Sukhdip Sangha and Hardip Sangha

 

 

 

 

126

--------------------------------------------------------------------------------


 

98/100 Fishergate York

 

Date

 

Document

 

Parties

 

Comments

 

 

 

 

 

 

 

 

 

Headlease Documentation

02.07.1998

 

Lease



 

Names Consultancy (Guernsey) Ltd (1) Perfect Pizza Ltd (2)

 

 

 

Underlease Documentation

 

 

None

 

 

 

 

 

 

127

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

SUPPLIER CONTRACTS

 

1                                          Agreement between (1) Biffa Waste
Services Limited and (2) Perfect Pizza Limited dated 21 December 2005.

 

2                                          Agreement between (1) Biffa Waste
Services Limited and (2) Perfect Pizza Limited dated 20 December 2004.

 

128

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LEASING/HIRE AGREEMENTS

 

1                                          Hire agreement between the Company
and Siemens Financial Services Limited dated 12 December 2005 for the hire of
vending machine.

 

2                                          Vehicle leasing agreements dated 7
April 2005 between the Company, Linde Financial Services and Linde Creighton
Limited relating to the following vehicles:

2.1                                 Linde R14 (115-AC) serial no. G1X115S50191;

2.2                                 Linde T20AP 01 (141-02) serial no.
W4X14130041;

2.3                                 SRS Wrangler serial no. 551738204;

2.4                                 Linde R14 (115-AC) serial no. G1X115550201;

2.5                                 SRS Powerboss RS50 serial no. 504087134;

2.6                                 Linde T20AP01 (141-02) serial no.
W4X141500396;

2.7                                 Linde T20AP01 (141-02) serial no.
W4X141500397;

Linde T20AP01 (141-02) serial no. W4X141500398;

2.8                                 Linde T20AP01 (141-02) serial no.
W4X141500399; and

2.9                                 Linde T20AP01 (141-02) serial no.
W4X141500400.

 

3                                          Vehicle leasing agreements between
the Company and Marshall Leasing Limited relating to the following vehicles:

3.1                                 Audi A4 1.9TDi registration YC52 LSF;

3.2                                 Audi A4 1.9TDi registration YC52 LRO;

3.3                                 Audi A4 1.9TDi registration AF03 JOA; and

3.4                                 VW Golf 1.9 TDI registration AV04 POU.

 

4                                          Agreement between the Company and
Petit Forester for the lease of a Volkswagen van.

 

5                                          Agreement for the hire of a waste
compacter at Gailey Park.

 

129

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

PART A
PERFECT PIZZA TRADE MARKS

 

Trade Mark Number

 

Description

2015961



 

The Perfect Pizza word and device (old logo) registered in the United Kingdom in
classes 30, 39 and 42 on 30 March 1995 and renewed on 30 March 2005

2182923



 

The Perfect Pizza word and device (newer logo) registered in the United Kingdom
in classes 30, 39 and 42 on 25 November 1998

2182912



 

The Perfect Pizza device (device only – pizza chef) registered in the United
Kingdom in classes 30, 39 and 42 on 25 November 1998

2182926



 

The Perfect Pizza device (device only – pizza-man on roller-skates) registered
in the United Kingdom in classes 30, 39 and 42 on 25 November 1998

2182962



 

The Perfect Pizza device (device only – pizza-man on phone) registered in the
United Kingdom in classes 30, 39 and 42 on 25 November 1998

2190267



 

The Perfect Pizza name (word only) registered in the United Kingdom in classes
30, 39 and 42 on 26 February 1999

 

PART B
GINO’S PIZZA TRADE MARK

 

Trade Mark Number

 

Description

2015117



 

The Gino’s Dial-a-Pizza device (Gino’s logo) registered in the United Kingdom in
classes 30, 39 and 42 on 22 March 1995 and renewed on 22 March 2005

 

PART C
OTHER BUSINESS INTELLECTUAL PROPERTY

 

The Domain Name

 

130

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

SPLIT CONTRACTS

 

1                                          Agreement between (1) Ryder plc and
(2) Perfect Pizza Limited dated 1 May 2001.

 

2                                          Agreement between (1) Kysen Ltd
(trading as Crossing O’Sullivan) and (2) Perfect Pizza Limited dated 3 January
2005.

 

3                                          Agreement between (1) Perfect Pizza
Limited and (2) Flare Digital Limited dated 11 November 2004.

 

4                                          Agreement between (1) Perfect Pizza
Limited and (2) Trevicart S.V.I. dated 1 October 2004.

 

5                                          Agreement between (1) Britvic Soft
Drinks Limited and (2) Perfect Pizza Limited dated 1 January 2004.

 

6                                          Agreement between (1) Pizza Trading
Co Ltd and (2) Perfect Pizza Limited dated 8 November 2005.

 

7                                          Agreement between (1) Perfect Pizza
Limited and (2) Stateside Foods Limited dated 1 January 2004.

 

8                                          Agreement (not in writing) between
Perfect Pizza Limited and Glanbia Cheese dated 20 November 2003.

 

9                                          Agreement (not in writing) between
Perfect Pizza Limited and Dawn Farm Foods (UK) Ltd dated 14 December 2005.

 

10                                    Agreement (not in writing) between Perfect
Pizza Limited and Ben & Jerry’s Ice Cream dated 14 April 2005.

 

11                                    Agreement (not in writing) between Perfect
Pizza Limited and Bar & Restaurant Foods Limited dated 8 October 2004.

 

12                                    Agreement (not in writing) between Perfect
Pizza Limited and Charcuterie Continental dated 20 December 2005.

 

131

--------------------------------------------------------------------------------


 

Signed by DANIEL COUSINEAU
duly authorised for and on behalf of
PERFECT PIZZA LIMITED (to be
renamed PAPA JOHN’S (GB)
LIMITED)

)

)

)

)

)


/s/ D Cousineau

 

 

 

 

Signed by A C SHERRIFF
duly authorised for and on behalf of
SMARTFIRST LIMITED (to be
renamed PERFECT PIZZA LIMITED)

)

)

)

)

)


/s/ A C Sherriff

 

 

 

132

--------------------------------------------------------------------------------